Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 1 of 118




                    EXHIBIT F
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 2 of 118




                                                                                         CONFIDENTIAL


                                                   AGREEMENT

                  This AGREEMENT(hereinafter, the "Agreement")is made and entered into as ofthis 8th

          day of March,2018(the "Effective Date"),by and among JOSEPH CHETRIT,CF 135 FLAT

          LLC,CF 135 WEST MEMBER LLC,and THE CHETRIT GROUP LLC(hereinafter, collectively

          the "Chetrit Entities") and JSC BTA BANK("BTA")and the CITY OF ALMATY,

          KAZAKHSTAN ("Almatv")(hereinafter, collectively, the "Kazakhstan Entities"), all of whom

          are referred to collectively as the "Parties" and individually as a "Party."

                  WHEREAS,by agreement dated as of August 4,2014, CF 135 FLAT LLC entered into an

          agreement and assignment(together,the "Assignment")with Triadou SPV S.A.(together with its

          successors and assignees, but not including any ofthe Chetrit Entities,"Triadou")pursuant to

          which Triadou was to and did assign to CF 135 FLAT LLC Triadou's 50% interest in CF 135

          WEST MEMBER LLC,which is a member of and possesses a 75% membership interest in 135

          WEST 52ND STREET HOLDER LLC,which is the sole member of 135 WEST 52ND STREET

          ME77 LLC, which in turn is the sole member of 135 WEST 52ND STREET OWNER TLC (the

         "Sponsor"),the owner of the property located at 135 West 52"d Street, New York, New York(the

         "Property"). The 50% interest in CF 135 WEST MEMBER LLC that was the subject of the

          Assignment shall hereinafter be referred to as the "Flatotel Interest." The Assignment transferred

          the Flatotel Interest from Triadou to CF 135 FLAT LLC,and as consideration obligated CF 135

          FLAT LLC, among other things, to pay $21 million to Triadou in installments(following the

          Assignment's execution).

                  WHEREAS,by guaranty dati-d as of August 4,2014, CF 135 WEST MEMBER LLC and

          THE CBETRIT GROUP LLC executed a full and unconditional guaranty of CF 135 FLAT LLC's

          obligations under the Assignment.


                                                          1
         CONFIDENTIAL

Confidential                                                                                          Almaty-BTA0249803
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 3 of 118




                                                                                              CONFIDENTIAL


                   WHEREAS,Triadou instituted five separate actions (altogether, the "Proceedings")

           against certain ofthe Chetrit Entitics in the Supreme Court ofthe State of New York, County of

           New York. Four ofthose actions collectively sought payment ofthe $21 million, plus interest,

           provided in the Assignment The fifth such action, vvinch remains pending,seeks(among other

           things) payment under Paragraph 1(g) ofthe Assignment A complete list ofthe Proceedings is

           annexed hereto as Annex 1.

                   WHEREAS,certain ofthe Chetrit Entities filed an interpleader action captioned CF 135

           FLAT LLC,CF 135 WEST MEMBER LLC and THE CHETRIT GROUP LLC v. TRIADOU

           SPV S.A.,and CITY OF ALMATY,a Foreign City, in New York State Supreme Court,New York

           County,Index #156834/15 which Almaty removed to the United States District Court for the

           Southern District ofNew York,and which was assigned case number 15-ev-05345(AIN)

          (hereinafter,the "Lawsuit").

                   WHEREAS,in the Lawsuit,the Kazakhstan Entities raised certain counterclaims and

           cross-claims(the "Cross-Claims")seeking to recover funds that had been stolen from the

           Kazakhstan Entities and transferred into the United States through Triadou The Kazakhstan

           Entities alleged that a portion ofthe allegedly stolen money was transferred to various assets in the

           United States, including the Flatotel Interest

                   WHEREAS,the Chetrit Entities and the Kazakhstan Entities entered into a Settlement

           Agreement on or about November 28, 2015 (the "Settlement Agreement"), whereby the

           Kazakhstan Entities agreed to dismiss the Cross-Claims against the Chetrit Entities in exchange

           for, among other things, certain rights with respect to the Flatotel Interest, including the right to

           become a member of CF 135 WEST MEMBER LLC. A copy ofthe Settlement Agreement is

           attached as Annex 2.


                                                              2
         CONFIDENTIAL

Confidential
                                                                                                          Almatv-BTA0249804
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 4 of 118




                                                                                            CONFIDENTIAL


                  WHEREAS,the Kazakhstan Entities were never transferred the Flatotel Interest or made a

           party to the CF 135 WEST MEMBER LLC Operating Agreement,and have not received any

           distributions of any kind on account ofthe Flatotel Interest

                  WHEREAS,the development ofthe Property being substantially completed,the Parties

           wish to resolve any remaining issues between them.

                  NOW,THEREFORE,for good and valuable consideration as set forth herein, the Parties

           agree as follows:

                  1.      Settlement Agreement Not Affected. Except as explicitly stated herein, nothing in

           this Agreement shall affect the rights and responsibilities of the Parties under the Settlement

           Agreethent. Among other things,the Chetrit Entities' cooperation responsibilities under

           Paragraph 8 ofthe Settlement Agreement(the "Cooperation Provision") shall survive in full

           force and effect, as shall the Kazakhstan Entities' indemnification and defense obligations under

           Paragraphs 1,2, and 3 of the Settlement Agreement (altogether, the "Indemnification

           Provisions"). Paragraph 5 of the Settlement Agreement is hereby deleted. Additionally,the

           Kazakhstan Entities' indemnity obligations under Paragraphs 1,2 and 3 of the Settlement

           Agreement shall include indemnification against any requirement that any ofthe Chetrit Entities

           make deposits into escrow related to the Assignment,including without limitation (i) in the

           Proceedings (including for accrued interest), or (ii) any other action arising from the Assignment

           and otherwise subject to the Indemnification Provisions.

                  2.      Exchange of Interest. Subject to the terms and conditions set forth herein, in full

           satisfaction oftheir rights to the Flatotel Interest under the Settlement Agreement,and any

           amounts they would be entitled to as a Member of CF West 135 Member LLC,simultaneously

           with the execution and delivery ofthis Agreement,the Kazakhstan Entities, and two entities


                                                            3
         CONFIDENTIAL

Confidential
                                                                                                         Almaty-BTA0249805
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 5 of 118




                                                                                           CONFIDENTIAL


           wholly owned by BTA and designated by the Kazakhstan Entities(the "Kazakh Designees," and

           each a"Kazakh Designee"), shall receive the consideration set forth in this Paragraph 2. The

           consideration consists of:

                 (i)      The payment by The Chetrit Group LLC to the Kazakhstan Entities of the sum of

                          one million, six hundred and twenty-three thousand dollars($1,623,000.00)(the

                         "Cash Payment"), via wire transfer of such sum to the account set forth in Annex

                          3;and

                          The transfer ofthe following real property by Sponsor to two different Kazakh

                          Designees (collectively, the "Unit Transfers"):

                          a. All right, title, and interest in the real property known as Unit P112 at 135 West

                              52 Street, New York, New York (together with all rights and interests

                              appurtenant thereto,the "P112 Unit"), which the Parties agree has a fair-market

                              value of $6,415,000.00, which transfer shall be effectuated through the

                              execution and delivery ofthe sale agreement set forth as Annex 4 and the deed

                              included therein, and in accordance with Exhibit A attached hereto;

                          b. All right, title, and interest in the real property known as Unit P113 at 135 West

                              52nd Street, New York, New York (together with all rights and interests

                              appurtenant thereto, the "P113 Unit" and, collectively with the PII2 Unit, the

                             "Units"), which the Parties agree has a fair-market value of $6,750,000.00,

                              which transfer shall be effectuated through the execution and delivery ofthe

                              sale agreement set forth as Annex 5 and the deed included therein, and in

                              accordance with Exhibit A attached hereto; and




                                                           4
         CONFIDENTIAL

Confidential
                                                                                                       Almaty-BTA0249806
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 6 of 118




                                                                                              CONFIDENTIAL


                 (iii)    All right, title, and interest (if any) ofeach and every one of the Chetrit Entities

                         (except for Joseph Chetrit) and Sponsor in all funds(currently approximately

                          $23,500,000)held by the law firm of the Honorable Herman Cahn pursuant to the

                          Monitorship Order entered in certain ofthe Proceedings(the "Monitor Account

                          Funds"), which transfer shall be effectuated through the delivery of an assignment

                          in the form attached hereto as Annex 6. As used in this Agreement,the Monitor

                          Account Funds include all funds that may be escrowed, segregated, or otherwise

                          held by the court-appointed monitor, or any other person or entity, in connection

                          with the Proceedings and any other action subject to the Indemnification

                          Provisions, including any and all funds that may be deposited after the date ofthis

                          Agreement. For the avoidance of doubt, upon any release of Monitor Account

                          Funds, such funds shall be transferred directly to an account designated by Boies

                          Schiller Flexner LLP,on behalf ofthe Kazakhstan Entities, and shall not be

                          transferred to the Chetrit Entities or Sponsor. No representation is made as to the

                          rights or interests of the Chetrit Entities or Sponsor in or to the Monitor Account

                          Funds.

           The Chetrit Entities further release the Kazakhstan Entities from.all obligations and liabilities, if

           any,the Kazakhstan Entities have, had, or might have had with respect to the Flatotel Interest, and

           further indemnify the Kazakhstan Entities for any claims of third-parties arising out ofthe

           construction, maintenance, or operations of the Property. The Chetrit Entities do not release any

           claims against the Kazakhstan Entities for breach ofthis Agreement. For the avoidance of doubt,

          (a)other than the Cash Payment,the Units,the Monitor Account Funds, and the indemnity set

           forth in this Paragraph,the Kazakhstan Entities shall not be entitled to any other distributions of


                                                             5
         CONFIDENTIAL

Confidential
                                                                                                         Almaty-BTA0249807
                 Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 7 of 118




                                                                                                  CONFIDENTIAL


               any kind from the Flatotel Interest or from the Chetrit Entities or Sponsor, and(b)the Kazakhstan

               Entities shall have no claim to the Flatotel Interest. In the event of any conflict between this

               Agreement and the sale agreements annexed hereto as Annex 4 and Annex 5, the terms and

               provisions of this Agreement(including without limitation Exhibit A)shall control.

                       3.      Release. Upon the completion ofthe(i) execution and delivery of this Agreement

               including its annexes and exhibits,(ii) conveyance ofthe Units to the Kazakh Designees,(iii)

               delivery ofthe documents to be executed and/or delivered pursnant to Paragraph 2 hereof,(iv)

               payment ofthe Cash Payment, and(v)assignment of the Chetrit Entities'(except for Joseph

               Chetrit) and Sponsor's interest in the Monitor Account Funds to the Kazakhstan Entities (if any),

               the Kazakhstan Entities shall be deemed to have automatically and completely released any and all

               rights and claims relating to the Flatotel Interest, subject to any rights granted to the Kazakhstan

               Entities and Kazakhstan Designees pursuant to this Agreement.

                      4.       Transfer ofReal Property. Exhibit A attached hereto(which is hereby incorporated

               by reference into this Agreement)sets forth the terms and conditions upon which the Units are

               being conveyed on the date hereof to the Kazakh Designees.

                      5.       Tax Treatment. Unless a court ofcompetentjurisdiction upon entry of a final,

               non-appealable order determines otherwise, it is agreed among the Parties that the transfer(a) of

               the Units to the Kazakh Designees,(b)the Cash Payment, and (c)the Chetrit Entities'(except for

               Joseph Chetrit) and Sponsor's interest in the Monitor Account Funds to the Kazakhstan Entities,

               shall be treated by all Parties for tax purposes as a return of capital or recovery of stolen property

           from Triadou SPV,S.A., Mulchtar Ablyazov, Victor Khrapunov,Ilyas Khrapunov, and their

           co-conspirators. Accordingly, such transfer shall not be subject to withholding or to Form

               1099-MISC reporting.


         CONFIDENTIAL                                            6


Confidential
                                                                                                            Almatv-RTAn2454RnA
                 Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 8 of 118




                                                                                                 CONFIDENTIAL


                      6.      Tax Basis. Unless a court ofcompetentjurisdiction upon entry of a final,

               non-appealable order determines otherwise, the Kazakhstan Entities intend to report (for all

               federal, state, and local tax purposes) the tax basis ofthe real property described in Paragraphs

               2(i)(a), 2(i)(b), and 2(i)(c)above and transferred to them pursuant to this Agreement as equal to the

               portion of the Kazakhstan Entities' released claims attributable to Triadou's original contribution

               to the Flatotel project (i.e., $34,885,753.76, as set forth in the Settlement Agreement), or as

               otherwise determined by reputable tax counsel chosen by the Kazakhstan Entities. Such tax basis

               shall be allocated among the aforementioned properties based on relative fair market value. The

               Chetrit Entities have expressed no opinion in respect thereto.

                       7.     Security for Obligations.

                              a. Subject to clause(d)below, as security for the Kazakhstan Entities' obligations

                                  under the Indemnification Provisions ofthe Settlement Agreement as modified

                                  hereunder(the "Continuing Obligations"), the Kazakhstan Entities are,

                                  simultaneously herewith, granting to the Chetrit Entities a lien on 100% of the

                                  shares of each of the Kazakh Designees in the form appended hereto as Annex

                                  7,in an amount not to exceed $5.5 million($5,500,000.00)(the "Pledge"). The

                                  Kazakhstan Entities represent and warrant that as ofthe date ofthis Agreement,

                                  neither ofthe Kazakh Designees owes debts(whether matured, ummatin-ed, or

                                  contingent) greater than $50,000.00 in the aggregate.

                              b. The maximum amount of the liability ofthe Kazakhstan Entities under the

                                  Continuing Obligations shall not exceed $9.5 million ($9,500,000.00) in

                                  addition to the $5 5 million secured by the Pledge and in addition to the Monitor

                                  Account Funds. The Kazakhstan Entities agree that any claim under the


          CONFIDENTIAL                                          7


Confidential
                                                                                                           Almatv-RTAn9daRno
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 9 of 118




                                                                                         CONFIDENTIAL


                           Continuing Obligations, not to exceed $9.5 million, plus the Pledge(not to

                           exceed $5.5 million), plus the Monitor Account Funds, shall fall within the

                           commercial activities exception to the Foreign Immunities Act,28

                           U.S.C. 1605 (a)(2), and that they shall not assert any sovereign immunity

                           defense in connection with any claim under the Continuing Obligations. For

                           purposes of any claim under the Continuing Obligations,the choice-of-law,

                           forum selection, service, and other provisions of Paragraph 13 hereof shall

                           apply.

                        c. Subject to clause(d) below,the Kazakhstan Entities shall not authorize, cause,

                           or otherwise permit either Kazakh Designee to transfer, finance, or encumber

                           title to its Unit or to undertake any Debt(as hereinafter defined), unless one of

                           the following conditions is met:(1)$5.5 million(the "Escrow Amount"),

                           which may be derived from the proceeds of a sale,finance or encumbrance of

                           any Units at the election ofthe Kazakhstan Entities) is deposited in escrow (the

                          "Escrow Account")with an escrow agent(the "Escrow Agent") agreed to by

                           the Parties pursuant to a mutually agreeable escrow agreement(the "Escrow

                           Agreement")in the Parties' reasonable discretion;(2)the Kazakhstan Entities

                           have satisfied the Continuing Obligations; or(3)the applicable Debt constitutes

                           Permitted Debt. The Parties agree that the Pledge shall automatically terminate

                           in full upon the earlier to occur ofthe events described in the foregoing clauses

                          (1) or(2)(each, a "Pledge Termination"), after which there shall be no

                           restriction on the transfer, finance, or encumbrance of any ofthe Units or any

                           other action taken with respect to any ofthe Units.


         CONFIDENTIAL                                    8


Confidential
                                                                                                    Almatv-BTA0249810
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 10 of 118




                                                                                        CONFIDENTIAL


                        d. Notwithstanding any other provision ofthis Agreement or the Pledge,(i)the

                           Kazakhstan Entitles may terminate the Pledge as to one Kazakh Designee (i.e.,

                           all pledges of equity interests in such Kazakh Designee shall be released from

                           the lien ofthe Pledge) by paying the Chetrit Entities the sum often dollars

                          ($10.00)(the "Release Sum")and simultaneously advising the Chetrit Entities,

                           on ten(10)days' written notice, that the lien created by the Pledge shall

                           automatically be deemed released as to one Kazakh Designee specifically

                           identified in such notice, and(ii) upon the occurrence ofthe events described in

                           the forgoing clause, the Released Designee and the Kazakhstan Entities shall

                           not be restricted from transferring, financing, or encumbering the Unit owned

                           by the Released Designee and/or the equity interest in the Released Designee,

                           and the Released Designee shall be permitted to incur Debt(as hereinafter

                           defined). Upon the expiration ofthe notice period, the lien created by the

                           Pledge shall be deemed released as to the shares in the Kazakh Designee

                           identified in the notice(the "Released Designee"). The release available under

                           this clause(d) may only be effectuated once by the Kazakhstan Entities.

                        e. Subject to clause(d)above,the Kazakhstan Entities shall not authorize, cause,

                           or otherwise permit either Kazakh Designee to enter into a loan,financing,

                           credit transaction,or any other manner ofindebtedness or encumbrance(each,a

                           "Debt"),and any such transaction shall be null and void, unless one of the

                           following conditions is met(one or more ofsuch conditions is referred to herein

                           as "Permitted Debt"):(1)the Debt is undertaken solely by the Released

                           Designee;(2)the Debt is incurred in the Kazakh Designee's ordinary course of


          CONFIDENTIAL                                  9


Confidential
                                                                                                  Almatv-BTA024q811
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 11 of 118




                                                                                          CONFIDENTIAL


                           business as owner ofthe Unit(which,for the avoidance of doubt, shall include

                           customary payables and other costs applicable to the Unit including, without

                           limitation, entering into brokerage or management or consulting agreements,

                           incurring utility charges, cleaning charges, extermination charges and other

                           expenses typically incurred by high-end residential apartment owners); or(3)a

                           Pledge Termination has occurred.

                        f. The Chctrit Entities hereby acknowledge and agree that, notwithstanding the

                           Pledge and the foregoing,the Kazakhstan Entities shall be permitted to grant to

                           one or more third-party creditors a lien on the shares of the Kazakh Designees,

                           but only so long as the following two conditions are met: (i) such lien is

                           subordinate in all respects to the lien ofthe Pledge,and (ii)in the event the third

                           party creditor elects to foreclose its lien,the terms ofsale shall provide that the

                           purchaser may not transfer, finance, or encumber any Unit (other than a Unit

                           obtained from the Released Designee) unless and until a Pledge Termination

                           has occurred,it being agreed that a Pledge Termination may be effectuated with

                           the proceeds of Debt.

                        g. If at any time prior to the occurrence of a Pledge Termination the Kazakhstan

                           Entities make any payment in respect ofthe Continuing Obligations, all

                           references herein and in the Pledge to $5.5 million shall be reduced on a dollar

                           for dollar basis by the amount ofsuch payment(s). Payments from the Monitor

                           Account Funds shall not be deemed such a payment,and neither the $5.5

                           million Pledge nor the $9.5 million additional liability shall be reduced as a

                           result ofa payment from the Monitor Account Funds.


         CONFIDENTIAL                                    lo

Confidential
                                                                                                     Almatv-BTA0249R 1
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 12 of 118




                                                                                         CONFIDENTIAL


                        h. For the avoidance of doubt, and notwithstanding the foregoing,if at any time

                           the Continuing Obligations have been satisfied, the obligation to deposit the

                           Escrow Amount shall be deemed terminated (and any amounts previously so

                           deposited shall be immediately returned to an account designated by Boies

                           Schiller Flexner LLP,on behalf ofthe Kazakhstan Entities, and the F-scrow

                           Agreement shall be terminated).

                        i. Any funds in the Escrow Account may only be used by the Kazakhstan Entities

                           to pay the Continuing Obligations, and may not be used for any other purpose

                          (other than the distribution thereof to the Kazakhstan Entities if applicable

                           pursuant to the provisions hereof, or ofthe Pledge or the Escrow Agreement).

                        j. The Chetrit Entities authorize the Escrow Agent to file a UCC-3 Termination
                           Statement upon the deposit of$5.5 million with the Escrow Agent.

                        k. Upon the release ofthe lien as to the Released Designee or the occurrence ofa

                           Pledge Termination, the Chetrit Entities shall execute and deliver to the

                           Kazakhstan Entities such other documents as may be reasonably requested by

                           the Kazakhstan Entities in order to confirm such release or termination.

                        1. The Parties agree that, with respect to the sale, financing or encumbrance ofthe

                           Unit held by the Released Designee (or, if a Pledge Termination has occurred,

                           as to both Units), all proceeds generated therefrom,except as to funds deposited

                           into the Escrow Account in accordance with clause (c) of this Paragraph, shall

                           be for the sole account of the Kazakhstan Entities, may be distributed to

                           investors or otherwise retained or utilized by the Kazakhstan Entities as they

                           may see fit and are not subject to the Pledge or any of the other provisions


         CONFIDENTIAL                                   11


Confidential
                                                                                                    Almatv-BTA0249813
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 13 of 118




                                                                                             CONFIDENTIAL


                              hereofin favor of the Chetrit Parties(and the Continuing Obligations shall not

                              be secured by such Unit or the proceeds therefrom).

                   8.     Transfer Taxes and Closing Costs. The Kazakhstan Entities and the Chetrit Entities

           each shall pay, simultaneously with the execution ofthis Agreement,50% of all transfer taxes,

           mansion taxes, flip taxes,transfer fees, and legal fees ofthe condominium corporation and/or

           Sponsor and all costs, processing or administrative fees, recording charges and any fees charged

           by the managing agent and/or Sponsor in connection with the transfer ofthe Units (other than

           Sukenik, Segal & Graff, P.C. or Boies Schiller Flexner LLP); provided, however, Sponsor itself

           shall not be entitled to receive any payments pursuant to this paragraph irrespective of whether or

           not Sponsor receives similar payments from other unit purchasers and/or if such payments are

           described in the Plan.

                   9.     Title Insurance. The Kazakhstan Entities may obtain, at their own cost and

           expense,title insurance on the Units. Upon request by the Kazakhstan Entities, the Chetrit Entities

           shall supply to the title company such documents as the title company may reasonably require in

           connection with the transfer of a condominium unit in the City of New York.

                   10.    No Representations. The Parties expressly agree and acknowledge that the Chetrit

           Entities and Sponsor have not made, shall not make, and shall not be deemed to have made any

           warranties or representations to the Kazakhstan Entities or the Kazakh Designees as to the

           condition of or title to the Units except as expressly set forth herein. The Kazakhstan Entities have

           inspected the Units and agree that they and the Kazakh Designees shall accept them "as is" subject

           to the terms hereof. The Kazakhstan Entities and Kazakh Designees shall make no claim under the

           Plan(as defined in Exhibit A hereto) against the Chetrit Entities or the Sponsor(but may make any

           such claim against the condominium association under the Plan or otherwise)except as expressly


         CONFIDENTIAL                                       12


Confidential
                                                                                                       Almatv-BTA0249R14
                Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 14 of 118




                                                                                                 CONFIDENTIAL


               provided herein; provided however, that the representations and warranties in the Plan shall run

               with the Units for the benefit of any person or entity to whom the Kazakh Designees sell the

               Unit(s)for fair consideration (including, without limitation, any foreclosing lender or buyer from

               the Kazakh Designees). The Kazakh Designees shall accept title to the Units subject to the

               provisions of the Plan, except as otherwise provided herein.

                      11.     No Personal Liability. The Parties expressly agree that Joseph Chetrit, a signatory

               to the Settlement Agreement and this Agreement,(i) neither had nor has any obligations under the

               Settlement Agreement or this Agreement apart from the responsibilities set forth in the

               Cooperation Provision, and (ii) shall not be liable for monetary damages for any past, present or

               future breach ofthe Settlement Agreement or this Agreement, including a breach ofthe

               Cooperation Provision. However,the Kazakhstan Entities may bring an action for specific

               performance to enforce any obligation of Joseph Chetrit under the Cooperation Provision.

                      12.     Time is of the Essence. With regard to all acts set forth or referred to in this

               Agreement, Time is ofthe Essence.

                      13.     Governing Law and Dispute Resolution. This Agreement shall be governed by, and

               construed in accordance with,the laws ofthe State of New York without regard to any applicable

               conflicts oflaw principles. The prevailing party shall have the right to collect from the losing party

               its reasonable costs and necessary disbursements and attorneys' fees actually incurred in enforcing

               this Agreement. This also includes any costs, disbursements and fees actually incurred by the

               prevailing party in its collection ofsuch fees. The Parties agree that in the event ofa breach ofthe

               Cooperation Provision ofthe Settlement Agreement,the Kazakhstan Entities shall be entitled to

               equitable relief, including specific performance in addition to reasonable out of pocket costs,

               disbursements and attorney's fees as set forth above. Any action or proceeding between one or


         CONFIDENTIAL                                           13


Confidential
                                                                                                            AIrnatv-RT A n9,6iciRi c
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 15 of 118




                                                                                            CONFIDENTIAL


          more ofthe Parties shall be brought in the United States District Court for the Southern District of

          New York or if unavailable because of a lack ofjurisdiction, the New York State Supreme Court,

          County of New York,and the Parties consent to the jurisdiction of such courts. Service on the

          Chetrit Entities may be made by mail to Sukenik, Segal & Graff, P.C., Attn: David Segal, Esq.,

          450 Seventh Avenue,42nd floor,New York, New York, 10123, with a copy by e-mail to

          davidsegal@ssglaw.com. Service on the Kazakhstan Entities and the Kazakh Designee(s) may be

          made by mail to Boies Schiller Flexner LLP,575 Lexington Avenue,New York, New York,

           10022, Attn: Matthew L. Schwartz, with a copy by e-mail to MLSchwartz@BSFLLP.com.

                   14. Complete Agreement. The Parties acknowledge that this Agreement,including all

          accompanying Annexes and Exhibits, contains the full and complete agreement between and

          among them, and that there are no written, oral or implied agreements or understandings not

          specifically set forth herein. To the extent that there are any inconsistencies between this

          Agreement and any of its Annexes or Exhibits, this Agreement shall govern. Each Party

          acknowledges that no other Party, or agent or attorney of any other Party, or any person,firm,

          corporation, trust, or any other entity has made any promise, representation, or warranty,

          whatsoever, express, implied, or statutory, not contained herein, concerning the subject matter

          hereof, to induce the execution of this Agreement. Each signatory also hereby acknowledges that

          he, she, or it has not executed this Agreement in reliance on any promise, representation, or

          warranty not contained herein.

                   15. Amendments. This Agreement may not be amended except by a writing signed by all

          Parties to this Agreement.

                   16.   Successors and Assigns. All of the terms, covenants, representations, warranties

          and conditions of this Agreement shall be binding upon, and shall inure to the benefit of and be


                                                           14
         CONFIDENTIAL

Confidential                                                                                             Almaty-BTA0249816
                Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 16 of 118




                                                                                                   CONFIDENTIAL


               enforceable by, the Parties hereto and their respective hefts, executors, legal representatives,

               administrators, successors   and assigns. No Party may transfer or assign any of its duties or
               obligations under this Agreement

                       1 7. Faxed, Electronic, and Duplicates of Originals. This Agreement may be executed in

           two or more counterparts. The execution pages may contain original, scanned, or photocopied

           signatures and may be delivered to the Parties by U.S. mail,facsimile, e-mail, or electronically, and

           each of which shall be deemed an original but all of which together shall constitute one and the

           same instrument. Third parties may rely on a photocopy ofthe fully executed Agreement or the

           counterpart signature pages.

                       18. Construction of Agreement. This Agreement shall not be construed more strictly

           against one Party than against any other Party merely by virtue ofthe fact that it might be prepared

           by counsel for one of the Parties, it being recogni7ed that all Parties have contributed substantially

           and materially to the preparation of this Agreement.

                       19. Confidentiality The Parties agree not to disclose any part of this Agreement or its

               contents to any other person or entity other than the Parties, Sponsor,the Kazakh Designees, and

               the members, officers, employees, agents, representatives, lenders, prospective lenders, lender

               representatives, and affiliates ofeach ofthese entities, except as shall be necessary to effectuate its

               terms or where legally required to do so, provided however,that upon inquiry,the Parties shall be

               permitted to disclose generally that any or all remaining or outstanding issues between the Parties

               were or have been settled pursuant to an agreement. Where a legal demand is made for disclosure

               of this Agreement or its contents, the recipient of such demand shall give each other Party at least

               ten (10)days' written notice ofthe demand in order the allow the other Parties time to contest the

               disclosure. Where, notwithstanding this provision, a Party believes that voluntary disclosure of


         CONFIDENTIAL                                            15


Confidential
                                                                                                             Almatv-BTA0249817
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 17 of 118




                                                                                           CONFIDENTIAL
                                                                                                                     .L •


           any part ofthis Agreement or its contents is necessary,no such disclosure shall be permitted unless

           and until all Parties consent to the requested disclosure in writing.

                   20. Notice. All notices to be given hereunder shall be made to the mail and email

           addresses set forth in Paragraph 13 hereof.

                                           [signatures onfollowingpage]




         CONFIDENTIAL                                       16


Confidential
                                                                                                      Almatv-BTA0249818
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 18 of 118
                                                                                CONFIDENTIAL




        WHEREFORE,the Parties intending to be legally bound execute this Agreement as ofthe
        Effective Date.


        JOSEP

        By:
                     : Joseph Chetrit


        CF 135 FLAT LLC

        By:
               Nam          Chetrit -
               Title: Authorized Signatory


        CF 135 WEST MEMBER LLC

        By:
               Nam          Chetrit
               Title: Authorized Signatory


        THE CHETRIT GROUP L,C

        By:
               Name: 1yiChetrit
               Title: Authorized Signatory


        JSC BTA BANK

        By:
               Name: Nurlan Nu gablyev
               Title: Director

        CITY OF ALMATY,KA                KHSTAN

        By:
               Name: ,80.4.4e,4,,,R faue,frmaR6e/
                                                1
                                                4-d-




                                                       17

         CONFIDENTIAL

Confidential                                                                           Almaty-BTA0249819
                Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 19 of 118

                                                                               ...




                                                                                     CONFIDENTIAL

                                                     Annex 1


                                               List of Proceedings

               1.   Triadou SPV S.A.v. CF 135 Flat LLC,CF 135 West Member LLC,and The Chetrit Group
                    LW,Index No. 653462/2014(N.Y. Sup. Ct.)

               2.   Triadou SPV S.A. v. CF 135 Flat LLC,CF 135 West Member LLC,and The Chetrit Group
                    LW,Index No. 650239/2015(N.Y. Sup. Ct.)

               3.   Triadou SPV S.A. V. CF 135 Flat LLC,CF 135 West Member LW,and The Chetrit Group
                    LW,Index No. 154681/2015(N.Y. Sup. Ct.)

               4.   Triadou SPV S.A. v. CF 135 Flat LLC,CF 135 West Member LLC,and The Chetrit Group
                    LW,Index No. 156907/2015(N.Y. Sup. Ct.)

               5.   Triadou SPV S.A. v. CF 135 Flat LLC,CF 135 West Member LLC,and The Chetrit Group
                    LLC,Index No.655623/2017(N.Y. Sup. Ct.)




         CONFIDENTIAL                            Annex 1 Page 1


Confidential
                                                                                            Almatv-RTA0940R9n
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 20 of 118




                                                                      CONFIDENTIAL


                                              Annex 2


                                        Settlement Agreement




         CONFIDENTIAL                       Annex 2Page 1


Confidential
                                                                              Almatv-BTA0249821
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 21 of 118


                                                                                                                             •••   •




                                                                                             EXECUTION COPY

                                                 SETTLEMENT AGREEIVIENT

                        This SETTLEMENT AGREEMENT (hereinafter, the "Agreement") is made and entered

                 into this         day of November, 2015 (the "Effective Date"), by and among JOSEPH

                 CHETRIT, CF 135 FLAT LLC, CF 135 WEST MEMBER LLC, and THE Labi.RIT GROUP

                 LLC (hereinafter, collectively the "Plaintiffs") and ISC ETA BANK and the CITY OF

                 AL,MATY, KAZAKHSTAN (hereinafter, collectively, "Kazakhstan Entities"), all of whom are

                 referred to collectively as the "Patties" and individually as a"Patty,"

                         WHEREAS, on August 4, 2014, Plaintiffs entered into an agreement and assignment

                (together, the "Assignment") with Triadou SPV S.A.(together with its successors and assignees,

                 "Triadou") to assign to CF 135 FLAT LLC Triadou's 50% interest in CF 135 WEST MEMBER

                 LLC, which is a member of and possesses a 75% ownership interest in 135 WEST 52ND

                 STREET HOLDER LLC, which is the sole member of 135 WEST 52ND STREET MEZZ LLC,

                 which in turn is the sole member of 135 WEST 52ND STREET OWNER LLC,the owner of the

                 property located at 135 West 52'd Street, New York, New York (the "Propeity"). The 50%

                 interest in CF 135 WEST MEMBER LLC that was the subject of the Assignment shall

                 hereinafter be referred to as the "Flatotel Interest." The Assignment transferred the Flatotel

                 Interest from Triadou to CF 135 FLAT LLC, and as consideration obligated Plaintiffs, among

                 other things, to pay $21 million to Triadou in installments (following the Assignment's

                 execution).
                                                                      th
                        WHEREAS, on or about May 14, 2013, 227 EAST 19 HOLDER LLC ("Holder")

                 executed a promissory note (the "Note") in favor of Triadou evidencing a loan from Triadou to

                 Holder in the amount of $6 million in furtherance of the development of the former Cabrini

                 hospital property(the "Cabrini Hospital Property"), located at 227 East l9th Street in Manhattan.

                 Under the terms of a related agreement, Holder agreed that Triatiou could, at Tr-iadou's election,
                                                                  1




         CONFIDENTIAL

Confidential
                                                                                                                      Almaty-BTA0249822
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 22 of 118




                                                                                              EXECUTION COPY

                  exercised any time prior to repayment of the Note (the "Option") convert the Note to an equity

                  participation in Holder, which was the ben6cia1 owner of a 25% Tenancy in Common Interest

                  in the Cabrinl Hospital Property.

                            WHEREAS, Triadou did not exercise the Option and the Note was repaid in full In or

                  about May,2014,

                         WHEREAS, Triadou has instituted a series of proceedings (the "Proceedings") in the

                  Supreme Court of the State ofNew York seeking payment of$21 million, plus interest, provided

                  In the Assignment. A list of all ofthe Proceedings is attached hereto as Annex 1.

                         WHEREAS Plaintiffs flied a certain interpleader action captioned CI' 135 FLAT LLC,

                  CF 135 WEST MEMBER LLC and THE CHETRIT GROUP LLC v. TRIADOIJ SPV S.A., and

                  CITY OF ALMATY, a Foreign City, in New York State Supreme Court, New York County,

                  Index #156834/15 which the City of Almaty removed to the United States District Court for the

                  Southern Distriet of New York, and which       was   assigned case number 15-cv-05345 (AJN)

                 (hereinafter, the'Lawsuit").

                         WHEREAS, in the Lawsuit, the Kazakhstan Entities raised certain counterclaims and

                  cross-claims against, among others, Joseph Chetrit ("Chetrit"), Plaintiffs and Holder (the "Cross

                  Claims").

                         NOW,THEREFORE,for good and valuable consideration as set trth herein,The Parties

                  agree as follows: [for the purpose of this Agreement "Plaintiffs" shall include Chetrit and

                  Holder]

                         1.     Indemnity.      The Kazakhstan Entities shall indemnify and hold Plaintiffs

                 harmless from and against any loss, cost, damage or claim (including reasonable attorney's fees)

                 arising out of any judgment entered against one or more of Plaintiffs arising out of claims of

                 Triadou made in the Proceedings described in Annex I or the Lawsuit or arising out of the
                                                                 2



          CONFIDENTIAL

Confidential
                                                                                                                      D   AnnA   rs
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 23 of 118




                                                                                              EXECUTiON COPY


                  Assignment (the "Indemnity"). The Indemnity does not cover incidental or consequential

                  damages, lost profits or revenues, or diminution in value arising out of claims by parties other

                  than Triadou or persons claiming to not on behalf of the Kazakhstan Entities,

                          2.    Triadou Claims, The Kazakhstan Entities at their sole cost and expense shall

                  defend Plaintiffs in the Proceedings and the Lawsuit and any other action of Triadou against

                  Plaintiffs arising out of the Assignment, including, but not limited to, any future action by

                  Triadou seeking any profit distribution under the Assignment, The Parties acknowledge that one

                  or more judgments have been entered in the Proceedings against Plaintiffs. In connection with

                  the Indemnity, the Kazakhstan Entities shall either (a) obtain a stay of the collection or

                  enforcement ofsuch judgments, or(b) pay or bond such judgments.

                          3.    Compliance with Indemnity. The Kazakhstan Entities shall be deemed to have fully

                  complied with the Indemnity upon the delivery to Plaintiffs of either:

                                  a.    A full release by Triadou of (i) all claims raised or which could have been

                          raised in the Proceedings and the Lawsuit and (ii) any and all claims that Triadou may

                          have againstPlaintiffs under the Assignment; or

                                  b,    Both (i) a final non-appealable judgment dismissing any and all claims of

                         Triadou against Plaintiffs (A) raised in the Proceedings or the Lawsuit and (B) arising

                          under the Assignment and (ii) vacating or satisfying, all judgments entered in the

                         Proceedings.

                         4.     Agreement Related to the Interests. The Parties agree to the following with respect

                  to the Flatotel Interest and the Cabrini Interest:

                                  a,   Kazakhstan Entities acknowledge and agree that the Note was paid in full

                         and they have no interest in the Cilbrini Hospital Property or any beneficial owner thereof

                         and waive all claims thereto.
                                                                       3


          CONFIDENTIAL

Confidential
                                                                                                                   /X I rin   EDT   A   r,e-1   A es
                                                                                                                                                   "   .
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 24 of 118




                                                                                              EXECUTION COPY

                              b,   No later than 10 days following the receipt of written consent from the

                      holders of any mortgage or mezzanine loan encumbering the Property or any interest

                      therein, Plaintiffs shall, or shall cause any of(heir respective affiliates or related entities

                      to, assign to the Kazalchstan Entitles, or such other entity or person that ,TSC BTA Bank

                      may designate in writing, the Flatotel Interest, by executing the assignment in the form

                      annexed hereto as Annex 2(the."Platotel Interest"). The parties acknowledge and agree

                      that the assignment ofthe Flatotel interest is subject to obtaining the prior written consent

                      thereto of mortgage and mezzanine lenders (the "Lenders") holding a lien against the

                     Property or membership interests in the owner of the Property. Prior to obtaining the

                     consent of the Lenders, any funds that would have been paid to the Kazakhstan Entities

                      pursuant to such assignment shall be held in escrow. Plaintiffs shall use commercially

                     reasonable efforts to obtain the above referenced consent and approval, if this consent

                     and approval is not obtained within 60 days ofthe Effective Date, Plaintiffs shall teat the

                     Kazakhstan Entities as if they were holders of the Flatotel Interest and members of CF

                     135 West Member LLC, as provided in the Operating Agreement and pursuant to the

                     terms of this Agreement as If consent and approval had been obtained, including (a)

                     paying to the Kazalchstrin Entities the amount ofthe Flatotel Interest Capital Account and

                     37.5 % of the profits of the project, which they would have received as members, in

                     accordance with the terms of this Agreement, and(b) affording to the Kazakhstan Entities

                     all audit and inspection rights. The above referenced consent and approval shall be

                     waived if and when all obligations to the Lenders have been satisfied.

                             c.    Simultaneously with the assignment of the Flatotel Interest, the Parties (or,

                     on behalf of the Kazakhstan Entities, such other entity or person as shall have been

                     designated pursuant to section 4.b. above) shall execute an amended and restated limited
                                                               4



         CONFIDENTIAL

Confidential
                                                                                                                        Almatv-BTA0249825
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 25 of 118




                                                                                             EXECUTION COPY


                      liability company agreement of CF 135 WEST MEMBER LLC (hereinafter, the

                      "Company LLC Agreement").

                              d,    Subject to obtaining the consent of the Lenders, the Company LLC

                      Agreement shall be in the form of the Operating Agreement executed by CF 135 FLAT
                                                                                                                                    .;

                      LLC and Triadou, effective November 7, 2012, a copy of which is attached hereto as

                      Annex 3, but with the Kazakhstan Entities, or such other entity or person that ,TSC BTA

                      Bank may designate in writing, replacing Triadou for all purposes thereunder. To the

                      extent there is any conflict between the Operating Agreement and this Agreement, this

                      Agreement shall govern.

                              e.    With respeotto the Flatotel Interest, the interests assigned to the Kazakhstan

                      Entities, or such other entity or person that JSC ETA Bank may designate in writing,

                      shall include all accompanying right, title and interest in and to CF 135 WEST

                      MEMBER LLC, including, without limitation, all of Triadou's former 50% interest as a

                      member in CF 135 WEST MEMBER LLC, (the "Membership Interest") which it is

                      agreed constitutes 37,5% of the entire Flatotel Project, all voting rights, if any, rights to

                      distributions, and capital accounts in CF 135 WEST MEMBER LLC prior to the

                      Assignment, any sums that may be reflected on the CF 135 WEST MEMBER LLC's

                      books otherwise as a loan made by Triadou or any affiliate of Triadou, the tight to

                      receive distributions of cash or property, including return of capital, and the right to

                      participate in and receive profits and/or income from CF 135 WEST MEMBER LLC,

                      together with any and all other rights which Triadou ever had or to which it may hereafter

                      be entitled as a member of CF 135 WEST MEMBER LLC as set forth in the Company

                      LLC Agreement or pursuant to applicable law or otherwise, including the right to conduct

                      an audit.
                                                               5



          CONFIDENTIAL

Confidential
                                                                                                                      Airrmtv-RTA(19dcm9
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 26 of 118




                                                                                              EXECUTION COPY


                              1.    The Capital Amount of the Kazakhstan Entities Membership Interest

                       pursuant to Article III, Section 3.4 of the CF 135 WEST MEMBER LLC Operating

                       agreement, executed on or about November 7, 2012 (the "Operating Agreement"),

                       attached as Annex 3, is, as of the date this Settlement Agreement is executed,

                      $27,885,753.76. This has been computed as follows; Triadou contributed a total of

                      $40,885,753.76 toward the Note and the Flatotel Interest, $6,000,000.00 was paid in full

                       repayment ofthe Note, and $1,000,000,00 ht Gash and $6,000,000,00 was repaid in assets

                       pursuant to the Assignment.

                              g.    Any Capital Contributions or loans heretofore made or that may be made in

                      the future by Plaintiffs under Article III, Section 3.5 ofthe Operating Agreement, shall be

                      treated as Loans under Section 3,5 (4)(i) and (4)(iii) and shall bear Interest as set forth in

                      the Operating Agreement. All Loans together with interest thereon at 1325% per annum

                      shall be repaid before any distributions of capital. Thereafter, distributions of capital shall

                       be made. After all Loans, together with interest, and all capital has been repaid as set

                      ford) herein, profits shall be distributed.

                              h.    Under no circumstances shall Plaintiffs be entitled to seek dilution of the

                      Kazakhstan Entitles Membership Interest in CF 135 WEST MEMBER LLC, it being

                      expressly understood that Plaintiffs waive any and all claims to seek dilution of the

                      Membership interest under Article III, Section 3.5 of the Operating Agreement or

                      otherwise.

                              i.   The Parties shall execute for themselves and any assignee any and all

                      additional agreements or documents and shall take any and all actions necessary to

                      promptly assign the Flatotel Interest to the Kazakhstan Entities, or such other entity or

                      person that JSC BTA Bank may designate in writing as set forth herein, and subject to
                                                                    6


          CONFIDENTIAL

Confidential
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 27 of 118




                                                                                              EXECUTION COPY

                         obtaining the Lenders' consent, including any ICnow-Your-Custatner or FIRPTA

                         certifications required.

                         5.      Distributions into Escrow.   Any profit distribution amounts        to which the

                 Ka.zalchstan Entities may be entitled pursuant to the Operating Agreement for the Flatotel Interest

                 up to 12l million, plus interest as demanded in the Proceedings and an amount representing

                'Friadou's claim under the Assignment for future profits, shall be paid into an escrow account

                 established for such purpose (the "Kazakhstan Escrow") until the Kazakhstan Entities have

                 complied with the Indemnity, at which point the escrow balance and any future payments owed

                 to the Kazakhstan Entities will be paid to an account designated by the Kazakhstan Entities, The

                 Parties agree that any Indemnity amounts shall only be paid from the Kazakhstan Escrow and no

                 other source,

                        6.    Breach of Indemnity. If the Ka7alchsrtan Entities are in breach of the Indemnity,

                 Plaintiffs shall have the right to deduct from the Kazakhstan Escrow an amount equal to the

                 amount Plaintiffs paid in connection with liability in the Proceedings described in Annex I or the

                 Lawsuit or other claims arising out of the Assignment that should have been indemnified

                 hereunder by the Kazakhstan Entities. For the avoidance of'doubt, Plaintiffs shall not be entitled

                 to interest on any such amount, In the event of any breach ofIndemnity, the Kazakhstan Entities

                 shall have fifteen (15) days as of The date the Kazakhstan Entities receive notice of any such

                 breach, to cure any such breach.

                        7.    Releases,(a) Except for claims arising out of this Agreement,(A)the Kazakhstan

                 Entities release all claims that they may have against Plaintiffs, and (B) Plaintiffs release all

                 claims that they may have against the Kazakhstan Entities, Upon execution of this Agreement,

                 the Parties shalt execute and file all required court documents pursuant to which the Kazakhstan

                 Entities shall discontinue with prejudice all cross claims and counterclaims against Plaintiffs.
                                                                 7




         CONFIDENTIAL

Confidential
                                                                                                                       Almatv-BTA0249828
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 28 of 118




                                                                                             EXECUTION COPY

                  For the avoidance of doubt, no claim against Mukhtar Ablyazov, Viktor Khrapunov, Ilyas

                  Khrapunov, or Triadou is discontinued or waived, nor is any claim to the interpleaded fund in the

                  Lawsuit discontinued or waived,

                              (b) Upon execution of this Agreement, the Parties shall issue a joint press release

                  stating:

                         "A civil dispute arose between the City of Almaty, Kazaldistan and JSC BTA Bank on

                         one side and The Chetrit Group LLC and its affiliates on the other side. This dispute has

                         been amicably resolved after cooperation by The Chetrit Group LLC and its affiliates and

                         further evaluation by the City of Almaty and JSC BTA Bank. The City of Almaty,

                         Kazakhstan and JSC BTA Bank have voluntarily dismissed with prejudice all claims

                         against Joseph Chetrit, The Chetrit Group LLC and its affiliates, The City of Almaty,

                         Kazakhstan and JSC BTA Bank will continue to pursue claims against Mukhtar

                         Ablyazov, Vilctor Khrapunov,Eyes Khrapunov, and Madou SPY S.A,"

                         8.    Coeperation. The Parties shall cooperate in good faith to effectuate this Agreement

                  and in the prosecution or defense of the Proceedings described- in Annex 1, the Lawsuit, or any

                  other proceedings to which the Indemnity might apply.          Specifically, Plaintiffs agree to

                 cooperate with the Kazakhstan Entities including by (a) attending meetings and participating in

                  interviews as requested by the ICazakhstan Entities, at reasonable times convenient to both

                 Parties,(b) providing to the Kazakhstan Entities, upon written request, any document, record, or

                 other tangible evidence in their possession relating to the Proceedings described in Annex 1, the

                 Lawsuit, or any other proceedings to which the Indemnity might apply, or the subject matter

                 thereof;(c) providing to the K.azalchstan Entities, upon written request, any truthful testimony,

                 whether in the form of affidavit or live testimony at deposition, hearing, trial, or other legal

                 proceeding; and (d) providing written notice to the Kazakhstan Entities before discussing the
                                                                 8


          CONFIDENTIAL

Confidential
                                                                                                                     Alr-nnh,   DT'A   t-In   A
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 29 of 118




                                                                                                                          ''''' '   ••'   ••




                                                                                                EXECUTION COPY


                  subject matter of the Proceedings described in Annex 1, the Lawsuit, or any other proceedings to

                  which the Indemnity might apply, with anyone other than the Kazakhstan Entities or Plaintiffs'

                  counsel, lenders, prospective lenders, brokers, joint venturers, or proposed joint venturers.

                  Written notice under this paragraph may be made by electronic mail to the e-mail address(es) set

                  forth in paragraph 10 of this Agreement, with all such written notices kept confidential by the

                  Parties,

                          9.   Authority. Simultaneously with the execution of this Agreement, the Kazaichstan

                  Entities shall provide to Plaintiffs the opinion of their attorneys unconditionally opining that the

                  Individuals executing this Agreement on behalf of the Kazakhstan Entities have the power and

                  authority to execute this Agreement and bind the Kazakhstan Entities and that the Kazakhstan

                  Entities are bound by the terms of this Agreement.

                          10. Time is of the Essence. With regard to all acts set forth or referred to in this

                  Agreement,time is of the essence.

                          1 1, Governing Law. This Agreement shall be governed by, and construed in accordance

                  with, the laws of the State of Now York without regard to any applicable conflicts of law

                  principles, The prevailing party shall have the right to collect from the other party its reasonable

                  costs and necessary disbursements and attorneys' fees incurred in enforcing this Agreement. This

                  also includes any costs, disbursements and fees incurred by the prevailing party in its collection

                  ofsuch fees. Any action or proceeding between one or more ofthe Parties shall be brought in the

                  United States District Court for the Southern District of New York or, if unavailable because of a

                  lack ofjurisclletion, New York State Supreme Court, and the Parties consent to the jurisdiction of

                 such courts. Service on Plaintiffs may be made by mail to Sukenik, Segal & Graff, P.C., Attn:

                 David Segal, Esq.,at 404 Filth Avenue, 5th floor, New York, New York, 10018, with a copy by

                 e-mail to davidsegal@ssglaw.com. Service on the ICaz,akhstan Entities may be made by mail to




          CONFIDENTIAL

Confidential
                                                                                                                         AlrrInh, Dm A rv-1
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 30 of 118




                                                                                              EXECUTION COPY


                 Boies, Schiller & Flexner, LLP, 575 Lexington Averine, New York, New York, 10022, Attu

                 Matthew     L. Schwartz      and Randall Jackson, Esq., with a copy by e-mail to
                  MLSchwartz@BSFLLP.com and lUacicson@BSFLLP.com,

                         12. Complete Agreement. The Parties acknowledge that this Agreement, including all

                 accompanying Annexes, contains the full and complete agreement between and among them, and

                 that there are no written, oral or implied agreements or understandings not specifically set forth

                 herein, Each Party acknowledges that no other Party, or agent or attorney of any other Party, or

                 any person, him, corporation, tryst, or any other entity has made any promise, representation, or

                  warranty, whatsoever, express, implied, or statutory, not contained herein, concerning the subject

                 matter hereof, to induce the execution of this Agreement. Each signatory also hereby

                 acknowledges that he, she, or it has not executed this Agreement in reliance on any promise,

                 representation, or warranty not contained herein,

                         13, Amendments. This Agreement may not be amended except by a written agreement

                 signed by the Party to be charged,

                         14. Faxed,Eleetronie, and Duplicates of Originals, This Agreement may be executed in

                 two or more counterparts. The execution pages may contain original, scanned, or photocopied

                 signatures and may be delivered to the Parties by U.S. mail, facsimile, e-mail, or electronically,

                 and each of which shall be deemed an original but all of which together shall constitute one and

                 the sante instrument, Third parties may rely on a photocopy of the fully executed Agreement or

                 the counterpart signature pages.

                         15, Construction of Agreement This Agreement shall not be construed more strictly

                 against one Party than against any other Party merely by virtue of the fact that it might be

                 prepared by counsel for one of the Parties, it being recognized that all Patties have contributed

                 substantially and materially to the preparation of this Agreement.
                                                                 10



          CONFIDENTIAL

Confidential
                                                                                                                       Almatv-RT n9A rap'z
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 31 of 118




                                                                                     E3CECUTION COPY


                         6. Notice. All notices to be given hereunder shall be made to the mail and email

                 addresses set forth in paragraph 10 hereof

                                                   [signatures onfollowingpage]




         CONFIDENTIAL

Confidential
                                                                                                            Almatv-IBTAn24AR:19
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 32 of 118




                                                                                                          • EXECUTION COPY

                                   W HERWORE,the Parks intending to be legally bbond.execute this Agreement as of

                           the Effective Date.


                           JOSEPH CFIETRIT                                          APPROVED AS'TO POW BY:

                                                                                    SUKENIK,MAL & OR,Aff
                                41111V: josep Citetrit,                             Ailorrimfer..!oseph             C1iecrj.
                                           i7•                                      G
                                                                                    oca=5..r47,
                                                .                                     . .
                           CE 135 FLAT'
                                                       ;.
                           By: ••           $.•;'' E.?)
                                                      . 1                                 David C. Segal, Esq. -
                               Neuner...Tcs Cbetrit                                       Josh Ortiff; Esq.
                                      ' ° aged Signatory                                  404 Fifth.Avenne,5th Flojr
                                                                                          New Yea., New York:10018
                                                                                          E-niail .davidsegal@ssglaW•eom
                           CF .135 Vi
                                        I WG"R
                                    I f.
                       •       Name; Jo    emetril     •
                                      ' horized Signatory


                           THE CIETkIT.,          D2,0;t%''
                                             pit
                                          7r,t'fr
                               Name; J ph Chatrit
                               T Io; 01:1 ,,toriacd Signatory


                           JSC BTA'                                                •APPROVED AS TO Falik4 BY:
                             •      :.•••
                                                                                    Bcrie g.sc.nu.A.BB. ATIMG!1ER
                               Name':•-,.;4,1t,:".4,14".
                                                      ,,
                                                       .tciTz•40•C
                                                                 "                 :Ar.torheys,for     •    trod ate Ctiye
                               The; r                       1\k/i7..7f7
                                                   1.;• de...
                                                                                    By:
                       crrr OF ALMATY,.KAZAKT-ISTAN                                              WL
                                                                                          Itandali !pc
                           By; (•t •  0•;>.                                               5i54:exingron Avenue
                               Name: 7( >1•4,../y.            .f.r.1.--‘:4.               NpW York, New.York 10022
                               Tiaq:                                                      E-mail: trtlsehwartz@bafilpom
                                                                                                   rjaelt_son sIllprcom.


                                                                              12




          CONFIDENTIAL

Confidential
                                                                                                                               Almnh, DI- A nn   A rst,"•-•
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 33 of 118




                                                                                   EXECUTION COPY

                                                        Annex I


                                         List of Proceedings brought by Triadon


                 I.   THadou SI'VS.A. v. CF 135 F.LATL,LC, etal., No.653462/2014(Sup. Ct. N.Y. Cnty,

                      Nov. 10,2014)

                 2.   Ttlaclou SPYS.A, v, CF135 RATLLC, et al., No,650239/2015(Sup. Ct. N.Y, Cnty,

                      Jan.26,2015)

                 3.   Madow SPYSA v. CF.135 FLAT LW,et al,,No. 154681/2015(Sup, Ct. N.Y. Cnty,

                      May 11,2015)

                 4.   Thladou SPV"SA. v. CF135 FLATLLC,etal., No. 156907/2015(Sup. Ct. N.Y,Cnty,

                      July 9,2015).




                                                          13




         CONFIDENTIAL

Confidential
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 34 of 118




                                                                   EXECUTION COPY


                                                     Annex 2


                          Flatotel Interest Assignment Agreement




                                                          14



         CONFIDENTIAL

Confidential
                                                                                    Almatv-BTA0249835
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 35 of 118




                                                                                EXECUTION COPY


                                                    Annex 3

                                                                             November 7,2012
                      CF 135 WEST MEMBER LLC Operating Agreement effective




                                                       15



         CONFIDENTIAL

Confidential
                                                                                                 Almatv-IBTAn24AR:Is
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 36 of 118




                                                                      CONFIDENTIAL


                                             Annex 3


                                        Account Information




         CONFIDENTIAL                      Annex 3 Page 1


Confidential
                                                                              Almatv-BTA0249837
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 37 of 118


                                                                         CONFIDENTIAL


         Boies Schiller Flexner LLP
         Ref: Flatotel
         Wells Fargo Bank
         Account Number:              1415
         Routing Number:




         CONFIDENTIAL                        Annex 3 Page 2


Confidential
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 38 of 118




                                                                         CONFIDENTIAL


                                               Annex 4


                                 Sale Agreement and Deed for PII2 Unit




         CONFIDENTIAL                        Annex 4 Page 1


Confidential                                                                    Almaty-BTA0249839
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 39 of 118




                                                                                          CONFIDENTIAL


                                           PURCHASE AGREEMENT
                                                                                                                    •
                                                                                                                    •
                                                                                                                    •
                                                                                                                    •



                 AGREEMENT made as of March 8, 2018 between 135 WEST 52ND STREET OWNER
          LLC, maintaining an office at 512 Seventh Avenue, 16th Floor, New York, New York 10018
         ("Seller" or "Sponsor"), and SETTLEMENT RECOVERY 135 WEST PH2, INC., c/o Boies
          Schiller Flexner LLP,575 Lexington Avenue,New York,New York 10022("Purchaser").

          Purchaser's Attorney:         Boies Schiller Flexner LLP
                             Address: 575 Lexington Avenue,New York, New York 10022
          Seller agrees to sell and convey, and Purchaser agrees to purchase, Unit No. PH2("Unit") in the
          building ("Building") known as 135 WEST 52ND STREET Condominium ("Condominium") and
          located at 135 WEST 52ND STREET, New York, New York 10019, together with a 1.2400%
          undivided interest in the Common Elements appurtenant thereto, all upon and subject to the terms
          and conditions set forth herein. The Unit shall be as designated in the Declaration of
          Condominium Ownership (as the same may be amended from time to time, the "Declaration") of
          the Condominium,recorded in New York County,New York or the By-Laws(as the same may be
          amended from time to time, the "By-Laws")ofthe Condominium.

          1.      Purchase Price
          The purchase price, exclusive of closing adjustments and costs referred to in Paragraphs 6 and 7
          below ("Purchase Price") is $6,415,000.00, payable upon the signing of this Agreement. The
          parties agree that the value of the personal property contained in the Unit is de-minimis, and no
          part ofthe Purchase Price is allocated thereto.

          2.      Defuntions The following terms shall have the meanings ascribed to them:
                                                                            N0
         (a)     "Building" shall mean the building located at 135 West 52 Street, New York,New York
          10019.
         (b)     "Closing Date", "closing", "closing of title" and words of similar import are used
          synonymously and mean the settlement of the mutual obligations of Seller and Purchaser under
          this Agreement, including the payment of the Purchase Price and the delivery to Purchaser of the
          deed transferring full ownership (fee simple title) to the Unit on the terms set forth in this
          Agreement.
         (c)     "Condominium" shall mean The 135 West 52ND Street Condominium.
         (d)     "Declaration" shall mean the Declaration of the 135 West 52ND Street Condominium
          establishing condominium ownership ofthe Property, as same may be amended from time to time.
         (e)     "Plan" shall mean the Offering Plan for Condominium Ownership ofthe Property and any
          amendments thereto filed prior to the date upon which Purchaser signs this Agreement.
                 "Property" shall mean the Building, the land upon which it is erected and all other
          improvements thereon more fully described in the Declaration.
         (g)     "Title Insurance Company" shall mean any reputable title insurance company licensed to
          do business in the State of New York.
          Any other capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.




                                                   Annex 4 Page 2
         CONFIDENTIAL

Confidential                                                                                          Almaty-BTA0249840
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 40 of 118




                                                                                             CONFIDENTIAL


           3. Plan
           Purchaser represents that Purchaser has possessed the Plan and any filed amendments thereto at
           least three(3)business days prior to submitting this Agreement.

           4.     Closing of Title
           The closing oftitle shall occur simultaneously with the execution of this Agreement.

           5.      State of Title
           Legal ownership to the Unit shall be transferred to Purchaser at Closing subject only to the liens,
           encumbrances and title conditions (hereinafter called the "Permitted Encumbrances")enumerated
           in Exhibit A to this Agreement. The existence ofthe Permitted Encumbrances shall not be deemed
           a breach ofSponsor's covenant in the deed,even though the deed does not expressly provide that it
           is given subject to the Permitted Encumbrances. It is intended and agreed thatthe deed for the Unit
           to be given by Sponsor to Purchaser at closing shall be deemed to be subject to the Permitted
           Encumbrances to the same effect as if set forth therein at length.

           6.      Closing Adjustments
          (a)      At closing, Seller and Purchaser shall apportion, as of 11:59 p.m. ofthe day preceding the
           closing:
          (i)      Real estate taxes, B.I.D. tax, and assessments,if any (as discussed below)(for purposes of
           this paragraph 6, the term real estate taxes shall be deemed to include assessments, if any. Real
           estate taxes and B.I.D. tax will be apportioned at closing between Sponsor and the Purchaser based
           on the period such taxes have been prepaid by Sponsor); and
          (ii)     Common Charges for the month in which title closes(based on the number of days in the
           month in which title closing occurs).
          (b)       The "Customs in Respect to Title Closings" recommended by The Real Estate Board of
           New York, Inc., as amended to date, shall apply to the adjustments and other matters therein
           mentioned, except as otherwise provided herein.
          (c)      Any errors or omissions in computing apportionments at closing shall be corrected and
           payment made to the proper party promptly after discovery. This provision shall survive the
           closing.
          (d)      Installments for tax assessments due after the delivery ofthe deed,if any, shall be paid by
           the Purchaser and shall not be considered a defect in title..

           7.      Transfer Taxes and Closing Costs
           Seller and Purchaser each shall pay, simultaneously with the execution ofthis Agreement,50% of
           all transfer taxes, mansion taxes, flip taxes, transfer fees, and legal fees of the condominium
           corporation and/or Seller and all costs, processing or administrative fees, recording charges and
           any fees charged by the managing agent and/or Seller in connection with the transfer of the Units
          (other than Sukenik, Segal & Graff; P.C. or Boies Schiller Flexner, LLP); provided, however,
           Seller itself shall not be entitled to receive any payments pursuant to this paragraph irrespective of
           whether or not Seller receives similar payments from other unit purchasers and/or if such
           payments are described in the Plan.




         CONFIDENTIAL                                Annex 4 Page 3


Confidential
                                                                                                         Almaty-BTA0249841
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 41 of 118




                                                                                              CONFIDENTIAL


           8. Inspection of Unit
           The Parties expressly agree and acknowledge that Seller has not made, shall not make, and shall
           not be deemed to have made any warranties or representations as to the condition of or title to the
           Unit except as expressly set forth herein. Purchaser has inspected the Unit and agrees that it shall
           accept the Unit"as is."

           9.      Further Assurances
           Either party shall execute, acknowledge and deliver to the other party such instruments and take
           such other actions, in addition to the instruments and actions specifically provided for herein, as
           such other party may reasonably request in order to effectuate the provisions of this Agreement or
           of any transaction contemplated herein or to confirm or perfect any right to be created or
           transferred hereunder or pursuant to any such transaction.

           10.     Governing Law
           The provisions ofthis Agreement shall be governed by,and construed and enforced in accordance
           with, the laws of the State of New York.

           11.     Waiver of Jury Trial
           Except as prohibited by law,the parties shall, and they hereby do, expressly waive trial by jury in
           any litigation arising out of, connected with, or relating to this Agreement or the relationship
           created hereby or in the Plan. With respect to any matter for which a jury trial cannot be waived,
           the parties agree not to assert any such claim as a counterclaim in, nor move to consolidate such
           claim with, any action or proceeding in which ajury trial is waived.

           12.     Gender
           A reference in this Agreement to any one gender, masculine, feminine, or neuter, includes the
           other two, and the singular includes the plural, and vice versa, unless the context otherwise
           requires.

           13.     Certain References
           The term "herein","hereof' or "hereunder" or similar terms used in this Agreement refer to this
           entire Agreement and to the particular provision in which the term is used. Unless otherwise
           stated, all references herein to paragraphs, subparagraphs or other provisions are references to
           paragraphs, subparagraphs or other provisions of this Agreement.

           14.     Captions
           The captions in this Agreement are for convenience and reference only and in no way define,limit
           or describe the scope of this Agreement or the intent of any provision hereof.

           15. Successors and Assigns
           The provisions of this Agreement shall bind and inure to the benefit of Purchaser and Purchaser's
           heirs, legal representatives, successors and permitted assigns and shall bind and inure to the benefit
           of Seller and its successors and assigns.




         CONFIDENTIAL                                Annex 4 Page 4


Confidential
                                                                                                         Almaty-BTA0249842
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 42 of 118




                                                                                    CONFIDENTIAL


          16.   No Oral Changes
          This Agreement cannot be changed or any provision waived orally. ANY CHANGES OR
          ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN A RIDER
          ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED BY THE
          PAR FIES.

          17.    Counterpart Signature Pages
             This Agreement may be executed in one or more counterparts, each of which shall be deemed
          an original, but all counterparts shall constitute one (1) instrument This Agreement may be
          executed by facsimile or .pdf and such shall be deemed originals.




                                                Annex 4 Page 5
         CONFIDENTIAL

Confidential                                                                                    Almaty-BTA0249843
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 43 of 118




                                                                                CONFIDENTIAL


           IN WITNESS WHEREOF,the parties have executed this Agreement as of the date first above
           written.

           SELLER:                                PURCHASER:


           135 WEST 52ND STREET OWNER LLC SETTLEMENT RECOVERY 135 WEST P112,
                                          INC.

           By:                                    By:
                   Meir Chetrit                         Nurlan Nurgablyev




         CONFIDENTIAL                          Annex 4 Page 6


Confidential
                                                                                          Almatv-BTA0249844
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 44 of 118




                                                                                              CONFIDENTIAL




                                         EXHIBIT A TO PURCHASE AGREEMENT
                                              Permitted Encumbrances


           1.      Building restrictions and zoning laws and other regulations, resolutions and ordinances
           and any amendments thereto now or hereafter adopted by any governmental or
           quasi-governmental authority having jurisdiction, provided they do not prevent the use of the
           subject Unit for dwelling purposes.
           2.      State of facts shown on a survey made by Earl B. Lovell-S.P. Belcher, Inc. dated March
           12, 2013 and any state of facts which a more recent survey or personal inspection of the land and
           building would show, provided such additional state of facts would not prevent the use of the
           subject Residential Unit for dwelling purposes and further provided that such state of facts do not
           render title unmarketable.
           3.      The terms, burdens, covenants, restrictions, conditions, easements and rules and
           regulations set forth in the Declaration, the By-Laws(and the Rules and Regulations thereto), the
           Power of Attorney from Purchaser to the Condominium Board, Sponsor, the Commercial Unit
           Owners and the Retail Unit Owner and the Floor Plans, all as same may be amended from time to
           time.
           4.      Consents by Sponsor, or any former owner of the Land for the erection of any structure or
           structures on, under or above any land, street or streets on which the Land may abut,
           5.      Any easement or right of use in favor of any utility company for construction, use,
           maintenance, repair and replacement of all utility lines, wires, terminal boxes, mains, pipes,
           cables, conduits, poles, connections and other equipment and facilities on, under and across the
           Land and Building.
           6.      Revocability of licenses for vault space, if any, under the sidewalks and streets and the
           lien of any unpaid vault tax (which is to be paid by the Condominium Board, the Retail Unit Owner
           or the Commercial Unit Owners(as the case may be)).
           7.      Encroachments of stoops, areas, cellar steps or doors, trim, copings, retaining walls, bay
           windows, terraces, balconies, sidewalk elevators, fences, fire escapes, cornices, foundations,
           footings, chutes, fuel oil lines, drainage and stand pipes, and similar projections, if any, on, over,
           or under the Property or the streets or sidewalks abutting the property and the rights of
           governmental authorities to require the removal of any such projections, and variations between
           record lines of the Property and retaining walls and the like, if any.



         CONFIDENTIAL                                 Annex 4 Page 7


Confidential
                                                                                                         Almatv-BTA0249845
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 45 of 118




                                                                                              CONFIDENTIAL


           8.      Leases and service, maintenance, employment, management, concessionaire and
            license agreements, if any, of other Units or portions of the Common Elements, provided same
           are disclosed in the Plan or in an amendment thereto.
           9.      The lien of any unpaid Common Charge, real estate tax, water charge or sewer rent,
            provided the same are adjusted at the closing of title.
           10.     The lien of any unpaid assessment payable in installments (whether imposed by a taxing
           authority or the Condominium Board), except that Sponsor shall pay all such assessments due
           prior to the Closing Date and Purchaser shall pay all assessments due from and after such date
           (however, the then current installment shall be adjusted at closing).
           11.     Any encumbrance as to which either the Title Insurance Company or the title insurance
           company which insures Purchaser's title to the Unit would be willing to insure at its regular rates,
           without additional premium, in a fee policy issued by it to Purchaser to insure that such
           encumbrance,(a) will not be collected out of or enforced against the Unit if it is a lien and (b) will
           not prevent the use of the subject Residential Unit for dwelling purposes. (Any exception which
           the Title Insurance Company has omitted or insured at its regular rates and without additional
           premium, which will not be collected out of or enforced against a Unit, in a fee title insurance
           policy for other Units, is not an objection to title.)
           12.     The Certificate of Occupancy or Temporary Certificate of Occupancy issued or to be
           issued covering the Building, provided it authorizes occupancy of the subject Residential Unit for
           residential purposes.
           13.     Any violations against the Property (other than the subject Unit) which are the obligation of
           the Condominium Board or another Unit Owner to correct,
           14.     Standard printed exceptions contained in the form of fee title insurance policy then issued
           by the title insurance company insuring Purchaser's title to the subject Unit.
           15.     Any easement or right of use required for Sponsor to obtain a temporary, final or amended
           Certificate of Occupancy for the Building, provided such easement or right of use will not prevent
           the use of the subject Residential Unit for dwelling purposes.
           16.     Distinctive Street Improvement Maintenance Agreement in Reel 1109 Page 862.
           17.     Zoning Lot Certification in Reel 789 Page 115.




         CONFIDENTIAL                                  Annex 4 Page 8


Confidential
                                                                                                         Almatv-BTA0249846
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 46 of 118




                                                        UNIT DEED


                   MIS INDENTURE made the 8th day ofMarch,2018, between

               135 WEST 52" STREET OWNER LLC, a Delaware limited liability company having an
               office at 512 Seventh Avenue, New York New York 10018 "Grantor";

               and,

               Settlement Recovery 135 West P112, Inc., with an address at do Boies Schiller Flexner LLP,
               Attn: Matthew L. Schwartz, 575 Lexington Avenue,7th Floor, New York, NY 10022 "Grantee";


                                                   WITNESSETEI:


                   That the Grantor, in consideration of Ten ($10.00) Dollars and other valuable consideration
               paid by the Grantee, does hereby grant and release unto the Grantee, and the heirs or successors
               and assigns ofthe Grantee, forever:

                               The Condominium Unit (hereinafter referred to as the "Unit) known as
                       Unit PH2 in the building (hereinafter referred to as the "Building") known as the
                       135 West 52nd Street Condominium and by the Street Number 135 West 52nd
                       Street, Borough of Manhattan, County, City and State of New York, said Unit
                       being designated and described as Unit PH2 in a certain Declaration dated
                      04/27/2015, made by Grantor pursuant to Article 9-B ofthe Real Property Law of
                      the State of New York (hereinafter referred to as the "Condominium Act"),
                       establishing a plan for condominium ownership of the Building and the Land
                      (hereinafter referred to as the "Land") upon which the Building is situate (which
                      Land is more particularly described in Exhibit "A" annexed hereto and by
                       reference made a part hereof), which Declaration was recorded in the Office ofthe
                      New York City Register on 08/18/2015 in CRPN 2015000286327 (which
                      Declaration and Amendments thereto are collectively referred to as the
                      "Declaration"). The Unit is also designated as Tax Lot 1110 in Block 1005 on the
                      Tax Map of the City of New York for the County of New York and on the Floor
                      Plans of the Building, certified by John Centra on 08/10/2015 as Condominium
                      Plan Number 2605, and also filed in the Office of the New York City Register on
                      08/18/2015 as Condominium Map Number 2605.

                   Being and intended to be part ofthe same premises as conveyed to the Grantor by
               deed dated 3/25/2013 recorded 4/29/2013 in GUN:2013000169272.

                  TOGETHER with an undivided 1.2400% interest in the Common Elements as such term is
               defined in the Declaration (hereinafter called the "Common Elements");




         CONFIDENTIAL

Confidential
                                                                                                           Almaty-BTA0249847
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 47 of 118




                   TOGE HER with an easement for the Continuance Of all encroachments by the Unit on any
               adjoining Units or Common Elements now existing as a result of construction ofthe Building, or
               which:may come into existence hereafter as a result of settling of the Building, or as a result of
               repair or restoration of the Building, Or the Unit, after damage by fire or other casualty, or after
               taking in condemnation or eminent domain proceedings, or by reason of an alteration or repair to
               the Common Elements made by or With. the consent of the Board of Managers, so that any such
               encroachments may remain so long as the Building shall stand;

                   TOGETILFR With an easement in common with the Owners of other Units to use any
               pipes, Wires, ducts; cables, conduits, public utility lines, and other Common Elements located in
               any of the other Units or elsewhere on the Property, and serving the Unit;

                    TOGETHER with the appurtenances and all the estate and rights of the Grantor in and to
               the Unit;

                    TOGETHER with all easements of necessity in favor of the Unit or in favor,of other Units
               or the Common Elements;

                         1,4...t4
                                . with and SUBJECT TO :EAS“....   E/yWNTS, rights of W4y:, restrictions and
               en tibi'ariteTereated by the Detlaration for 135. Wesk,SP Street CondoMiniUrairecorded in the
               New York County Office of the Register of the City of New York on the 18th :day of
               August,2015, as CRFN 2015900286327.

                    SUBJECT to the provisions of the Declaration, By-Laws, and Floor Plans of the
               Condominium recorded simultaneously with and as part of the Declaration, as the same may be
               amended from time to dine by instruments recorded in the New York County Office of the
               Register ofthe City of New York, which provisions, together with any amendments thereto, shall
               constitute covenants running with the land and shall bind. any person having at any time any
               interest or estate in the Unit, as though such provisions Were recited and stipulated at length
               herein;

                   EXCEPT as otherwise specifically permitted by the Board of Managers of the
               Condominium or provided in the Declaration or in the By-Laws, the Unit is intended for
               Residential use only;

                    AND the Granfor covenants:that the Grantor haS not done or .suffered anything Whereby the
               said premises have been encumbered in any way whatsoever,'except as aforesaid;

                   TO HAVE.-AND TO HOLD the. same unto the Grantee.; and the heirs or successors and
               assigns of the Grantee,ferever.

                   If any provision of the Declaration or the By-Laws is invalid under, or would cause the
               Declaration or the By-Laws to be insufficient to submit the Property to, the provisions of the
               Condominium Act; or if any provision that is neeessary to cause the Declaration and the By-
               Laws to be sufficient to submit the Property to the provisions of the Condominium Act is
               missing from the Declaration or the By-Laws, or if the Declaration and the By-Laws are



         CONFIDENTIAL

Confidential
                                                                                                            Almatv-RTAn24PR4R
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 48 of 118




               insufficient to submit the Property to .the provisions of the Condominium Act, the applicable
               provisions.of clause 17of the Declaration shall control..

                   The Grantor, in compliance with Section 13 ofthe Lien Law,covenants that the Granter will
               receive the consideration, for this conveyance and will hold the right to receive such
               consideration as a trust fund for. the purpose of paying the cast of the improvement and will
               apply the same first to the payment of the cost of the improvements before using any part of the
               same for any other purpose:

                   The Grantee accepts and ratifies the provisions of the Declaration and the By-Laws and the
               Rules and Regulations of the Condominium recorded simultaneously with and as part of the
               Declaration and agrees to comply with all the terms and provisions thereof, as the same may be
               amended from time to time by instruments recorded in the office of the New.York City Register,
               New York County.

                    This conveyance has been made With the consent of all the members ofthe party ofthe first
               part entitled to vote thereon at a meeting duly called.

                   IN WITNESS WHEREOF,the Grantor has duly executed this deed the day and year first
               above written.

                                                           Grantor:

                                                           135 WEST 5214D STREET OWNER LLC


                                                           By:
                                                           Name;
                                                           Title



                                                           Settlement Recovery 135 West PH2, Toe.


                                                           BY:
                                                           Name; Nurlan Nurgablyev
                                                           Title: Director




         CONFIDENTIAL

Confidential
                                                                                                         Almatv-BTA0249849
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 49 of 118




                STATE OF.NEW YORK             )
                                                              )ssti
                COUNTY OF NEW YORK)


                     On the ,, .           day of                  ,in the year                              me,the
                undersigned, a Notary Public in and for said.state, personally appeared _         .
                personally known to me or proved to me on the basis of satisfactory evidence to be the individual
                whose name is subscribed to in the within instrunientand acknowledged tome..that he executed
                the same in his capacity, and that by his signature on the instrument, the individual, or the'person
                Upon behalfofwhich the individual acted, executed the instrument.


                                                                                                       •

                                                                       Notary Public




                STATE OF NEW YORK            )
                                                              )ss.t.
                COUNTY OF NEW YORK)


                    On the . . ,...   . .daY of.          . . ,in theyear .. .                  ,before me,.tbi
               undersigned,a Notary Public in and forsaid state, personally appeared •        _       .      - :..
               personally known to me or proved to me on-the basis ofsatisfactory evidence to be the
               individual(s) whose name(s).is(are)subscribed to in the within instrument and acknowledged to.
               me that he/she/they executed the same-in his/her/their capacity,and thatby.bis/her/their Signalize
               on the instrument,the individual(s), or the Person upon:behalfof Whichthe individual(s)acted,
               executed the inStrument.


                                                                       Notary Public




         CONFIDENTIAL

Confidential
                                                                                                              Almatv-BTA0249850
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 50 of 118




                                                       EXHIBIT"A"



               ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of
               Manhattan, City, County and State ofNew York,bounded and described as follows:

               BEGINNING at a point on the Northerly side of West 52nd Street, distant 375 feet Westerly
               from the Northwesterly corner of Avenue of the Americas (formerly known as Sixth Avenue)
               and West 52nd Street;

               RUNNING THENCE Northerly and parallel with Avenue of the Americas, 100 feet.5 inches to
               the center line of the block between West 52nd Street and West 53rd Street;

               THENCE Westerly along the said center line ofthe block, 82 feet 6 inches;

               THENCE Northerly parallel with Avenue of the Americas, 100 feet 5 inches to the Southerly
               side of West 53rd Street;

               THENCE Westerly along the Northerly side of West 53rd Street, 37 feet 6 inches;

               THENCE Southerly parallel With Avenue of the Americas and part of the distance through a
               party wall, 100 feet 5 inches to the Center line of the block;

               THENCE Westerly along the center line ofthe block,5 feet 0 inches;

               THENCE Southerly parallel with Avenue of the Americas, 100 feet 5 inches to the Northerly
               side of West 52nd Street;

               THENCE Easterly along the Northerly side of West 52nd Street, 125 feet 0 incheS to the point or
               place of BEGINNING.




         CONFIDENTIAL

Confidential                                                                                             Almaty-BTA0249851
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 51 of 118




                                                                         CONFIDENTIAL


                                               Annex 5


                                 Sale Agreement and Deed for P113 Unit




         CONFIDENTIAL                        Annex 5 Page 1

Confidential                                                                    Almaty-BTA0249852
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 52 of 118




                                                                                          CONFIDENTIAL



                                            PURCHASE AGREEMENT

                   AGREEMENT made as of March 8,2018 between 135 WEST 52ND STREET OWNER
           LLC, maintaining an office at 512 Seventh Avenue, 16th Floor, New York, New York 10018
          ("Seller" or "Sponsor"), and SETTLEMENT RECOVERY 135 WEST PH3, INC., do Boies
           Schiller Flexner LLP,575 Lexington Avenue,New York, New York 10022("Purchaser").

          Purchaser's Attorney:         Boies Schiller Flexner LLP
                             Address: 575 Lexington Avenue,New York, New York 10022
          Seller agrees to sell and convey, and Purchaser agrees to purchase, Unit No. PH3 ("Unit") in the
          building ("Building") known as 135 WEST 52ND STREET Condominium ("Condominium")and
          located at 135 WEST 52N0 STREET, New York, New York 10019, together with a L3900%
          undivided interest in the Common Elements appurtenant thereto, all upon and subject to the terms
          and conditions set forth herein. The Unit shall be as designated in the Declaration of
          Condominium Ownership (as the same may be amended from time to time, the "Declaration") of
          the Condominium,recorded in New York County,New York or the By-Laws(as the same may be
          amended from time to time,the "By-Laws")ofthe Condominium.

          1.      Purchase Price
          The purchase price, exclusive of closing adjustments and costs referred to in Paragraphs 6 and 7
          below ("Purchase Price") is $6,750,000.00, payable upon the signing of this Agreement. The
          parties agree that the value of the personal property contained in the Unit is de-minimis, and no
          part ofthe Purchase Price is allocated thereto.

          2. • Definitions The following terms shall have the meanin s ascribed to them:
         (a)     "Building" shall mean the building located at 135 West 52 D Street, New York,New York
          10019.
         (h)     "Closing Date", "closing", "closing of title" and words of similar import are used
          synonymously and mean the settlement of the mutual obligations of Seller and Purchaser under
          this Agreement, including the payment of the Purchase Price and the delivery to Purchaser of the
          deed transferring full ownership (fee simple title) to the Unit on the terms set forth in this
          Agreement
         (c)     "Condominium" shall mean The 135 West 52 Street Condominium.
         (d)     "Declaration" shall mean the Declaration of the 135 West 52ND Street Condominium
          establishing condominium ownership ofthe Property, as same may be amended from time to time.
         (e)     "Plan" shall mean the Offering Plan for Condominium Ownership ofthe Property and any
          amendments thereto filed prior to the date upon which Purchaser signs this Agreement.
         (f)     "Property" shall mean the Building, the land upon which it is erected and all other
          improvements thereon more fully described in the Declaration.
         (g)     "Title Insurance Company" shall mean any reputable title insurance company licensed to
          do business in the State of New York.
          Any other capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.




         CONFIDENTIAL                              Annex 5 Page 2


Confidential                                                                                          Almaty-BTA0249853
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 53 of 118




                                                                                             CONFIDENTIAL


           3. Plan
           Purchaser represents that Purchaser has possessed the Plan and any filed amendments thereto at
           least three(3)business days prior to submitting this Agreement

           4.     Closing of Title
           The closing of title shall occur simultaneously with the execution of this Agreement.

           5.      State of Title
           Legal ownership to the Unit shall be transferred to Purchaser at Closing subject only to the liens,
           encumbrances and title conditions (hereinafter called the "Permitted Encumbrances")enumerated
           in Exhibit A to this Agreement. The existence ofthe Permitted Encumbrances shall not be deemed
           a breach ofSponsor's covenant in the deed,even though the deed does not expressly provide that it
           is given subject to the Permitted Encumbrances. It is intended and agreed that the deed for the Unit
           to be given by Sponsor to Purchaser at closing shall be deemed to be subject to the Permitted
           Encumbrances to the same effect as if set forth therein at length.

           6.      Closing Adjustments
          (a)      At closing, Seller and Purchaser shall apportion, as of 11:59 p.m. ofthe day preceding the
           closing:
          (i)      Real estate taxes, B.I.D. tax, and assessments, if any(as discussed below)(for purposes of
           this paragraph 6,the term real estate taxes shall be deemed to include assessments, if any. Real
           estate taxes and B.I.D. tax will be apportioned at closing between Sponsor and the Purchaser based
           on the period such taxes have been prepaid by Sponsor); and
          (ii)     Common Charges for the month in which title closes (based on the number of days in the
           month in which title closing occurs).
          (b)       The "Customs in Respect to Title Closings" recommended by The Real Estate Board of
           New York, Inc., as amended to date, shall apply to the adjustments and other matters therein
           mentioned, except as otherwise provided herein.
          (c)      Any errors or omissions in computing apportionments at closing shall be corrected and
           payment made to the proper party promptly after discovery. This provision shall survive the
           closing.
          (d)      Installments for tax assessments due after the delivery of the deed, if any, shall be paid by
           the Purchaser and shall not be considered a defect in title..

           7.      Transfer Taxes and Closing Costs
           Seller and Purchaser each shall pay, simultaneously with the execution ofthis Agreement,50% of
           all transfer taxes, mansion taxes, flip taxes, transfer fees, and legal fees of the condominium
           corporation and/or Seller and all costs, processing or administrative fees, recording charges and
           any fees charged by the managing agent and/or Seller in connection with the transfer ofthe Units
          (other than Sukenik, Segal & Graff, P.C. or Boies Schiller Flexner, LLP); provided, however,
           Seller itselfshall not be entitled to receive any payments pursuant to this paragraph irrespective of
           whether or not Seller receives similar payments from other unit purchasers and/or if such
           payments are described in the Plan.




         CONFIDENTIAL
                                                     Annex 5 Page 3

Confidential
                                                                                                        Almaty-BTA0249854
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 54 of 118




                                                                                            CONFIDENTIAL


          8. Inspection of Unit
          The Parties expressly agree and acknowledge that Seller has not made, shall not make, and shall
          not be deemed to have made any warranties or representations as to the condition of or title to the
          Unit except as expressly set forth herein. Purchaser has inspected the Unit and agrees that it shall
          accept the Unit"as is."

          9.      Further Assurances
          Either party shall execute, acknowledge and deliver to the other party such instruments and take
          such other actions, in addition to the instruments and actions specifically provided for herein, as
          such other party may reasonably request in order to effectuate the provisions ofthis Agreement or
          of any transaction contemplated herein or to confirm or perfect any right to be created or
          transferred hereunder or pursuant to any such transaction.

          10.     Governing Law
          The provisions ofthis Agreement shall be governed by, and construed and enforced in accordance
          with, the laws ofthe State of New York.

          11.     Waiver of Jury Trial
          Except as prohibited by law, the parties shall, and they hereby do, expressly waive trial by jury in
          any litigation arising out of, connected with, or relating to this Agreement or the relationship
          created hereby or in the Plan. With respect to any matter for which ajury trial cannot be waived,
          the parties agree not to assert any such claim as a counterclaim in, nor move to consolidate such
          claim with, any action or proceeding in which ajury trial is waived.

          12.     Gender
          A reference in this Agreement to any one gender, masculine, feminine, or neuter, includes the
          other two, and the singular includes the plural, and vice versa, unless the context otherwise
          requires.

          13.     Certain References
          The term "herein", "hereof' or "hereunder" or similar terms used in this Agreement refer to this
          entire Agreement and to the particular provision in which the term is used. Unless otherwise
          stated, all references herein to paragraphs, subparagraphs or other provisions are references to
          paragraphs, subparagraphs or other provisions of this Agreement.

          14.     Captions
          The captions in this Agreement are for convenience and reference only and in no way define,limit
          or describe the scope of this Agreement or the intent of any provision hereof.

          15. Successors and Assigns
          The provisions ofthis Agreement shall bind and inure to the benefit ofPurchaser and Purchaser's
          heirs,legal representatives, successors and permitted assigns and shall bind and inure to the benefit
          of Seller and its successors and assigns.




         CONFIDENTIAL                               Annex 5 Page 4


Confidential                                                                                            Almaty-BTA0249855
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 55 of 118




                                                                                    CONFIDENTIAL


          16.    No Oral Changes
          This Agreement cannot be changed or any provision waived orally. ANY CHANGES OR
          ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN A RIDER
          ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED BY THE
          PARTIES.

          17.    Counterpart Signature Pages
             This Agreement may be executed in one or more counterparts, each of which shall be deemed
          an original, but all counterparts shall constitute one (I) instrument. This Agreement may be
          executed by facsimile or .pcif and such shall be deemed originals.




         CONFIDENTIAL                           Annex 5 Page 5


Confidential                                                                                   Almaty-BTA0249856
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 56 of 118




                                                                                CONFIDENTIAL


           IN WITNESS WHEREOF,the parties have executed this Agreement as of the date first above
           written.

           SELLER:                                PURCHASER:


           135 WEST 52ND STREET OWNER LLC SETTLEMENT RECOVERY 135 WEST PH3,
                                          INC.

           By:                                    By:
                   Meir Chetrit                         NurIan Nurgablyev




         CONFIDENTIAL
                                               Annex 5 Page 6

Confidential
                                                                                          Almaty-BTA0249857
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 57 of 118




                                                                                             CONFIDENTIAL




                                        EXHIBIT A TO PURCHASE AGREEMENT
                                             Permitted Encumbrances


          1.       Building restrictions and zoning laws and other regulations, resolutions and ordinances
          and any amendments thereto now or hereafter adopted by any governmental or
          quasi-governmental authority having jurisdiction, provided they do not prevent the use of the
          subject Unit for dwelling purposes.
          2.       State of facts shown on a survey made by Earl B. Lovell-SP. Belcher, Inc. dated March
          12, 2013 and any state of facts which a more recent survey or personal inspection of the land and
          building would show, provided such additional state of facts would not prevent the use of the
          subject Residential Unit for dwelling purposes and further provided that such state of facts do not
          render title unmarketable.
          3.      The terms, burdens, covenants, restrictions, conditions, easements and rules and
          regulations set forth in the Declaration, the By-Laws(and the Rules and Regulations thereto), the
          Power of Attorney from Purchaser to the Condominium Board, Sponsor, the Commercial Unit
          Owners and the Retail Unit Owner and the Floor Plans, all as same may be amended from time to
          time.
          4.      Consents by Sponsor, or any former owner of the Land for the erection of any structure or
          structures on, under or above any land, street or streets on which the Land may abut.
          5.      Any easement or right of use in favor of any utility company for construction, use,
          maintenance, repair and replacement of all utility lines, wires, terminal boxes, mains, pipes,
          cables, conduits, poles, connections and other equipment and facilities on, under and across the
          Land and Building.
          6.       Revocability of licenses for vault space, if any, under the sidewalks and streets and the
          lien of any unpaid vault tax (which is to be paid by the Condominium Board,the Retail Unit Owner
          or the Commercial Unit Owners (as the case may be)).
          7.       Encroachments of stoops, areas, cellar steps or doors, trim, copings, retaining walls, bay
          windows, terraces, balconies, sidewalk elevators, fences, fire escapes, cornices, foundations,
          footings, chutes, fuel oil lines, drainage and stand pipes, and similar projections, if any, on, over,
          or under the Property or the streets or sidewalks abutting the property and the rights of
          governmental authorities to require the removal of any such projections, and variations between
          record lines of the Property and retaining walls and the like, if any.




         CONFIDENTIAL                               Annex 5 Page 7


Confidential                                                                                             Almaty-BTA0249858
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 58 of 118




                                                                                             CONFIDENTIAL


          8.       Leases and service, maintenance, employment, management, concessionaire and
           license agreements, if any, of other Units or portions of the Common Elements, provided same
           are disclosed in the Plan or in an amendment thereto.
          9.       The lien of any unpaid Common Charge, real estate tax, water charge or sewer rent,
           provided the same are adjusted at the closing of title.
           10.     The lien of any unpaid assessment payable in installments (whether imposed by a taxing
          authority or the Condominium Board), except that Sponsor shall pay all such assessments due
           prior to the Closing Date and Purchaser shall pay all assessments due from and after such date
          (however, the then current installment shall be adjusted at closing).
           1 1.    Any encumbrance as to which either the Title Insurance Company or the title insurance
          company which insures Purchaser's title to the Unit would be willing to insure at its regular rates,
          without additional premium, in a fee policy issued by it to Purchaser to insure that such
          encumbrance,(a) will not be collected out of or enforced against the Unit if it is a lien and (b) will
           not prevent the use of the subject Residential Unit for dwelling purposes. (Any exception which
          the Title Insurance Company has omitted or insured at its regular rates and without additional
           premium, which will not be collected out of or enforced against a Unit, in a fee title insurance
           policy for other Units, is not an objection to title.)
           12.     The Certificate of Occupancy or Temporary Certificate of Occupancy issued or to be
           issued covering the Building, provided it authorizes occupancy of the subject Residential Unit for
          residential purposes.
          13.      Any violations against the Property (other than the subject Unit) which are the obligation of
          the Condominium Board or another Unit Owner to correct.
          14.      Standard printed exceptions contained in the form of fee title insurance policy then issued
          by the title insurance company insuring Purchaser's title to the subject Unit.
          15.      Any easement or right of use required for Sponsor to obtain a temporary, final or amended
          Certificate of Occupancy for the Building, provided such easement or right of use will not prevent
          the use of the subject Residential Unit for dwelling purposes.
          16.      Distinctive Street Improvement Maintenance Agreement in Reel 1109 Page 862.
          17.      Zoning Lot Certification in Reel 789 Page 115.




         CONFIDENTIAL                                  Annex 5 Page 8


Confidential                                                                                             Almaty-BTA0249859
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 59 of 118




                                                         UNIT DEED


                   THIS INDENTURE made the 8th day of March, 2018, between

               135 WEST 52ND STREET OWNER LLC, a Delaware limited liability company having an
               office at 512 Seventh Avenue,New York New York 10018 "Grantor";

                and,

               Settlement Recovery 135 West PH3, Inc., with an address at do Boies Schiller Flexner LLP,
               Attn: Matthew L. Schwartz,575 Lexington Avenue, 7th Floor, New York, NY 10022 "Grantee";


                                                    WITNESSETH:


                   That the Grantor, in consideration of Ten ($10.00) Dollars and other valuable consideration
               paid by the Grantee, does hereby grant and release unto the Grantee, and the heirs or successors
               and assigns of the Grantee,forever:

                                The Condominium Unit (hereinafter referred to as the "Unit) known as
                        Unit PH3 in the building (hereinafter referred to as the "Building") known as the
                        135 West 52nd Street Condominium and by the Street Number 135 West 52nd
                        Street, Borough of Manhattan, County, City and State of New York, said Unit
                        being designated and described as Unit PH3 in a certain Declaration dated
                        04/27/2015, made by Grantor pursuant to Article 9-B of the Real Property Law of
                        the State of New York (hereinafter referred to as the "Condominium Act"),
                        establishing a plan for condominium ownership of the Building and the Land
                       (hereinafter referred to as the "Land") upon which the Building is situate (which
                        Land is more particularly described in Exhibit "A" annexed hereto and by
                        reference made a part hereof), which Declaration was recorded in the Office ofthe
                        New York City Register on 08/18/2015 in CRFN 2015000286327 (which
                        Declaration and Amendments thereto are collectively referred to as the
                       "Declaration"). The Unit is also designated as Tax Lot 1109 in Block 1005 on the
                        Tax Map of the City of New York for the County of New York and on the Floor
                       Plans of the Building, certified by John Centra on 08/10/2015 as Condominium
                       Plan Number 2605, and also filed in the Office ofthe New York City Register on
                       08/18/2015 as Condominium Map Number 2605.

                   Being and intended to be part ofthe same premises as conveyed to the Grantor by
               deed dated 3/25/2013 recorded 4/29/2013 in CRFN:2013000169272.

                  TOGETHER with an undivided 1.3900% interest in the Common Elements as such term is
               defined in the Declaration (hereinafter called the "Common Elements");




         CONFIDENTIAL

Confidential
                                                                                                            Almatv-BTA0249860
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 60 of 118




                   TOGETHER with an easement for the continuance of all encroachments by the Unit On'any
               adjoining Units or Common Elementsnow existing as a result of construction of the Building, or
               which may come into existence hereafter as a result of settling of the 'Building, or as a result of
               repair or restoration of the Building, or the Unit, after damage by fire or other casualty, or after
               taking in condemnation or eminent domain proceedings, or by reason of an alteration or repair to
               the Common Elements made by or With the consent of the. Board of Managers, so that any such
               encroachments may remain so long as the Building.shall stand;

                   TOGETHER with. an easeMent in common With the Owners of other Units to use any
               pipes; wires, &las; cables, conduits, public utility lines, and other Common Elements located :in
               any ofthe other Units or elsewhere on the Property, and serving the Unit;

                    TOGETHER with the appurtenances and all the estate and rights of the Grantor In and to
               the Unit;

                    TOGETHER with all easements of necessity in favor of the Unit or in favor of other Units
               or the Common Elements;

                   TOGETHER. with and S(. 434.ECT. TO EASEMENTS, n ts OfWay,.:reStii.ictinns and
               encultibtatietS eirAited by the Declaration,for 135 West 52
                                                                         ,
                                                                         -14. Street CortdOmixiiwn teeOreed in the
               New York County Office of the Register of the City of New -York on the 18' day, of
               August,2015, as CRpN20150.00286327.

                    SUBJECT to -the provisions of the Declaration, By-Laws, and Floor Plans of the
               Condominium recorded simultaneously with and as part of the Declaration, as the same may be
               amended from time to time by instalments recorded in the New York County Office of the
               Register ofthe City ofNew York, which provisions,together with any amendments thereto, shall
               constitute covenants runnings with the land and shall bind any person having at any time any
               interest or estate in the Unit as though such provisions were recited and stipulated at length
               herein;

                   EXCEPT as otherwise specifically: pernii . ed by the Board of Managers of the
               Condominium or provided. in the Declaration or in the By-Laws, the Unit is intended for
               Residential use only;

                     AND the Grantor Covenants that the Grantor has not done or suffered anything whereby the
               "said premises have been encumbered m any way whatsoever, except as aforesaid;

                   TO HAVE AND TO HOLD the same unto the Grantee, and the heirs or successors and
               assigns of the Grantee, forever.

                   If any provision of the Declaration or the By-Laws is invalid under, or would cause the
               Declaration or the By-Laws to be insufficient to submit the Property to, the provisions of the
               Condominium Act, or if any provision that is necessary to cause the Declaration and the By-
               Laws to be sufficient to submit the Property to the provisions of the Condominium Act is
               missing from the Declaration or the By-Laws, or if the Declaration and the By-Laws are




         CONFIDENTIAL

Confidential
                                                                                                             Almatv-BTA0249861
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 61 of 118




               inSuffieient to submit the Property to the provisions of the Condominium Act, the .applicable
               provisions of clause 17 ofthe Declaration shall control.

                   The Grantor, in compliance With Section 13 of the Lien Law,covenants that the Grantor will
               receive the consideration for this conveyance and will hold the right to receive such
               consideration as a trust fund for the purpose of paying the cost of the improvement and will
               apply the sat= first to the payment of the cost of the improvements before using any part ofthe
               same for any other purpose.

                   The Grantee accepts and ratifies the provisions of the Declaration and the By-Laws and the
               Rules and Regulations of the Condominium recorded Simultaneously With and as part of the
               Declaration and agrees to comply with all the terms and provisions thereof,as the same may be
               amended from time to time by instruments recorded in the office of the New York City Register,
               New York County.

                    This conveyance has been made with the consent of all the members of the party ofthe first
               part entitled to vote thereon at a meeting duly called.

                 • IN WITNESS WHEREOF,the Grantor has duly executed this deed the day and year first
               above written.

                                                          Grantor:

                                                          135 WEST 52ND STREET OWNER LLC


                                                          By:
                                                          Name:
                                                          Title:



                                                          Settlement Recovery 135 West PH3,Inc.


                                                          By:
                                                          Name: Nurlan Nurgablyev
                                                          Title: Director.




         CONFIDENTIAL

Confidential
                                                                                                         Almatv-BTA0249862
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 62 of 118




                STATE OF NEW YORK.

                COUNTY OF NEW YORK)


                    On the             _ day of...               _ in the year                    before me,the
               tuidersigned, a Notary Public in and for said state, personally appeared
               personally known to me or proved to the On the basis ofsatisfactorY.eviainee tO be the individual
               whose name is subscribed to in the within instrument and aclmowledged to methat he executed
               the same in his capacity,and that by his signature on the instrument,the individual, or the person
               upon behalf of which the individual acted,executed the instrument,



                                                                         Notary Public




               STATE OFNEW YORK                )

               •COUNTY OF NEW YORK)


                     On the         _        day of...                 in theyettr-            ..... . beforeme,the.
                undersigned, a Notary.Public in and for said state, personally appeared ... : .          .     .......,. .
                personally knOwn ib me or proved to Me on thebasis of satisfactory evidence to be the • • • • •••
                individual(s) Whose name(s)is(are)subscribed to in the Within instrument and acknowledged to:
                me that he/she/they executed the.same in his/her/their tapacity,.!uad that by his/her/their signature
                on the instrtnrient,.the individual(s), or the person upon behalfof which the individual(s) acted;
               .executed the instrument.


                                                                         Notary Eub1ic     •     *




         CONFIDENTIAL

Confidential
                                                                                                                    Almatv-BTA0249863
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 63 of 118




                                                        EXHIBIT "A'.'



                ALL that certain plot, piece or parcel of land; situate, lying and being in the Borough of
                Manhattan, City, County and State ofNew York, bounded and described as follows:

                BEGINNING at a point on the Northerly side of West 52nd Street, distant 375 feet Westerly
                from the Northwesterly corner of Avenue of the Americas (formerly known as Sixth Avenue)
                and West 52nd Street;

                RUNNING THENCE Northerly and parallel with Avenue of the Americas, 100 feet 5 inches to
                the center line ofthe block between West 52nd Street and West 53rd Street;

                THENCE Westerly along the said center line ofthe block, 82 feet 6 inches;

                THENCE Northerly parallel with Avenue of the Americas, 100 feet.5 inches to the Southerly
                side of West 53rd Street;

                THENCE Westerly along the Northerly side of West 53rd Street, 37 feet 6 inches;

                THENCE Southerly parallel with Avenue of the Americas and part of the 'distance through a
                party wall,:100 feet 5 inches to the center line ofthe block;

                THENCE Westerly along the center line ofthe Mock,5 feet:0 inches;

                THENCE Southerly parallel with Avenue of the Americas, 100 feet 5 inches to the Northerly
                side of West 52nd Street;

                THENCE Easterly along the Northerly side of West 52nd Street, 125 feet 0 inches to the point or
                place of BEGINNING.




         CONFIDENTIAL

Confidential
                                                                                                         Almatv-BTA0249864
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 64 of 118




                                                                        CONFIDENTIAL




                                               Annex 6

                                  Assignment of Monitor Account Funds




         CONFIDENTIAL
                                            Annex 6 Page 1

Confidential                                                                   Almaty-BTA0249865
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 65 of 118




                                                                                                   CONFIDENTIAL


                                            ASSIGNMENT AND ASSUMPTION

                  This Assignment and Assumption Agreement is dated as of March 8,2018, and is entered into by
           and between the Assignors identified in item 1 below (the "Assignors")and the Assignees identified in item
           2 below (the "Assignee").

                  For an agreed consideration, and pursuant to Section 2(ii) ofthe Agreement(as defined below), the
           Assignors hereby irrevocably sell and assign to the Assignees, and the Assignees hereby irrevocably
           purchase and assume from the Assignors, as ofthe date hereof, the Assigned Interest(as defined below).

           1.      Assignors:              135 West 52nd Street Owner LLC; CF 135 Flat LLC;CF
                                           135 West Member LLC;and The Chetrit Group LLC.

           2.      Assignees:              JSC BTA Bank and The City of Almaty, Kazakhstan.

           3.      The Agreement:          Agreement, dated as of March 8, 2018(as may be amended,
                                           restated, supplemented, or otherwise modified from time to time),
                                           between and among Joseph Chetrit CF 135 Flat LLC, CF 135 West
                                           Member LLC, The Chetrit Group LLC,JSC BTA Bank, and The City of
                                           Almaty, Kazakhstan.

           4.      Assigned Interest:      Any right, title, or interest of the Assignors in all funds on deposit with
                                           Wolf Haldenstein Adler Freeman & Herz ELF (presently in the
                                           approximate amount of $23.5 million), inclusive of any future deposits
                                           into such account, subjectto any existing right, title, or interest ofTriadou
                                           SPV S.A. therein, in connection with the work of the Honorable Herman
                                           Calm (retired) as monitor, pursuant to the order ofthe Court dated May 4,
                                           2016, in the cases captioned Triadou SPV S.A. v. CF 135 Flat LLC, CF
                                           135 West Member LLC, and The Chetrit Group LLC, Index Nos.
                                           653462/2014, 650239/2015, 154681/2015 and 156907/2015 and of any
                                           further order of the Supreme Court of New York requiring additional
                                           deposits into such account. The "Assigned Interest" also includes all
                                           funds that may be escrowed, segregated, or otherwise held by the Wolf
                                           Haldenstein Adler Freeman & Herz LLP,or any other person or entity, in
                                           connection with the cases bearing Index Nos.653462/2014,650239/2015,
                                           154681/2015 and 156907/2015; the case captioned Triadou SPV S.A. v.
                                           CF 135 Flat LLC, CF 135 West Member LLC, and The Chetrit Group
                                           LLC, bearing Index No.655623/2017, and any other action subject to the
                                           Indemnification Provisions(as defined in the Agreement), including any
                                           and all funds that may be deposited after the date ofthe Agreement or this
                                           Assignment The Assignors make no representation that they have any
                                           right, title or interest in the funds on deposit.

                                         [Remainder of Page Intentionally Left Blank]




         CONFIDENTIAL
                                                       Annex 6 Page 2

Confidential
                                                                                                               Almaty-BTA0249866
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 66 of 118




           The terms set forth in this Assignment and Assumption are hereby agreed to:

           135 WEST 52ND STREET WNER LLC

           By:
                 Name:
                 Title: &uthorized Signatory


           CF 135 FLAT LLC

           By:
                 Name:      hetrit
                 Titl  uthorized Signatory


           CF 135 WEST MEMB             LLC

           By:
                 Name:       hetrit
                 Title#u i orized Signatory


           THE CHETR1T GROUP LLC

           By:
                 Name:         i etrit
                 Title     thorized Signatory


           JSC BTA BANK

           By:
                 Name: Nun              lyev
                 Title: Director


           CITY OF ALMATY               AKHSTAN

           By:
                 Name: Arko,ce     i?   iric‘e,11
                                               ,  44.
                                                    14,64
                                                       ,




         CONFIDENTIAL

Confidential                                                                             Almaty-BTA0249867
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 67 of 118




                                                                      CONFIDENTIAL


                                              Annex 7


                                      Form of Pledge Agreement




                                           Annex 7 Page I
         CONFIDENTIAL

Confidential                                                                   Almaty-BTA0249868
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 68 of 118




                                                                                        CONFIDENTIAL


                                          PLEDGE AGREEMENT


                 This PLEDGE AGREEMENT dated as of March 8, 2018 (this "Pledge Agreement"), is
           made by BTA Bank JSC ("Pledgor"),to CF 135 Flat LLC,a Delaware limited liability company,
           CF 135 West Member LLC,a Delaware limited liability company,and The Chetrit Group LLC,a
           New York Slate limited liability company (collectively,"Obligee").

                 WHEREAS, Pledgor, Obligee, and others entered into a Settlement Agreement, dated
           November 28, 2015 (the "Settlement Agreement"), and a second Agreement, dated as of March
           8,2018 (the "Second Agreement");

                 WHEREAS,Pledgor is the sole legal and beneficial owner of all the stock in Settlement
           Recovery 135 West PI12, Inc., a Delaware corporation, and Recovery 135 West P113, Inc., a
           Delaware corporation (together, the "Property Owners"); and

                   WHEREAS,the Second Agreement requires that that Pledgor grant the security interests
           set forth in this Pledge Agreement to secure Pledgor's obligations in respect of the Continuing
           Obligations(as defined in the Second Agreement).

                  NOW, THEREFORE, in consideration of the premises and the agreements herein,
           Pledgor hereby agrees with Obligee, as follows:

                  Section 1. Definitions. As used in this Pledge Agreement, the following terms have the
           following meanings:

                  "Breach" has the meaning set forth in Section 14.

                  "Collateral" has the meaning set forth in Section 3.

                  "Escrow Account" has the meaning set forth in the Second Agreement.

                  "Escrow Funds" has the meaning set forth in Section 9

                  "Events of Default" means any of the events specified in Section 5.

                  "Organizational Documents" means all documents and agreements providing for, or
           related to, the formation, organization and governance of a company including, as applicable,
           articles of incorporation, bylaws, a certificate of formation, an operating agreement and any
           agreement among its members or shareholders related to such company.

                  "Pledge Agreement" has the meaning set forth in the preamble.

                  "Pledged Interest" has the meaning set forth in Section 3.



                                                   Annex 7 Page 2
         CONFIDENTIAL

Confidential
                                                                                                   Almaty-BTA0249869
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 69 of 118




                                                                                             CONFIDENTIAL


                  "Pledgor Obligations" means any and all present and future liabilities and obligations of
           Pledgor to Obligee with respect to the Continuing Obligations,together with all fees and expenses
           incurred in collecting any or all of the items specified in this definition or enforcing any rights
           under any of the documents executed in connection with any such liabilities and obligations,
           including all fees and expenses of Obligee's counsel and of any experts and agents which may be
           paid or incurred by Obligee in collecting any such items or enforcing any such rights (but only to
           the extent that Obligee prevails in such collection efforts or enforcement actions), and all
           obligations of Pledgor under this Pledge Agreement, provided, however,that notwithstanding the
           foregoing the Pledgor Obligations which may be enforced under this Pledge Agreement shall not
           be more than $5.5 million in the aggregate.

                  "Sale Agreement" has the meaning set forth in Section 8.

                  "UCC" means the Uniform Commercial Code of the State of New York as in effect from
           time to time.

                   All terms defined in the UCC that are used in this Pledge Agreement shall have the
           meaning specified in the UCC. Unless otherwise specified in this Pledge Agreement, all
           capitalized terms used herein that are not otherwise defined shall have the meanings set forth in the
           Settlement Agreement and Second Agreement.

                  Section 2. Rules of Interpretation. When used in this Pledge Agreement:(1)"or" is not
           exclusive,(2) any pronouns used shall include the corresponding masculine, feminine or neuter
           forms,(3) the singular form of nouns shall include the plural and vice versa,(4) a reference to a
           law includes any amendment or modification to such law, and (5)a reference to an agreement,
           instrument or document includes any permitted amendment of modification of such agreement,
           instrument or document.

                   Section 3. Pledge. Pledgor hereby pledges and grants to Obligee a continuing security
           interest in and lien on all right, title and interest ofPledgor in and to each of the following items,
           whether now owned or hereafter acquired (collectively, "Collateral") to secure Pledgor's
           obligations in respect of the Continuing Obligations.

                     (1) Pledged Interest. Except as provided in the Second Agreement, all of the
           ownership interests in Property Owners (the "Pledged Interest") and all distributions, cash,
           instruments and. other property from time to time received, receivable or otherwise distributed in
           respect of or in exchange for any or all of such Pledged Interest, together with all voting rights,
           claims, powers, privileges, benefits, remedies, options and rights of any nature which now or
           hereafter exist with respect to or on account of such Pledged Interest, including all such items
           under or pursuant to the Organizational Documents of Property Owners.
                     (2)Intentionally Omitted.

                     (3)Proceeds. All proceeds of any and all ofthe foregoing.




         CONFIDENTIAL                                Annex 7 Page 3


Confidential
                                                                                                        Almatv-BTA0249870
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 70 of 118




                                                                                            CONFIDENTIAL


           For the avoidance of doubt, there shall be no restriction on Property Owners' right to use, dispose
           of, sell, finance or otherwise deal with the Units(as defined in the Second Agreement) except as
           expressly set forth herein or in the Second Agreement In addition, the parties acknowledge and
           agree that (i) this Pledge Agreement solely applies to the Collateral and not any other assets or
           rights of Pledgor; and (ii) Pledgor is entering into this Pledge Agreement for the sole purpose of
           granting Obligee a security interest in the Collateral(subject to the terms hereof)and shall not have
           any other liability under this Pledge Agreement under any circumstances.

                 Section 4. Security for Obligations. The Collateral secures the prompt and complete
           payment when due of all Pledgor Obligations.

                  Section 5. Events of Default Each ofthe following shall constitute an event of default(an
          "Event of Default") under this Pledge Agreement (and, for the avoidance of doubt, in no event
          shall any Obligee be permitted to exercise any remedies hereunder unless and until an Event of
          Default has occurred and is continuing):

                  (a)     The failure of Pledgor to fully comply with the Pledgor Obligations on the date
                   such obligation is due after Pledgor shall have received no less than fifteen(15)day' notice
                   and opportunity to cure such failure.

                  (b)     Intentionally Omitted.

                   Section 6. Perfection of Security Interest. Pledgor shall calm Property Owners to make
           the appropriate notations in Property Owners' books and records indicating that the Pledged
           Interest is subject to the security interest granted pursuant to this Pledge Agreement. By execution
           of its acknowledgment, consent and agreement at the end of this Pledge Agreement, Property
           Owners hereby consent to the security interest granted to Obligee in the Collateral pursuant to this
           Pledge Agreement.

                   Upon the written request of Obligee, Pledgor will take any and all reasonable additional
           actions required to perfect the security interest of Obligee in each and every item ofCollateral. By
           execution of the acknowledgment; consent and agreement at the end of this Pledge Agreement,
           Property Owners hereby (I) consent to the security interest granted to Obligee in the Collateral
           pursuant to this Pledge Agreement, and(2)agree to comply with any "instructions"(as defined in
           Section 8-102(a)(12) of the UCC) with respect to the Pledged Interest originated by Obligee
           without further consent of Pledgor, including instructions regarding the transfer, redemption or
           other disposition of such Pledged Interest and other Collateral or the proceeds of such Pledged
           Interest and other Collateral, including any distributions with respect to such Pledged Interest and
           other Collateral. Additionally, Pledgor hereby authorizes Obligee to file one or more financing or
           continuation statements, and amendments thereto, relative to all or any part of the Collateral.

                   Pledgor will not take any actions or fail to perform any of its duties or obligations under
           this Pledge Agreement so that after giving effect to such action or inaction Obligee will then, or
           with the passage of time, cease to have a perfected first priority security interest in any of the
           Collateral. Pledgor agrees that from time to time, Pledgor will promptly execute and deliver all
           further instruments and documents,and take all further reasonable action, including but not limited


         CONFIDENTIAL                                Annex 7 Page 4


Confidential
                                                                                                        Almaty-BTA0249871
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 71 of 118




                                                                                             CONFIDENTIAL


           to any and all of the actions specified above in this Section that may be necessary or desirable, or
           that Obligee may reasonably request,in order to perfect and protect any security interest granted or
           purported to be granted under this Pledge Agreement or to enable Obligee to exercise and enforce
           its rights and remedies under this Pledge Agreement with respect to any of the Collateral.

                   Pledgor and Obligee acknowledge and agree that the Pledged Interest are not certificated
           securities and that this Pledge Agreement is pursuant to Article 8 ofthe UCC.

                   Pledgor will not, and Pledgor will not permit Property Owners to,(1)change the location
           oftheir chief executive offices or principal places ofbusiness without giving notice thereof within
           fifteen (15) days thereafter,(2) change their names, identity or, as to the direct interests held by
           Pledgor in Property Owners, their structure, or (3) reorganize under the laws of another
           jurisdiction.

                   Section 7. Voting Rights. As long as there are no outstanding Events ofDefault at the time
           of determination, Pledgor shall be entitled to exercise any and all management, voting and other
           rights pertaining to any or all of the Collateral except as otherwise expressly provided herein or in
           the Second Agreement. Upon the occurrence and during the continuation of Event of Default and
           the Obligee choosing to exercise the management, voting and consensual rights related to the
           Collateral, including all such rights under and pursuant to the terms of the Organizational
           Documents of Property Owners, all rights of Pledgor to exercise such management, voting and
           other rights shall cease, and Obligee shall then have the sole right to exercise such management,
           voting and other consensual rights. In exercising its management,voting or other consensual rights
           with respect to the Collateral, Pledgor agrees it will not agree to or vote for (1) any changes that
           contravene the terms of this Pledge Agreement, or (2) any amendments to the Organizational
           Documents ofProperty Owners that contravene the terms ofthis Pledge Agreement.

                  Section 8. Release of Collateral. Notwithstanding anything contained herein to the
           contrary,

                  (1) Upon the occurrence of a Pledge Termination(as defined in the Second Agreement),
           the Collateral shall be released from the lien created hereby and this Pledge Agreement and all
           obligations of the Obligee and Pledgor hereunder shall terminate(except as to Obligee's rights to
           an indemnity and to recover fees and expenses pursuant to Paragraph 16 ofthis Pledge Agreement,
           which rights shall survive such Pledge Termination and the release ofthe lien), all without delivery
           of any instrument or performance of any act by any party (except as set forth in the Second
           Agreement), and all rights to the Collateral shall revert to the Pledgor. Without limiting or
           modifying the provisions of the Second Agreement,Pledgor is hereby authorized to file UCC
           amendments at such time evidencing the termination of the liens so released and Obligee shall
           execute and deliver to the Pledgor such documents as the Pledgor reasonably requests to evidence
           such termination. Once a Pledge Termination has occurred, there should be no restriction on the
           Kazakhstan Entities' right to distribute, use or retain the proceeds ofany sale or encumbrance ofall
           Units and the lien created hereby shall not encumber such proceeds(nor shall Obligee have any
           further rights or remedies in respect of such proceeds); and



         CONFIDENTIAL                                Annex 7 Page 5


Confidential
                                                                                                       Almatv-BTA0249877
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 72 of 118




                                                                                            CONFIDENTIAL


                      (2) Following payment often dollars($10.00) and the simultaneous giving of ten(10)
           days' written notice to the Chetrit Entities ofthe identity ofthe Property Owner against which the
           lien created by this Pledge Agreement shall be released in accordance with Section 7, subsection
          (d)of the Second Agreement, upon the expiration of such notice period,the Collateral represented
           by the Pledged Interest in the Property Owner specifically identified in the notice shall be released
          from the lien created by this Pledge Agreement, all without delivery of any instrument or
           performance of any act by any party, and all rights to such released Collateral shall revert to the
          Pledgor. Upon such release,all obligations ofPledger and the Released Designee(as defined in the
           Second Agreement) hereunder specifically pertaining to or affecting the Released Designee shall
           terminate, and the Released Designee shall be permitted to sell, finance, or encumber its Unit and
           to distribute the proceeds generated as a result of such sale to Pledger (or to any other account
           designated by Boies Schiller Flexner LLP on behalf of Pledgor) and Pledgor (or to any other
           account designated by Boies Schiller Flexner LLP on behalf of Pledgor) shall be permitted to
           receive such distribution free and clear of the lien created by this Pledge Agreement or any other
           encumbrance that may be imposed by this Pledge Agreement. Upon the release of the lien as
           against the Released Designee, Pledger is hereby authorized to file UCC amendments evidencing
          the modification of the lien created by this Pledge Agreement to expressly permit the distributions
           contained in this subsection. Atthe request ofthe Pledger following any such release, the Obligee
           shall promptly execute and deliver to the Pledgor such documents as the Pledgor shall reasonably
          request to evidence such release. Nothing herein shall release, waive, or discharge (i) Obligee's
           lien as against the interests in the Property Owner that is not the Released Designee (the
          "Unreleased Designee"), or (ii) any obligations of Unreleased Designee, or of Pledgor related to
          the Unreleased Designee, under the Second Agreement or this Pledge Agreement.

                  Section 9. Escrow Obligation. The funds in the Escrow Account(the "Escrow Funds"),if
           applicable, shall serve as security for Pledgor's obligations in respect of the Continuing
           Obligations. The Escrow Funds shall not be redistributed to Property Owners or Pledger until
           Pledger has satisfied all Continuing Obligations.

                   Section 10. Intentionally Omitted.

                  Section 11. Representations and Warranties. Pledger represents and warrants to Obligee as
           follows:

                 (1)Ownership of Collateral. Pledger is the legal and beneficial owner ofthe Collateral and
           has good title to the Collateral. The Collateral is 100% of the outstanding stock of Property
           Owners.

                 (2) Ownership of Units. Property Owners are the legal and beneficial owners ofthe Units
           and have good title to such Units.

                (3) No Substantial Debt. Neither Property Owner owes debts (whether matured,
          umrnatured, or contingent) greater than $50,000.00 in the aggregate.

               (4) Limitations on Collateral. Other than as expressly set forth herein or in the Second
           Agreement, none of the Collateral is subject to any agreement that (a) provides for the sale,


         CONFIDENTIAL                                Annex 7 Page 6


Confidential
                                                                                                        Almatv-BTA0249873
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 73 of 118




                                                                                              CONFIDENTIAL


           assignment, transfer or other disposition ofsuch Collateral, or(b)limits or restricts the granting of
           a security interest in, or the sale of, such Collateral pursuant to this Pledge Agreement.

                 (5) Security Interest. To Pledgor's knowledge, this Pledge Agreement creates a valid
           security interest in the Collateral and such security interest secures the payment of all Pledgor
           Obligations. None of the Collateral is subject to a security interest, lien, charge or encumbrance,
           except for the security interest created by this Pledge Agreement. To Pledgor's knowledge, all
           actions necessary or desirable to perfect and protect such security interest have been duly taken.
           To Pledgor's knowledge,such security interest is a first priority security interest with respect to the
           Collateral.

                   (6)Information Regarding Perfection ofSecurity Interest. The exact legal name ofPledgor
           is set forth in the preamble to this Pledge Agreement. The Pledgor has not been known by any
           other name during the past five(5)years.

                  (7)Authority, No Contravention. The execution, delivery and performance by Pledgor of
           this Pledge Agreement are within its powers, have been duly authorized by all necessary action,
           and do not and will not(a)require any consent or approval ofshareholders, members, or any ofits
           principals which has not been obtained, or (b) contravene its Organizational Documents. The
           execution, delivery and performance by Pledgor of this Pledge Agreement do not and will not(a)
           violate any provision of any law, order, writ, judgment, injunction, decree, determination, or
           award presently in effect applicable to it,(b)result in a breach of or constitute a default under any
           indenture or loan or credit agreement or any other agreement, lease, or instrument to which it is a
           party or by which it or its properties may be bound or affected, or (c) result in, or require, the
           creation or imposition of any lien upon or with respect to any of the properties now owned or
           hereafter acquired by it(except as expressly set forth in this Pledge Agreement).

                  (8) Legally Enforceable Pledge Agreement. To Pledgor's knowledge, this Pledge
           Agreement is the legal, valid and binding obligation of Pledgor, enforceable against Pledgor in
           accordance with its terms, except to the extent that such enforcement may be limited by (1)
           applicable bankruptcy, insolvency, reorganization, receivership, and other similar laws affecting
           creditors' rights generally, or (2) general equitable principles (including specific performance and
           injunctive relief), regardless of whether the issue of enforceability is considered in a proceeding in
           equity or at law.

                 (9) Subordination. The obligations of Pledgor under this Pledge Agreement are not
           subordinated in any way to any other obligations ofPledgor or to the rights of any other Person.

                 (10) Organizational Documents. Each of the Organizational Documents of Property
          Owners has been duly executed by Pledgor and constitutes the legal, valid and binding obligations
          of a Property Owner, enforceable in accordance with their terms. Copies of each of the
          Organizational Documents ofProperty Owners have been delivered to Obligee and such copies are
          true, correct and complete copies of such Organizational Documents in effect on the date of this
          Pledge Agreement.




         CONFIDENTIAL                                Annex 7 Page 7


Confidential
                                                                                                          Almaty-BTA0249874
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 74 of 118




                                                                                               CONFIDENTIAL

                 (11) Formation and Authority. Property Owners (a) arc Delaware corporations, duly
          formed, validly existing, and in good standing under the laws of the jurisdiction of its formation,
          (b)have sufficient corporate power and authority to own their assets and to transact the business in
           which they now engage or propose to engage in, and (c) are duly qualified as Delaware
           corporations and are in good standing under the Laws of each other jurisdiction in which such
           qualification is required.

                 (12) Governmental Approvals. No authorization, approval or other action by, and no
           notice to or filing with, any Governmental Authority is required for the due execution, delivery and
           performance by Pledgor of this Pledge Agreement(other than such approvals, notices and filings
           which have already been provided).

                   Section 12. Covenants. Pledgor agrees that:

                 (1) Restrictions on Property Owner's Business Activity. Pledgor shall not authorize,
           cause, or otherwise permit Property Owners to undertake any transaction which violates the terms
           and conditions of the Second Agreement, a copy of which is annexed hereto as "Exhibit A."

                  (2) Maintenance of Units. Pledgor shall cause Property Owners to pay all real estate taxes
           and common charges (except as otherwise provided in the Second Agreement) and to maintain
           their Units in substantially the same conditions as they are on the date hereof.

                 (3)Reporting Requirements. Pledgor shall promptly notify Obligee if(a)Pledgor becomes
           aware of any claim that is made against the Collateral, (b) any representation and warranty
           included in this Pledge Agreement would no longer be true if made on such date, or (c)there is a
           redemption or exchange ofany or all of the Collateral.

                 (3) Defense of Ownership Rights. Pledgor will defend its ownership rights in the
           Collateral and the ownership rights of Property Owners in the Units against all claims and
           demands of all parties claiming any ownership rights therein.

                  (4) Transfer of Collateral. Pledgor will at all times hereafter continue to be the legal and
           beneficial owner of 100% of the stock of Property Owners. Except as provided in the Second
           Agreement, Pledgor shall not (a) sell, assign (by operation of law or otherwise), transfer,
           encumber,or otherwise dispose of any OT all ofthe Collateral,(b)enter into any agreement for the
           sale, assignment, encumbrance, transfer or other disposition of any or all of the Collateral, or (c)
           enter into any agreement that limits or restricts the granting ofa security interest in, or the sale of,
           any or all ofthe Collateral as contemplated hereby.

                 (5) Issuance of Equity Interest. Pledgor will ensure that no additional equity interest is
           issued by Property Owners unless such equity interest is issued to Pledgor and is subject to a
           perfected first priority security interest in favor of Obligee.

                 (6) Security Interest. Pledgor shall not grant or suffer to exist any security interest upon or
           with respect to any or all ofthe Collateral, except for the security interest granted under this Pledge



         CONFIDENTIAL                                 Annex 7 Page 8


Confidential
                                                                                                           Almaty-BTA0249875
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 75 of 118




                                                                                             CONFIDENTIAL


           Agreement. Pledgor will discharge or cause to be discharged all security interests on any or all of
           the Collateral, except for the security interest under this Pledge Agreement.

                 (7) Books and Records. Pledgor will, and will cause Property Owners to keep true,
           complete and accurate books of record with regard to the Collateral. Obligee shall be entitled, on
           five(5) business days' notice to Pledgor, to inspect and copy all books and records with regard to
           the Collateral at Obligee's cost and expense. Obligee shall maintain the confidentiality of such
           books and records.

                  Section 13. Rights and Remedies. Upon the occurrence of an Event of Default, Obligee
           may exercise in respect of any or all of the Collateral each of the following rights, remedies and
           powers and Pledgor agrees that each ofthe following rights,remedies and powers is commercially
           reasonable:

                   (1)General Remedies. Obligee may exercise in respect ofany or all ofthe Collateral all the
           rights and remedies provided for in this Pledge Agreement,by law,in equity or otherwise available
           to it, including all rights and remedies of a secured party under the UCC(whether or not the UCC
           applies to the affected Collateral).

                 (2)Remedies Before Sale. Pursuant and subject to Section 7 hereof, Obligee may exercise
           all management, voting and other consensual rights of Piedgor under or with respect to the
           Collateral.

                  (3)Sale of Collateral. Obligee may,without notice, except as specified below, sell any and
           all ofthe Collateral in one or more transactions at public or private sale, at any exchange, broker's
           board or at any of Obligee's offices or elsewhere, for cash, on credit or for future delivery, and
           upon such other terms as Obligee may deem commercially reasonable. Pledgor agrees that, to the
           extent notice of sale shall be required by law, at least fifteen(15) days' notice to Pledgor of the
           time and place of any public- or private sale shall constitute reasonable notification. Obligee shall
           not be obligated to make any sale of any or all of the Collateral after any notice of sale has been
           given. Obligee may adjourn any public or private sale from time to time by announcement at the
           time and place fixed for such sale, and such sale may, without further notice, be made at the time
           and place to which it was so adjourned. At any public or private sale, Obligee shall be permitted to
           bid for, and purchase,the Collateral, and Obligee shall be credited against its successful bid for the
           amount of any Pledgor Obligations which are then due and owing.

                 (4)Proceeds. Ifany ofthe Collateral is sold by Obligee upon credit or for future delivery,
           Obligee shall not be liable for the failure ofthe purchaser to purchase or pay for the same and, in
           the event of any such failure, Obligee may resell the Collateral. In no event shall Pledgor be
           credited with any part ofthe proceeds ofsale of any Collateral until and to the extent cash payment
           in respect thereof is actually received by Obligee for the full amount of the Pledgor Obligations.
           To the extent any ofthe Pledgor Obligations are contingent cash proceeds received by Obligee in
           respect of any sale of, collection from, or other realization upon all or any part of the Collateral,
           such proceeds may, in the discretion of Obligee, be held by Obligee as collateral for such
           contingent Pledgor Obligations. Any cash held by Obligee as Collateral and all cash proceeds
           received by Obligee in respect of any sale of, collection from,or other realization upon all or any

         CONFIDENTIAL                                Annex 7 Page 9


Confidential
                                                                                                         Almatv-BTA0249876
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 76 of 118




                                                                                              CONFIDENTIAL


           part ofthe Collateral may,in the discretion of Obligee, be applied, first, to pay all reasonable costs
           and expenses incurred by Obligee in connection with or incident to the custody, preservation, use
           or operation of, or the sale of, collection from, or other realization upon, any and all of the
           Collateral, second, to pay all matured and unpaid Pledgor Obligations, third, if and to the extent
           any ofthe Pledgor Obligations are unmatured or contingent,to provide cash collateral for all such
           Pledgor Obligations, and fourth, in accordance with applicable Law to Pledgor or such other party
           that is entitled to such proceeds in accordance with applicable law.

                   Obligee shall not, by any act, delay, omission or otherwise, be deemed to have waived any
           ofits rights or remedies under this Pledge Agreement. A waiver by Obligee ofany right or remedy
           under this Pledge Agreement on any one occasion, shall not be construed as a bar or waiver of any
           such right or remedy which Obligee would have had on any future occasion nor shall Obligee be
           liable for exercising or failing to exercise any such right or remedy.

                  (5) Private Sale. Obligee is authorized, in connection with any such sale, if it deems it
           advisable so to do,(1)to restrict the prospective bidders on or purchasers ofany ofthe Collateral to
           a limited number of sophisticated investors who will represent and agree that they are purchasing
           for their own account for investment and not with a view to the distribution or sale of any of such
           Collateral, and(2)to impose such other limitations or conditions in connection with any such sale
           as Obligee deems necessary or advisable in order to comply with the Securities Act of 1933 or any
           other law. At the request of Obligee, Pledgor agrees that it will execute and deliver such
           documents and take such other action as Obligee reasonably deems necessary or advisable in order
           that any such sale may be made in compliance with law.Pledgor acknowledges and agrees that any
           Such sale might result in prices and other terms less favorable to the seller than ifsuch sale were a
           public sale without such restrictions. In the event of any such sale, Obligee shall incur no
           responsibility or liability for selling all or any part ofthe Collateral at a price that Obligee may in
           good faith deem reasonable under the circumstances, notwithstanding the possibility that a
           substantially higher price might have been realized ifthe sale were deferred until after registration
           as noted above or if more than a single purchaser were approached. Pledgor agrees that sales made
           pursuant to this paragraph are made in a commercially reasonable manner.

                  (6)Intentionally Omitted.

                   Section 14. Appointment as Attorney-in-Fact. After and during the continuation of an
           Event of Default, Pledgor hereby irrevocably appoints Obligee attorney-in-fact and proxy, with
          full authority in the place and stead ofPledgor and in the name ofPledgor, Obligee or otherwise to
          (1) take any and all action and exercise all rights and remedies granted to Obligee under this
          Pledge Agreement,and(2)execute any instrument which Obligee may reasonably deem necessary
           or advisable to accomplish the purpose of this Pledge Agreement.

                   Pledgor hereby ratifies and approves all acts of Obligee as its attorney in-fact pursuant to
           this Section, and Obligee, as its attorney in-fact, will not be liable for any acts of commission or
           omission, nor for any error ofjudgment or mistake of fact or law, other than those which result
           from Obligee's gross negligence, breach ofthis Pledge Agreement,the Settlement Agreement,the
           Second Agreement or willful misconduct(each, a "Breach"). This power, being coupled with an
           interest, is irrevocable so long as this Pledge Agreement remains in effect.


         CONFIDENTIAL                                Annex 7 Page 10


Confidential
                                                                                                          Almaty-BTA0249877
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 77 of 118




                                                                                              CONFIDENTIAL



                  Section 15. Duties and Reasonable Care. The powers conferred on Obligee under this
           Pledge Agreement are solely to protect its interests in the Collateral and shall not impose any duty
           upon Obligee to exercise any such powers. Obligee shall be deemed to have exercised reasonable
           care in the custody and preservation of the Collateral in its possession if such Collateral is
           accorded treatment substantially equal to that which Obligee accords its own property, it being
           understood that Obligee shall not have any responsibility for(1) ascertaining or taking action with
           respect to calls, conversions, exchanges, maturities, tenders or other matters relative to any
           Collateral, whether or not Obligee has or is deemed to have knowledge of such matters,(2)taking
           any necessary steps to preserve rights against any parties with respect to any Collateral, or(3)the
           performance of any duties or obligations under the Collateral. Pledgor will remain liable under the
           Organizational Documents of Property Owners to perform all ofPledgor's duties and obligations
           thereunder so long as it retains title to the ownership interests in Property Owners.

                    Section 16. Indemnity and Expenses. Pledgor agrees to pay all reasonable costs and
           expenses incurred by Obligee in connection with enforcement ofthis Pledge Agreement(but only
           to the extent that Obligee prevails in such enforcement efforts), except for claims, losses or
           liabilities resulting from the gross negligence,Breach,or willful misconduct ofthe person or entity
           to be indemnified. Pledgor will within ten(10)days of written demand pay to Obligee the amount
           of any and all expenses, including the fees and disbursements ofits counsel and of any experts and
           agents, which Obligee may incur in connection with(1)the exercise or enforcement of any ofthe
           rights of Obligee under this Pledge Agreement,or(2)the failure by Pledgor to perform or observe
           any ofthe provisions ofthis Pledge Agreement(but only to the extent that Obligee prevails in the
           enforcement efforts). Obligee agrees to pay, within ten (10) days of written demand, all
           reasonable costs and expenses actually incurred by Pledgor in connection with the defense of any
           claim asserted by Obligee under this Pledge Agreement (but only to the extent that Obligee
           prevails in such defense).

                  Section 17. Amendments. No amendment or waiver of any provision of this Pledge
           Agreement, nor consent to any departure by Pledgor from this Pledge Agreement, shall in any
           event be effective unless the same shall be in writing and signed by both Pledgor and Obligee, and
           then such amendment or waiver shall be effective only in the specific instance and for the specific
           purpose for which given.

                   Section 18. Addresses for Notices. All notices and other communications provided for
           under this Pledge Agreement shall be in writing and, mailed (certified mail, return receipt
           requested) or delivered by messenger or overnight delivery service, addressed to the address
           specified below for the applicable party, with a duplicate copy sent by email; or as to any such
           party at such other address as shall be designated by such party in a written notice to the other party
           complying as to delivery with the terms ofthis Section.

                   To Pledgor:            BTA Bank JSC
                                          c/o Matthew Schwartz, Esq.
                                          Boies Schiller Flexner LLP
                                          575 Lexington Avenue
                                          New York, New York 10022


         CONFIDENTIAL                                Annex 7 Page 11


Confidential
                                                                                                          Almaty-BTA0249878
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 78 of 118




                                                                                         CONFIDENTIAL

                                        Email: ralschwartz@BSFLLP.com

                  To Obligee:           CF 135 Flat LLC
                                        CF 135 West Member LLC
                                        CF 135 52nd Street Owner LLC
                                        The Chetrit Group LLC
                                        do The Chetrit Group LLC
                                        512 Seventh Avenue, 16th Floor
                                        New York, New York 10018
                                        Attention: Joseph Chetrit
                                        Email:jochetit@aol.com

                  With a copy to:       David Segal, Esq.
                                        Sukenik, Segal & Graff, P.C.
                                        450 Seventh Avenue,42nd Floor
                                        New York, New York 10123
                                        Email: davidsegal@ssglaw.com

          Except as otherwise provided herein or in the Second Agreement, all such notices and other
          communications shall, when mailed, be effective three(3)business days after being placed in the
          mail, or when delivered to a messenger or nationally recognized overnight delivery service, be
          effective one (1) business day after being delivered to the messenger or nationally recognized
          overnight delivery service, in each case, addressed as specified above.

                  Section 19. Successors and Assigns. This Pledge Agreement shall be binding upon
          Pledgor, its successors and assigns, and inure to the benefit of Obligee and its successors and
          assigns. Neither Pledgor nor Obligee may transfer or assign any of its duties or obligations under
          this Pledge Agreement. Upon termination hereof, Obligee shall, without limiting or modifying the
          provisions ofthe Second Agreement,(i)execute and deliver to Pledgor such documents as Pledgor
          shall reasonably request to evidence such termination, and (ii) file a UCC-3 termination statement
          acknowledging the termination of Obligee's security interest in the Collateral.

                   Section 20. Submission to Jurisdiction. Pledgor and Obligee hereby irrevocably submit to
          the jurisdiction ofthe United States District Court for the Southern District ofNew York and the
          New York State Supreme Court, County ofNew York,over any action or proceeding arising out of
          or related to this Pledge Agreement and agree that personal jurisdiction over Pledgor and Obligee
          rests with such courts for purposes of any action on or related to this Pledge Agreement Pledgor
          and Obligee hereby waive personal service by manual delivery, and agree that service of process
          may be made by prepaid certified mail or by overnight mail delivery directed to Pledgor or Obligee
          at the addresses for notices under this Pledge Agreement or at such other address as may be
          designated in writing by Pledgor to Obligee or vice versa, with a copy mailed to such party's
          designated attorney, and that upon the mailing and emailing of such process as described, such
          service will be effective as ifPledgor or Obligee was personally served. Pledgor and Obligee agree
          that a final and non-appealablejudgment in any such action or proceeding shall be conclusive and
          may be enforced in other jurisdictions by suit on thejudgment or in any manner provided by law.



                                                  Annex 7 Page 12
         CONFIDENTIAL

Confidential                                                                                          Almaty-BTA0249879
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 79 of 118




                                                                                           CONFIDENTIAL


           Pledgor and Obligee further waive any objection to venue in any such action or proceeding on the
           basis ofinconvenient forum.

                   Section 21. Governing Law. This Pledge Agreement shall be governed by and construed in
           accordance with the laws of the State of New York, without regard to its conflict of laws
           principles.

                   Section 22. Miscellaneous. This Pledge Agreement is in addition to and not in limitation of
           any other rights and remedies Obligee may have by virtue of any other instrument or agreement
           heretofore, contemporaneously herewith or hereafter executed by Pledgor or any other party or by
           law or otherwise. If any provision of this Pledge Agreement is contrary to applicable law, such
           provision shall be deemed ineffective without invalidating the remaining provisions ofthis Pledge
           Agreement. Titles in this Pledge Agreement are for convenience of reference only and shall not
           affect the interpretation or construction of this Pledge Agreement. Electronic and facsimile
           signatures upon this Pledge Agreement shall have the same force and effect as original signatures,

                        [THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




         CONFIDENTIAL                              Annex 7 Page 13


Confidential
                                                                                                      Almaty-BTA0249880
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 80 of 118

                    •



                                                                                   CONFIDENTIAL

                 IN WITNESS WHEREOF,Pledgor has duly executed this Pledge Agreement as ofthe
          date ofthis Pledge Agreement.

                                                   PLEDGOR:

                                                   BTA Bank JSC

                                                   By:
                                                                   ' yev
                                                   Name: Nurlan Virr
                                                   Title: Director




          This Pledge Agreement is acknowledged and agreed to by Property Owners and Property Owners
          hereby confirm their consent to the security interest granted under the Pledge Agreement in
          accordance with Sections 3,4,and 6 ofsuch Agreement

                                                   PROPERTY OWNERS:

                                                   Settlement Recovery 135 West PH2,Inc.,
                                                   a Delaware Corp° ion

                                                   By:
                                                   Name: Nurlan          yev
                                                   Title: Director


                                                   Settlement Recovery 135 West PH3,Inc.,
                                                   a Delaware Corporation

                                                   By:
                                                   Name: Nurlan 1urga6lyev
                                                   Title: Director




         CONFIDENTIAL                          Annex 7 Page 14


Confidential                                                                                  Almaty-BTA0249881
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 81 of 118




                                                                                         CONFIDENTIAL




                                                        Exhibit A

                                        Terms and Conditions of Unit Transfers

                The parties agree that the following provisions ofthis Exhibit A shall govern the rights and
                obligations ofthe Parties with respect to the Unit Transfers.

                      1. All obligations ofthe Chetrit Entities (other than Joseph Chetrit, who is not
                         personally obligated) under this Exhibit A shall be joint and several. The Chetrit
                         Entities, other than Joseph Chetrit, are hereinafter referred to as the "Transfer
                         Parties."

                     2. The Units are more specifically described on Exhibit A-1 attached hereto and
                        made a part hereof and in the Condominium Offering Plan (as amended,the
                        "Plan")for The 135 West 52nd Street Condominium (the "Condominium"). The
                        Units constitute Unsold Units pursuant to the Plan.

                     3. All of the terms and provisions ofthe Plan which apply to purchase contracts of
                        Units by buyers purchasing directly from the Sponsor(i.e. the types of provisions
                        that customary are contained in unit purchase contracts) which burden such
                        buyers such as obligations of buyers set forth in the purchase procedures and
                        form ofpurchase contract contained in the Plan shall not apply to the Unit
                        Transfers except as otherwise specifically set forth to the contrary below. In the
                        event of any conflict between the provisions of this Exhibit A and the Plan, as
                        between the Transfer Parties and the Kazakhstan Entities and the Kazakh
                        Designees,the provisions-of this Exhibit A shall govern and control.

                     4. The Unit Transfers include, without limitation, to the extent present in the Units
                        as ofthe date hereof,the conveyance to the Kazakh Designees of the
                        refrigerators, freezers, ranges, ovens, dishwashers, washing machines, clothes
                        dryers, cabinets and counters, lighting and plumbing fixtures, air conditioning
                        equipment, venetian and other blinds, shades, screens, storm windows and other
                        window treatments, wall-to-wall carpeting, bookshelves, switchplates, door
                        hardware, built-ins and other articles ofproperty and all fixtures attached to or
                        appurtenant to the Units(and all warranties, guaranties, permits, licenses,
                        certificates, approvals, intangible property,common elements, voting rights and
                        other rights of any nature appurtenant to or otherwise relating to the Units)
                       (collectively,the "Personal Property"). All appliances shall be in good working
                        order on the date hereof and all warranties and guaranties applicable thereto are
                        being delivered to the Kazakh Designees on the date hereofto the extent in the
                        possession or control of any Transfer Party(and to the extent any Transfer Parties
                        are entitled to receive any such warranty or guaranty of which they have not yet
                        been provided as ofthe date hereof, after the date hereofthe Transfer Parties shall



         CONFIDENTIAL

Confidential
                                                                                                        Almaty-BTA0249882
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 82 of 118




                                                                                     CONFIDENTIAL



                       use reasonable efforts to obtain the same and deliver the same to the Kazakh
                       Designees.

                    5. Intentionally omitted.

                    6. The Transfer Parties represent and warrant to the Kazakhstan Entities and the
                       Kazakh Designees, as ofthe date hereof, as follows(which representations and
                       warranties shall survive the consummation ofthe Unit Transfers for a period of
                       one hundred and.eighty(180)days):

                                 (a) The Transfer Parties have the full right, power and authority to
                                     consummate the transactions described herein.

                                 (b)Each Transfer Party is a duly formed limited liability company in
                                    good standing in the State ofNew York and its State of
                                    organization. There are no consents or approvals ofany third
                                    parties, or any federal, state or local governmental authorities, or
                                    any holder ofany direct or indirect interest in any Transfer Parties
                                    that are required in connection with the performance by the
                                    Transfer Parties oftheir obligations under this Exhibit A(which
                                    have not already been obtained and delivered to the Kazakh
                                    Designees). The execution, delivery and performance of this
                                    Agreement have been duly authorized by all necessary limited
                                    liability company action, and the execution and performance of
                                    this Agreement will not violate any term of any ofthe Transfer
                                    Parties'(or any oftheir direct or indirect owners' or managers')
                                    governing documents,the Plan or any other agreement,judicial
                                    decree,statute or regulation to which any Transfer Party is a party
                                    or by which any Transfer Party, or the Units may be bound or
                                    affected.

                                 (c) The percentage share ofthe common elements allocated to each
                                    ofthe Units is as set forth in the Plan.

                                 (d) To the Transfer Parties' knowledge,the monthly common
                                     charges for the Units on the date hereofare as follows: $3,466.00
                                    for each Unit, and there are no other pending or contemplated
                                     additional common charges(or increases thereto), assessments or
                                    other charges due or to become due with respect to the Units.

                                 (e) To the Transfer Parties' knowledge,the Plan and related bylaws
                                     are in compliance with law. The Plan has been declared effective
                                     and is in full force and effect.




         CONFIDENTIAL                                Exhibit A Page 2


Confidential                                                                                          Almaty-BTA0249883
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 83 of 118




                                                                                   CONFIDENTIAL



                              (f) No person or entity has any option or other right to purchase any
                                  ofthe Units.

                              (g) Sponsor has not designated any other person or entity as
                                 "Sponsor" or designee of Sponsor or in any similar capacity.

                              (h) Sponsor has not designated any other person or entity as
                                 "Declarant" or designee of Declarant or in any similar capacity.

                              (i) There are no management agreements, service contracts,
                                   brokerage agreements or other contracts, agreements or
                                   arrangements in effect with respect to the Units that would bind or
                                   otherwise affect the Units or the owner thereof after the Effective
                                   Date (other than under the Plan). The parties agree and
                                   acknowledge that there may be management agreements and
                                   service constraints affecting the Units that are reflected in the
                                   Plan.

                              (j) No Transfer Party is, nor is any Transfer Party acting on behalf of:
                                 (i) an "employee benefit plan"(as defined in Section 3(3) of the
                                  Employee Retirement Income Security Act of 1974, as amended
                                 ("ERISA"))that is subject to Title I ofERISA,(ii) a "plan" as
                                  defined in and subject to Section 4975 ofthe Internal Revenue
                                  Code, or (iii) an entity deemed to hold plan assets of either ofthe
                                  foregoing.

                              (k) The right offirst refusal ofthe Condominium and other
                                 restrictions on sales set forth in the Plan and the related documents
                                 do not apply to the transactions described in this Exhibit A.

                              (1)None of the Transfer Parties is a "foreign person" as defined in
                                 Internal Revenue Code §1445 as amended,and the regulations
                                 issued thereunder(the "Code Withholding Section").

                              (m)The Units are vacant and are not subject to any lease, license,
                                 occupancy agreement or any other right of any person or entity to
                                 occupy the came.

                              (n) All work ordered or performed by or at the direction of any
                                  Transfer Party with regard to the Units have been paid for and no
                                  mechanic's lien(s) shall be or have been filed against the Units as
                                  a result ofthe same.




         CONFIDENTIAL                             Exhibit A Page 3


Confidential                                                                                       Almaty-BTA0249884
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 84 of 118




                                                                                      CONFIDENTIAL



                                 (0) To the Transfer Parties' knowledge,the reserve fund obligations
                                      of Sponsor to the Condominium pursuant to the Plan have been
                                      complied with by Sponsor and Sponsor is not now in default of
                                      any other obligations that it may have to the Condominium.

                                     Except for the Proceedings and the Lawsuit, there is no pending
                                     or, to the Transfer Parties' knowledge, threat of any, action, suit,
                                     claim,investigation or proceeding (involving governmental
                                     authorities or private parties) against or affecting the any of the
                                     Units (or the Condominium).

                                 (q) No Transfer Party has filed, nor is any Transfer Party
                                     contemplating filing, a petition in any case, action, or proceeding
                                     under the United States bankruptcy code or any similar state law;
                                     no petition in any case, action, or proceeding under the United
                                     States bankruptcy code or any similar state law has been filed, or
                                     is contemplated to be filed, against any Transfer Party; and no
                                     Transfer Party has filed an answer or otherwise admitted in
                                     writing insolvency or inability to pay their debts or made an
                                     assignment for the benefit of creditors or consented to an
                                     appointment ofa receiver or trustee of all or a material part oftheir
                                     property. The Transfer Parties are solvent and will not be
                                     rendered insolvent upon completion ofthe transactions
                                     contemplated hereunder.

                                 (r) All work ordered or performed by or at the direction of any
                                     Transfer Party with regard to the Units has been paid for and
                                     completed and no mechanic's lien(s) which have not been
                                     satisfied or discharged ofrecord shall be or have been filed against
                                     the Units as a result of the same. At the request ofthe Kazakh
                                     Designees, the Transfer Parties agree to coordinate and enforce
                                     the obligations of all contractors and other third parties who
                                     performed any work on the Units(or performed services relating
                                     thereto)for the benefit Kazakh Designees (including, without
                                     limitation, with respect to any construction warranties or
                                     guaranties).

                   7. The closing of the transfer offee title to the Units to the Kazakhstan Entities or
                      the Kazakh Designees is being consummated concurrently with the execution and
                      delivery of this Agreement through execution and delivery of the following
                      documents and instruments to the Kazakhstan Entities and the Kazakh
                      Designee(s) and their designated title insurance company (i.e., First American
                      Title Insurance Company of New York, whom the Transfer Parties hereby




                                                     Exhibit A Page 4
         CONFIDENTIAL

Confidential                                                                                            Almaty-BTA0249885
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 85 of 118




                                                                                       CONFIDENTIAL



                       approve as the title insurer for such transactions), the receipt of which is hereby
                       acknowledged.

                           (a) Bargain and Sale deeds with covenants against grantor's acts in
                               customary New York form, duly executed by Sponsor.

                           (b) Consents, resolutions, certificates, organizational documents and such
                               other documents as are reasonably necessary to establish to the
                               satisfaction ofthe title insurance company and the Kazakhstan Entities
                               that the consummation ofthe transar,tions described in this Agreement
                               and the execution and delivery of the applicable documentation have
                               been duly authorized by all necessary persons and entities.

                           (c) A certification stating that each Transfer Party is not a foreign person in
                                the form then required by the Code Wifblioldixtg Section, executed by
                                each Transfer Party.

                           (d) A certificate from the managing agent ofthe Condominium
                               acknowledging that all common charges and assessments due to the
                               Condominium from the Sponsor with respect to the Units have been
                               paid through the Effective Date and confirming that the transactions
                               described herein are not subject to any right offirst refusal,right offirst
                               offer or similar right(and acknowledging the conveyance described
                               herein).

                           (e) All keys to the doors of, and mailboxes for, the Units.

                           (f) Such affidavits, indemnities and other deliveries as may be reasonably
                                required by the title insurance company in order to issue the form oftitle
                                insurance policy requested by the Kazakhstan Entities.

                           (g) New York City Real Property Transfer Tax Return and combined Real
                               Property Transfer Tax Affidavits, and any other transfer tax returns
                               required under any law, prepared, executed and acknowledged by
                               Sponsor in proper form for submission.

                           (h) An affidavit stating that a single station smoke detecting alarm device is
                               installed pursuant to New York Executive Law § 378(5), executed by
                               Sponsor.

                           (i) A duly executed Bill of Sale conveying the Personal Property to the
                               Kazakhstan Entities or the Kazakh Designee(s), executed by Sponsor,
                               in the form approved by the Kazakhstan Entities, without representation




         CONFIDENTIAL                                 Exhibit A Page 5


Confidential                                                                                           Almaty-BTA0249886
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 86 of 118




                                                                                   CONFIDENTIAL



                              or warranty except that the Personal Property is owned free and clear of
                              encumbrances.

                          (j) Good standing certificates ofeach Transfer Party in their respective
                              States offormation and the State ofNew York.

                          (k) New York State Equalization Return executed and acknowledged by
                              Sponsor, in proper form for submission.




         CONFIDENTIAL                              Exhibit A Page 6


Confidential                                                                                         Almaty-BTA0249887
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 87 of 118




                                                                   CONFIDENTIAL



                                            Exhibit A-1

                                        Description of Units




         CONFIDENTIAL                       Exhibit A-I Page I


Confidential                                                                   Almaty-BTA0249888
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 88 of 118




                                                                                        Title No.827451NY1
                                                                                  AMENDED 12/1112017(drab)
                                                  SCHEDULE "A"


          THE CONDOMINIUM UNIT(THE "UNIT")KNOWN AS UNIT NO. PHZ IN THE BUILDING DESIGNATED AS 135
          WEST 52ND STREET CONDOMINIUM IN THE DECLARATION ESTABLISHING A PLAN FOR CONDOMINIUM
          OWNERSHIP OF SAID PREMISES UNDER ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW
          YORK(THE "NEW YORK CONDOMINIUM ACT), DATED AS OF 04(27/2015 AND RECORDED IN THE OFFICE OF
          THE REGIS I ER OF NEW YORK COUNTY(THE "REGISTER'S OFFICE") ON 08118/2015 AS ClIFN 2015000286327,
          AS AMENDED BY FIRST AMENDMENT TO DECLARATION DATED AS OF 08/31/2017 AND RECORDED 10/05/2017
          AS CRFN 2017000366625, AND ALSO DESIGNATED AS TAX LOT 1110 IN BLOCK 1005, OF THE BOROUGH OF
          MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW
          YORK AND ON THE FLOOR PLANS Of SAID BUILDING, CERTIFIED BY JOHN CETRA, REGISTERED ARCHITECT,
          DATED 08/10/2015 AND FILED WITH THE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW
          YORK AS CONDOMINIUM PLAN NO. 2695 AND ALSO FILED IN THE REGISTER'S OFFICE ON 08/18/2015 AS MAP
          NO. MEN 2015000286328.

          TOGETHER WITH AN UNDIVIDED 1,2400% INTEREST IN THE COMMON ELEMENTS.

          THE PREMISES WITHIN WHICH THE UNITS ARE LOC,AIED ARE MORE PARTICULARLY DESCRIBED AS FOLLOWS:

          ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN 'THE BOROUGH OF
          MANHATTAN,COUNTY, CITY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED AS FOLLOWS:

          BEGINNING AT A POINT ON THE NORTHERLY SIDE OF WEST 52ND STREET, DISTANT 375 FEE i WESTERLY
          FROM 11-IE NORTHWESTERLY CORNER OF AVENUE OF TFIE AMERICAS(FORMERLY KNOWN AS SIXTH AVENUE)
          AND WEST 52ND STREET;

          RUNNING THENCE NORTHERLY AND PARALLEL WITH AVENUE OF THE AMERICAS AND PART OF'THE WAY
          THROUGH A PARTY WALL, 100 FEET 5 INCHES TO THE CENTER LINE OF THE BLOCK BETWEEN WEST 52ND
          STREET AND WEST 53RD STREE I,

          THENCE WESTERLY ALONG THE SAID CENTER LINE OF THE BLOCK, 82 FEET 6 INCHES;

          THENCE NORTHERLY PARALLEL WITH AVENUE OF THE AMERICAS AND PART OF THE DISTANCE THROUGH A
          PARTY WALL, 100 FEET 5 INCHES TO THE SOUTHERLY SIDE OF WEST 53RD STREET;

          TFIENCE WESTERLY ALONG THE NORTHERLY SIDE OF WEST 53RD STREET,37 FEET 6 INCHES;

          THENCE SOUTHERLY PARALLEL WITH AVENUE OF THE AMERICAS AND PART OF THE DISTANCE THROUGH A
          PARTY WALL, 100 FEET 5 INCHES TO THE CENTER LINE OF THE BLOCK;

          THENCE WESTERLY ALONG THE CENTER LINE OF THE BLOCK,5 FEET 0 INCHES;

        . THENCE SOUTHERLY PARALLEL WITH AVENUE OF THE AMERICAS, 100 FEET 5 INCHES TO THE NORTHERLY      .
          SIDE OF WEST 52ND STREET;



          CONTINUED...



         CONFIDENTIAL

Confidential                                                                                             Almaty-BTA0249889
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 89 of 118




          TITLE NO. 3020-827451NY1
          SCHEDULE "A" CONTINUED


          THENCE EAS I tRLY ALONG THE NORTHERLY SIDE OF WEST 52ND STREET, 125 FEET 0 INCHES TO THE POINT
          OR PLACE OF BEGINNING.

          THE policy to be issued under this report will insure the title to such bulidngs and improvements erected on the
          premises, which by law constitute real property.

           FOR CONVEYANCING ONLY:TOGETHER.with all the right, title and interest of the party of the first part, of in
           and to the land lying in the street in front of and adjoining said premises.




         CONFIDENTIAL

Confidential                                                                                                                 Almaty-BTA0249890
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 90 of 118

                                                                                          ...




                                                                                          Title No.827451.NY2

                                                  SCHEDULE "A"

          THE CONDOMINIUM UNIT(THE "UNIT") KNOWN AS UNIT NO. PH3 IN THE BUILDING DESIGNATED AS 135
          WEST 52ND STREET CONDOMINIUM IN 'THE DECLARATION ESTABLISHING A PLAN FOR CONDOMINIUM
          OWNERSHIP OF SAID PREMISES UNDER ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW
          YORK(THE "NEW YORK CONDOMINIUM ACT"), DATED AS OF 04/27[2015 AND RECORDED IN THE OFFICE OF
          THE REGISTER OF NEW YORK COUNTY(THE "REGISTER'S OFFICE") ON 08/18/2015 AS CRFN 2015000286327,
          AS AMENDED BY FIRST AMENDMENT TO DECLARATION DA i ED AS OF 08/31/2017 AND RECORDED 10/05/2017
          AS CRFN 2017000368825, AND ALSO DESIGNATED AS TAX LOT 1109 IN BLOCK 1005, OF THE BOROUGH OF
          MANHATTAN ON THE TAX MAP OF THE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE criY OF NEW
          YORK AND ON THE FLOOR PLANS OF SAID BUILDING, CERTIFIED BY 3OHN C.ETRA, REGIS I ERED ARCHITECT,
          DATED 08/10/2015 AND FILED WITH TFIE REAL PROPERTY ASSESSMENT DEPARTMENT OF THE CITY OF NEW
          YORK AS CONDOMINIUM PLAN NO. 2605 AND ALSO FILED IN THE REGISTER'S OFFICE ON 08/18/2015 AS MAP
          NO. CRFN 2015000286328.

          TOGETHER WTTH AN UNDIVIDED 13900% INTEREST IN THE COMMON ELEMENTS.

          THE PREMISES WITHIN WHICH THE UNITS ARE LOCATED ARE MORE PARTICULARLY DESCRIBED AS FOLLOWS:

          ALL THAT CERTAIN LOT,PIECE OR PARCEL OF LAND,SITUATE, LYING AND BEING IN THE BOROUGH OF
          MANHATTAN, COUNTY, Li 1'AND STATE OF NEW YORK, BOUNDED AND DESCRIBED AS FOLLOWS:

          BEGINNING AT A POINT ON THE NORTHERLY SIDE OF WEST 52ND STREET, DISTANT 375 FEET WESTERLY
          FROM THE NORTHWESTERLY CORNER OF AVENUE OF THE AMERICAS(FORMERLY KNOWN AS SD(TH AVENUE)
          AND WEST 52ND STREET;

          RUNNING THENCE NORTHERLY AND PARALLEL WITH AVENUE OF THE AMERICAS AND PART OF THE WAY
          THROUGH A PARTY WALL, 100 FEET 5 INCHES TO THE CENTER LINE OF THE BLOCK BETWEEN WEST 52ND
          STREET AND WEST 53RD STREET;

          THENCE WESTERLY ALONG THE SAID CENTER LINE OF'THE BLOCK,82 FEET 6 INCHES;

          THENCE NORTHERLY PARALLEL WITH AVENUE OF THE AMERICAS AND PART OF THE DISTANCE THROUGH A
          PARTY WALL, 100 FEt I 5 INCHES TO THE SOUTHERLY SIDE OF WEST 53RD STREET;

          THENCE WESTERLY ALONG THE NORTHERLY SIDE OF WEST 53RD STREET, 37 FEET 6 INCHES;

          THENCE SOUTHERLY PARALLEL WITH AVENUE OF'THE AMERICAS AND PART OF THE DISTANCE'THROUGH A
          PARTY WALL, 100 FEET 5 INCHES TO THE CENTER LINE OF THE BLOCK;

          THENCE WESTERLY ALONG THE CENTER LINE OF THE BLOCK,5 FEET 0 INCHES;

          THENCE SOUTHERLY PARALLEL WITH AVENUE OF THE AMERICAS, 100 FEET 5 INCHES TO THE NORTHERLY
          SIDE OF WEST 52ND STREET;




          CONTINUED...




         CONFIDENTIAL

Confidential                                                                                            Almaty-BTA0249891
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 91 of 118




          TIRE NO.1327451NY2
          SCHEDULE "An CONTINUED

          THENCE EASTERLY ALONG THE NORTHERLY SIDE OF WEST 52ND STREET, 125 FEET 0 INCHES TO THE POINT
          OR PLACE OF BEGINNING.

          11-IE policy to be Issued under this report will insure the title to such buildings and improvements erected on the
          premises, which by law constitute real property.

          FOR CONVEYANCING ONLY:TOGETHER with all the right, title and interest of the party of the first part, of in
          and to the land lying in the street in front of and adjoining said premises.




         CONFIDENTIAL

Confidential                                                                                                                Almaty-BTA0249892
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 92 of 118




                                                                   CONFIDENTIAL



                                        Exhibit A-2

                             Temporary Certificates of Occupancy




                                         Exhibit A-2 Page 1
         CONFIDENTIAL

Confidential                                                                 Almaty-BTA0249893
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 93 of 118




                                                                                                                        Page 1 of 5


       Buildings
                                               Certificate of Occupancy
                                                                                     CO Number:                1031462301051
       This certifies that the premises described herein conforms substantially to the approved plans and specifications and to the
       requirements of all applicable laws, rules and regulations for the uses and occupancies specified. No change of use or occupancy
       shall be made unless a new Certificate of Occupancy is issued. This document or a copy shall be available for inspection at the
       building at all reasonable times.

       A.    Borough: Manhattan                                        Block Number:      01005       Certificate Type: Temporary
             Addrcfm:     129 WEST 52 STREET                           Lot Number(s):     13          Effective Date:    12/34/2017
             Building Identification Number(BIN): 1023160                                             Expiration Date: 03/04/2018
                                                                      Building Type:
                                                                      New



             Forzoning lot metes & bounds, please see BlSWeb.
       B.    Construction classification:                  1-8                       (1988 Code)
             Building Occupancy Group classification: J-1                            (1968 Code)
             Multiple Dwelling Law Classification:         HAEA

             No. of stories:   48                          Height in feet    492                    No. of dwelling units: 109
       C.    Fire Protection Equipment
             Standpipe system, Fire alarm system, Sprinkler system

       D.    Type andiftimber of open spaces:
             None associated with this filing.


       E.    This Certificate is issued with the following legal limitations:
             City Planning Commission - Recording Info: N850004ZCIV1




            Outstanding requirements for obtaining Final Certificate of Occupancy:
            There are 9 outstanding requirements. Please refer to BISWeb for further detail.                                          1
            Borough Comments:         None




                          Borough Commissioner                                                     Commissioner
                                                  DOCUMENT CONTINUES ON NEXT PAGE

            CONFIDENTIAL

Confidential                                                                                                                  Almaty-BTA0249894
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 94 of 118




                                                                                                 Page 2 of 5


       Buildings
                                            Certificate of Occupancy
                                                                      CO Number:           1031462301051

                                                Permissible Use and Occupancy
        All Building Code occupancy group designations are 1968 designations, except RES, COM,or PUB which
                                  are 1938 Building Code occupancy group designations.
                                     Building
                  Maximum Live load Code          Dwelling or
        Floor     persons lbs per    occupancy Rooming Zoning
        From To permitted sq. ft.    group        Units       use group Description of use
        CEL        3          OG        J-2                   5        PANTRY BREAK ROOM & ACCESSORY
                                                                       WORKSHOP & LOCKER ROOM

        CEL                   OG        J-2                   2        ACCESSORY BICYCLE STORAGE(TOTAL OF
                                                                       550 SQ. FT.)

        CEL                   OG        J-2                   5        MAINTENANCE OFFICE, LAUNDRY &
                                                                       HOUSEKEEPING

        CEL        47         OG        J-2                   5        ACCESSORY POOL



        CEL                   OG        J-2                   5, 2     TELEPHONE ROOM, MECHANICAL ROOM,
                                                                       BOILER ROOM, CONDENSOR WATER ROOM,
                                                                       GAS METER ROOM, FIRE PUMP & WATER
                                                                       METER ROOM, ELEVATOR MACHINE ROOM,
                                                                       FUEL OIL TANK ROOM,SWITCHGEAR ROOM
        001        152        100       E                     6        EATING AND DRINKING ESTABLISHMENT



        001                   100       J-2                   2        RESIDENMAL LOBBY AND MAILROOM



        001                   100       E                     6        COMMERCIAL LOBBY



        002                   100       J-2                   6        ELECTRICAL CLOSET & MECHANICAL ROOM



        002        62         100       E                     6        COMMERCIAL OFFICE SPACE



        003                   100       E                     6        ELECTRICAL CLOSET & MECHANICAL ROOM



        003        62         100       E                     6        COMMERCIAL OFFICE SPACE




                         Borough Commissioner                                    Commissioner
                                                DOCUMENT CONTINUES ON NEXTPAGE

         CONFIDENTIAL

Confidential                                                                                           Almaty-BTA0249895
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 95 of 118




                                                                                                    Page 3 of 5


       Buildings
                                              Certificate of Occupancy
                                                                        CO Number;           1031462301051

                                                 Permissible Use and Occupancy
        All Budding Code occupancy group designations are 1968 designations, except RES, COM,or PUB which
                                  are 1938 Building Code occupancy group designations.
                                     Building    i
                 Maximum Live load Code            Dwelling or
        Floor    persons lbs per     occupancy     Rooming     Zoning
        From To permitted sq. ft.    group       1 Units       use group Description of use
        004                    100        E                    6         ELECTRICAL CLOSET & MECHANICAL ROOM



        004          62        100       6                     6         COMMERCIAL OFFICE SPACE



        005                    100        E                    6         MECHANICAL ROOM



        005          62        100        E                    6        COMMERCIAL OFFICE SPACE


        006          62        100        E                    6        COMMERCIAL OFFICE SPACE



        006                    100        E                    6         MECHANICAL ROOM



        007          52        40         J-2                  6, 2     ACCESSORY LOUNGE, ACCESSORY MEDIA
                                                                        ROOM, ACCESSORY STORAGE ROOM,
                                                                        CATERING KITCHEN
        007          22        40        J-2                   6, 2     ACCESSORY FITNESS ROOMS


        007          16        40         E                    6         ACCESSORY OUTDOOR AMENITY TERRACE



        005                    40        J-2          4        2        FOUR(4)CLASS'A APARTMENTS



        009 015                40        J-2          6        2        SIX(6) CLASS 'A' APARTMENTS ON EACH
                                                                        FLOOR

        016 020                40        J-2          3        2        THREE (3) CLASS 'A' APARTMENTS ON EACH
                                                                        FLOOR

        021    024             40        J-2          4        2        FOUR (4) CLASS 'A' APARTMENTS ON EACH
                                                                        FLOOR




                          Borough Commissioner                                     Commissioner
                                                 DOCUMENT CONTINUES ON NEXT PAGE

          CONFIDENTIAL

Confidential                                                                                              Almaty-BTA0249896
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 96 of 118




                                                                                                 Page 4 of 5


       Buildings
                                      Certificate of Occupancy
                                                                    CO Number:            103146230T051

                                            Permissible Use and Occupancy
        All Building Code occupancy group designations are 1968 designations, except RES, COIVI, or PUB which
                                  are 1938 Building Code occupancy group designations.
                                     Building
                 Maximum Live load Code           Dwelling or
        Floor     persons Ihs per    occupancy Rooming        Zoning
        From To permitted sq. ft.    group        Units       use group Description of use
        025 028           40        J-2          2        2         TWO(2)CLASS 'A' APARTMENTS ON EACH
                                                                    FLOOR

       , 029 032          40        J-2          3        2         THREE(3)CLASS 'A'APARTMENT ON EACH
                                                                    FLOOR

        033 039           40        J-2          1        2         ONE(1)CLASS'N APARTMENT ON EACH
                                                                    FLOOR

        040               40        ,3-2         0.5      2         LOWER LEVEL OF ONE(1) CLASS 'A'
                                                                    APARTMENT(PH-A)

        041               40        J-2          1        2         UPPER LEVEL OF ONE (1) CLASS 'A'
                                                                    APARTMENT(PH-A)AND LOWER LEVEL OF
                                                                    ONE (1) CLASS 'A' APARTMENT(PH-B)
        042               40        J-2          1        2         LOWER LEVEL OF ONE (1)CLASS 'A'
                                                                    APARTMENTS(PH-C)AND UPPER LEVEL OF
                                                                    ONE(1)CLASS 'A'APARTMENTS(PH-B)
        04.3              40        J-2          1        2         UPPER LEVEL OF ONE(1) CLASS 'A'
                                                                    APARTMENT(PH-C) AND LOWER LEVEL OF
                                                                    ONE (1) CLASS 'A' APARTMENT(PH-D)
        044               40        J-2          0.84     2          UPPER LEVEL OF ONE (1)CLASS 'A'
                                                                    APARTMENT(PH-D) AND LOWER LEVEL
                                                                    (FIRST LEVEL)DF ONE (1) CLASS 'A'
                                                                    APARTMENT(PH-E)
        045               40        J-2          0.33     2         MID LEVEL(SECOND LEVEL)OF ONE (1)
                                                                    CLASS 'A' APARTMENT(PH-E)

        046               40        J-2          0.33     2         UPPER LEVEL(THIRD LEVEL)OF ONE (1)
                                                                    CLASS 'A' APARTMENT (PH-E)


        046               40        J-2                   2         ACCESSORY OUTDOOR AMENITY TERRACE



        RO                40        J-2                   2         MECHANICAL ROOM, ELEVATOR MACHINE
        F                                                           ROOM




                     Borough Commissioner                                       Commissioner
                                            DOCUMENT CONTINUES ON NEXT PAGE

          CONFIDENTIAL

Confidential                                                                                           Almaty-BTA0249897
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 97 of 118




                                                                                                     Pages of 5


      Buildings
                                      Certificate of Occupancy
                                                                     CO Number:            103146230T051
                                            Permissible Use and Occupancy
        Ail Building Code occupancy group designations are 1968 designations, except RES,COM,or PUB which
                                  are 1938 Building Code occupancy group designations.
                                     Building
                  Maximum Live load Code          Dwelling or
        Floor     persons lbs per    occupancy Rooming        Zoning
        From To permitted sq. ft     group        U nits      use group Description of use
        RD                400        J-2                  2          ELEVATOR HOIST ROOM,WATER TANK
        F                                                            ROOM AND COOLING TOWER



                                                    END OF SECTION




                     Borough Commissioner                                      Commissioner
                                                   END OF DOCUMENT                103146230/051 12/4/2017 10:34:32 AM

         CONFIDENTIAL

Confidential                                                                                                  Almaty-BTA0249898
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 98 of 118




                                                                CONFIDENTIAL
                                                                                               i

                                        Exhibit A-3

                                           Tide




         CONFIDENTIAL                  Exhibit A-3 Page 1


Confidential                                                               Almaty-BTA0249899
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 99 of 118

                              MODIFICATION TO SEITLEMENT AGREEMENT


                  Agreement made March 8, 2018 by and among Joseph Chetrit, CF 135 Flat LLC, CF 135

         West Member LLC, The Chetrit Group LLC (collectively, the "Chetrit Parties"), JSC BTA Bank

         and the City of Almaty (the "Parties").

                  WHEREAS,the Parties have entered into an agreement as ofthis date, which shall not be

         effective until released as set forth herein, a copy of which is attached hereto (the "Settlement

         Agreement"); and

                  WHEREAS,the Parties wish to amend the Settlement Agreement as set forth herein.

                  NOW THEREFORE IT IS AGREED AS FOLLOWS:

                  1)    Paragraph 2 of the Settlement Agreement is modified to provide that the

         $1,623,000 Cash Payment, as well as the Release Condition (as defined below), is to be made on

         April 30, 2018 rather than on the date hereof. The Cash Payment obligation is evidenced by a

         note (the "Note")of The Chetrit Group LLC,a copy of which is attached hereto as Exhibit 1.



                  2)    The obligations under the Note are being guaranteed by Joseph Chetrit pursuant to

         a Guaranty of Payment (the "Guaranty"), a copy of which is attached hereto as Exhibit 2.



                  3)    Until (a) the Cash Payment obligation evidenced by the Note is paid in full and

        (b)the transferor delivers a Satisfaction of Mechanics Lien in form acceptable to First American

         Title Insurance Company from Skyland Development Corp. and Greatest Glass & Mirror Inc.

        ((a) and(b)together, the "Release Condition"), the fully executed Settlement Agreement shall be

         held in escrow by Boies Schiller Flexner LLP ("BSF") and shall not be effective until released

         pursuant to Section 4 hereof. Upon compliance by the Chetrit Parties with the Release Condition,

         BSF shall immediately release the Settlement Agreement to Sukenik, Segal & Graff, P.C.

        ("SSG").


         CONFIDENTIAL

Confidential                                                                                 Almaty-BTA0249900
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 100 of 118



                4)      Subject to paragraph 5 below, if the Note is not paid or the Release Condition is

         not met by April 30, 2018, BSF shall notify SSG of such nonpayment, and if within ten (10)days

         after notice to SSG of such nonpayment the Note remains unpaid, the Settlement Agreement

         shall be deemed null and void. If the Settlement Agreement is released to SSG it shall be

         deemed effective as of the date hereof. If the Note is not paid pursuant to its terms, the payee

         thereunder shall have the right to enforce the Note and Guaranty notwithstanding that its

         designee has acquired title to Units PH2 and PH3 as set forth in the Settlement Agreement.



                5)      Notwithstanding anything to the contrary contained herein or in the Settlement

         Agreement, the parties hereto agree that, even though the Settlement Agreement is being held in

         escrow pursuant to the provisions hereof, the provisions thereof which relate to the transfer of the

         Units (as defined in the Settlement Agreements) are in full force and effect as of the date hereof

         including, without limitation, all representations and covenants set forth on Exhibit A to the

         Settlement Agreement (and in no event (including, without limitation, in the event that the

         Settlement Agreement is not released from escrow as provided herein) shall any Chetrit Party,

         Sponsor (as defined in the Settlement Agreement )or any other person or entity have any right to

         seek to rescind or unwind such transfer (which transfer the parties agree is final and irrevocable

         under all circumstances)).



                6)      Paragraphs 15, 16, 17, 18, 19 and 20 of the Settlement Agreement are

         incorporated herein.

                                   [Remainder of Page Intentionally Left Blank]




         CONFIDENTIAL

Confidential                                                                                    Almaty-BTA0249901
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 101 of 118




                4)     , the Note is not paid by the Due Date, BSF shall no*               SSG of such

        nonpayment and if       in ten (10) days after notice to SSG of           nonpayment the Note

        remains unpaid, the Seal: u - ii Agreement shall be deeme•         and void. If the Settlement

        Agreement is released to SSG it s    be deemed eff,**. - as of the date hereof. If the Note is not

        paid pursuant to its terms, the payee t         r shall have the right to enforce the Note and

        Guaranty notwithstanding its desi         acq    d title to Units PH2 and PH3 as set forth in the

        Settlement Agreement.



                         aragraphs 15, 16, 17, 18, 19 and 20 of the            ttlement Agreement are

               orated herein.



                IN WITNESS WHEREOF, the Parties have executed this Modif at                to Settlement

        Agreement as ofthe day and year first above written.


                                                                          J sep


        CF 135 Flat LLC
                                                                   CF 135 West Member LLC


        By:                                                        By:


                                                                  The Chetrit Group LLC


                                                                  By:



                                                                  City of Almaty, Kazakhstan




         CONFIDENTIAL

Confidential                                                                                   Almaty-BTA0249902
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 102 of 118



                             SATISFACTION OFMECHANIC'SLIEN

      To the        New York                  County Clerk

      This is to Certify that a certain Mechanic's Lien, filed in the Office of County Clerk
      of            New York                 on the                           5-Feb-2018
      in favor of claimant against the Building and Lot with the improvements thereon situated on
      135 West 52nd Street
      New York, NY 10019

           Block 1005
             Lot 1003,1005,1006, 1100, 1101,1103, 1105-1107, 1109-1111.


      Lienor                       Greatest Glass & Mirror, Inc. dba Klahr Glass Co.

      Original Lien Amount          $                 355,704.50


      claimed against
      New Line Structures Inc.
      and
      135 West 52nd Street Owner LLC



      is satisfied, and the undersigned does hereby consents that the same be discharged of record.

      DATED           03/12/18

                                                         Jerry( annaAgenffor
                                                         GreLest c lass & M.              nc. dba Klahr Glass Co.
                                                 ACKNOWLEDGMENT
      State of      Nik
      County of     1-1 vcisot,/
      On              March 12, 2018        before me, the above signor, personally appeared
      Jerry Manna, Agent for Greatest Glass & Mirror, Inc. dba Klahr Glass Co.
      personally known to me or proved to me the basis of satisfactory evidence to be the individual(s) whose
      name(s) is (are) subscribed to the within instrument and acknowledged to me that he/she/they executed the
      same in his/her/their capacity(ies) and that by his/her/their signature(s) on the instrument, the individual(s), or
      the person upon behalf of which the individual(s) acted, executed the instrument.




                  A NGELINE S MANGANIELLO
                     Commission #50047763       —
               N otary Public, State of New Jersey
                     M y Commission Expires
                         October 14. 2021




           CONFIDENTIAL

                                                                                                             Almaty-BTA0249903
Confidential
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 103 of 118




                               SATISFACTION OF MECHANIC'S LIEN

           To the Clerk ofthe County ofNew York and to others to whom it may concern:

           PLEASE TAKE NOTICE that Skyland Development Corp., Lienor, had and claimed a
           Mechanic's Lien pursuant to the Lien Law ofthe State ofNew York, which Lien, in the amount
           of$108,532.80, was filed with the Office ofthe Clerk ofthe County of New York on February 5,
           2018,against the property known as 135 West 52nd Street, New York, New York and designated
           as Block 1005 and Lot 1006,Lot 1101 and Lot 1110 on the New York County Tax Assessment
           Map, a copy of which lien is annexed hereto.

           PLEASE TAKE FURTHER NOTICE that Skyland Development Corp., Lienor hereby
           consents to the release and discharge ofthe aforesaid Mechanic's Lien and directs that the Clerk
           ofthe County ofNew York discharge said Mechanic's Lien ofrecord.

           IN WITNESS WHEREOF,this Release and Discharge of Mechanic's Lien is executed under
           seal on the2g-ekday of February,2018

           Young S. Chung,the President of Skyland Development Corp., being duly sworn, has read the
           foregoing Release and Discharge of Mechanic's Lien and knows the contents thereof, and that
           the same is true to deponent's own knowledge, and that deponent is authorized to execute this
           Release and Discharge of Mechanic's Lien.

           ACKNOWLEDGEMEN .

           By:
           Name: Yogi/1       C.h 1.411 ea
                        :ie_r,.6
           Title: pres.7,



           STATE OF iiiew Yok•)
                              )ss.:
           COUNTY OF                        )
                     <7/R-fe
           On the       ,
                        I     day ofFebruary in the year 2018, before me,the undersigned personally
           appeared Yolod                      ,personally known to me or proved to me on the basis of
           satisfacto6 evidence to be theindividual(s) whose name(s) is/are subscribed to the within
           instrument and acknowledged to me that he/she/they executed the same in his/her capacity(ies),
           and that by his/her/their signature(s)on the instrument, the individual(s), or the person upon
           behalf of which the individual(s) acted, executed the instrument.




                           JONG DAE HONG
                   Notary Public, State of New York
                           No.01H05017418
                     Qualified in Queens County
                  Commission Expires September 7, ..04D

         CONFIDENTIAL

Confidential                                                                                       Almaty-BTA0249904
             Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 104 of 118

    NYC DEPARTMENT OF FINANCE
    OFFICE OF THE CITY REGISTER
   This page is part of the instrument. The City
   Register will rely on the information provided
   by you on this page for purposes of indexing
   this instrument.The information on this page
   will control for indexing purposes in the event
   of any conflict with the rest of the document.
                                                                      2018031500548001002E5EFC
                             RECORDING AND ENDORSEMENT COVER PAGE                                                    PAGE 1 OF 6
   Document ID: 2018031500548001       Document Date: 03-08-2018                                       Preparation Date: 03-15-1018
   Document Type: DEED
   Document Page Count: 5
   PRESENTER:                                                         RETURN TO:
   FIRST AMERICAN TITLE INSURANCE CO NCS                              ASHER BELSKY
   666 THIRD AVENUE                                                   555 MADSION AVE 6TH FLOOR
   3020-827451NY lAS                                                  DUVAL & STACHENFELD LLP
   NEW YORK,NY 10017                                                  NEW YORK,NY 10022
   212-850-0652
   ASCARPA@FIRSTAM.COM

                                                                                                                                     _
                                          PROPERTY DATA
   Borough         Block Lot              Unit Address
   MANHATTAN       1005   1110 Entire Lot PH2  135 WEST 52ND STREET
           Property Type: BULK SALE OF CONDOMINIUMS




                                                     CROSS REFERENCE DATA
    CRFN              or   DocumentID                or            Year      Reel       Page          or   File Number

                                                                  PARTIES
   GRANTOR/SELLER:                                                    GRANTEE/BUYER:
   1 35 WEST 52ND STREET OWNER LLC                                    SETTLEMENT RECOVERY 135 WEST PH2,INC
   512 SEVENTH AVENUE                                                 C/0 BOIES SCHILLER FLEXNER LLP,575
   NEW YORK,NY 10018                                                  LEXINGTON AVENUE,7TH FLOOR
                                                                      NEW YORK,NY 10022


                                                            FEES AND TAXES
   Mortgage:                                                          Filing Fee:
   Mortgage Amount:                  $                    0.00                                   $              250.00
   Taxable Mortgage Amount:          $                    0.00        NYC Real Property Transfer Tax:
   Exemption:                                                                                    $          170,940.71
   TAXES: County (Basic):            $                     0.00       NYS Real Estate Transfer Tax:
             City (Additional):      $                     0.00                                  $           26,050.00
             Spec (Additional):      $                     0.00                    RECORDED OR FILED IN THE OFFICE
             TASF:                   $                     0.00                1..    e0F THE CITY REGISTER OF THE
             MTA:                    $                     0.00        0 •         v>l, 4'  CITY OF NEW YORK
             NYCTA:                  $                     0.00                                Recorded/Filed     03-15-2018 14:38
             Additional MRT:         $                     0.00                     .          City Register File No.(CRFN):
                    TOTAL:           $                     0.00                                                      2018000090485
    Recording Fee:                   $                    62.00
    Affidavit Fee:                   $                     0.00

                                                                                               City Register Official Signature

           CONFIDENTIAL

Confidential                                                                                                    Almaty-BTA0249905
              Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 105 of 118

     NYC DEPARTMENT OF FINANCE
     OFFICE OF THE CITY REGISTER
    This page is part of the instrument. The City
    Register will rely on the information provided
    by you on this page for purposes of indexing
    this instrument.The information on this page
    will control for indexing purposes in the event
    of any conflict with the rest of the document.
                                                                    2018031500548001001EAEFC
                             RECORDING AND ENDORSEMENT COVER PAGE                                             PAGE 1 OF 6
   Document ID: 2018031500548001       Document Date: 03-08-2018                                Preparation Date: 03-15-2018
   Document Type: DEED
   Document Page Count: 5
   PRESENTER:                                                       RETURN TO:
   FIRST AMERICAN TITLE INSURANCE CO NCS                            ASHER BELSKY
   666 THIRD AVENUE                                                 555 MADSION AVE 6TH FLOOR
   3020-827451NY lAS                                                DUVAL & STACHENFELD LLP
   NEW YORK,NY 10017                                                NEW YORK.NY 10022
   212-850-0652
   ASCARPA@FIRSTAM.COM

                                           PROPERTY DATA
   Borough         Block Lot              Unit  Address
   MANHATTAN       1005   1110 Entire Lot PH2   135 WEST 52ND STREET
           Property Type: BULK SALE OF CONDOMINIUMS




                                                       CROSS REFERENCE DATA
    CRFN               or   DocumentID                or       Year    Reel         Page        or File Number

                                                                PARTIES
   GRANTOR/SELLER:                                                  GRANTEE/BUYER:
   135 WEST 52ND STREET OWNER LLC                                   SE I ILEMENT RECOVERY 135 WEST PH2,INC
   512 SEVENTH AVENUE                                               C/O BOIES SCHILLER FLEXNER LLP,575
   NEW YORK,NY 10018                                                LEXINGTON AVENUE,7TH FLOOR
                                                                    NEW YORK,NY 10022


                                                           FEES AND TAXES
   Mortgage:                                                        Filing Fee:
   Mortgage Amount:                   $                  0.00                                  $                  250.00
   Taxable Mortgage Amount:           $                  0.00       NYC Real Property Transfer Tax:
   Exemption:                                                                                  $              170,940.71
   TAXES: County (Basic):             $                  0.00       NYS Real Estate Transfer Tax:
            City (Additional):        $                  0.00                                  $               26.050.00
             Spec (Additional):       $                  0.00
             TASF:                    $                  0.00
             MTA:                     $                  0.00
             NYCTA:                   $                  0.00
             Additional MRT:          $                  0.00
                   TOTAL:             $                  0.00
    Recording Fee:                    $                 62.00
    Affidavit Fee:                    $                  0.00




           CONFIDENTIAL

Confidential                                                                                           Almaty-BTA0249906
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 106 of 118
                                                                                                   rS(-)      9-1L1   PYi
                                                                                                        005


                                                        UNIT DEED


                   THIS INDENTURE made the 8th day of March, 2018, between

               135 WEST 52ND STREET OWNER LLC, a Delaware limited liability company having an
               office at 512 Seventh Avenue,New York New York 10018 "Grantor";

               and.

               Settlement Recovery 135 West PH2, Inc., residing at do Boies Schiller Flexner LLP, Attn:
               Matthew L. Schwartz,575 Lexington Avenue, 7th Floor, New York, NY 10022"Grantee";


                                                   WITNESSETH:


                   That the Grantor, in consideration of Ten ($10.00) Dollars and other valuable consideration
               paid by the Grantee, does hereby grant and release unto the Grantee, and the heirs or successors
               and assigns ofthe Grantee,forever:

                               The Condominium Unit (hereinafter referred to as the "Unit) known as
                       Unit PH2  in the building (hereinafter referred to as the "Building") known as the
                       135 West 52nd Street Condominium and by the Street Number 135 West 52nd
                       Street, Borough of Manhattan, County, City and State of New York, said Unit
                       being designated and described as Unit PH2 in a certain Declaration dated
                      04/27/2015, made by Grantor pursuant to Article 9-B of the Real Property Law of
                       the State of New York (hereinafter referred to as the "Condominium Act"),
                      establishing a plan for condominium ownership of the Building and the Land
                      (hereinafter referred to as the "Land") upon which the Building is situate (which
                       Land is more particularly described in Exhibit "A" annexed hereto and by
                      reference made a part hereof), which Declaration was recorded in the Office ofthe
                       New York City Register on 08/18/2015 in CRFN 2015000286327 (which
                      Declaration and Amendments thereto are collectively referred to as the
                      "Declaration"). The Unit is also designated as Tax Lot 1110 in Block 1005 on the
                       Tax Map of the City of New York for the County of New York and on the Floor
                      Plans of the Building, certified by John Centra on 08/10/2015 as Condominium
                      Plan Number 2605, and also filed in the Office of the New York City Register on
                      08/18/2015 as Condominium Map Number 2605.

                   Being and intended to be part ofthe same premises as conveyed to the Grantor by
               deed dated 3/25/2013 recorded 4/29/2013 in CRFN: 2013000169272.

                  TOGETHER with an undivided 1.2400% interest in the Common Elements as such term is
               defined in the Declaration(hereinafter called the "Common Elements");




         CONFIDENTIAL

Confidential
                                                                                                      Almatv-BTA0249907
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 107 of 118




                    TOGETHER with an easement for the continuance of all encroachments by the Unit on any
               adjoining Units or Common Elements now existing as a result of construction of the Building, or
               which may come into existence hereafter as a result of settling of the Building, or as a result of
               repair or restoration of the Building, or the Unit, after damage by fire or other casualty, or after
               taking in condemnation or eminent domain proceedings, or by reason of an alteration or repair to
               the Common Elements made by or with the consent of the Board of Managers, so that any such
               encroachments may remain so long as the Building shall stand;

                   TOGETHER with an easement in common with the Owners of other Units to use any
               pipes, wires, ducts, cables, conduits, public utility lines, and other Common Elements located in
               any ofthe other Units or elsewhere on the Property, and serving the Unit;

                    TOGETHER with the appurtenances and all the estate and rights of the Grantor in and to
               the Unit;

                    TOGETHER with all easements of necessity in favor ofthe Unit or in favor of other Units
               or the Common Elements;

                   TOGETHER with and SUBJECT TO EASEMENTS, rights of way, restrictions and
               encumbrances created by the Declaration for 135 West 52nd Street Condominium recorded in the
               New York County Office of the Register of the City of New York on the 18th day of
               August,2015, as CRFN 2015000286327.

                    SUBJECT to the provisions of the Declaration, By-Laws, and Floor Plans of the
               Condominium recorded simultaneously with and as part of the Declaration, as the same may be
               amended from time to time by instruments recorded in the New York County Office of the
               Register ofthe City ofNew York, which provisions,together with any amendments thereto, shall
               constitute covenants running with the land and shall bind any person having at any time any
               interest or estate in the Unit, as though such provisions were recited and stipulated at length
               herein;

                   EXCEPT as otherwise specifically permitted by the Board of Managers of the
               Condominium or provided in the Declaration or in the By-Laws, the Unit is intended for
               Residential use only;

                    AND the Grantor covenants that the Grantor has not done or suffered anything whereby the
               said premises have been encumbered in any way whatsoever, except as aforesaid;

                   TO HAVE AND TO HOLD the same unto the Grantee, and the heirs or successors and
               assigns ofthe Grantee,forever.

                   If any provision of the Declaration or the By-Laws is invalid under, or would cause the
               Declaration or the By-Laws to be insufficient to submit the Property to, the provisions of the
               Condominium Act, or if any provision that is necessary to cause the Declaration and the By-
               Laws to be sufficient to submit the Property to the provisions of the Condominium Act is
               missing from the Declaration or the By-Laws, or if the Declaration and the By-Laws are




         CONFIDENTIAL

Confidential
                                                                                                        Almatv-IBTAn24qqnR
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 108 of 118




               insufficient to submit the Property to the provisions of the Condominium Act, the applicable
               provisions of clause 17 ofthe Declaration shall control.

                   The Grantor, in compliance with Section 13 of the Lien Law,covenants that the Grantor will
               receive the consideration for this conveyance and will hold the right to receive such
               consideration as a trust fund for the purpose of paying the cost of the improvement and will
               apply the same first to the payment of the cost of the improvements before using any part ofthe
               same for any other purpose.

                   The Grantee accepts and ratifies the provisions of the Declaration and the By-Laws and the
               Rules and Regulations of the Condominium recorded simultaneously with and as part of the
               Declaration and agrees to comply with all the terms and provisions thereof, as the same may be
               amended from time to time by instruments recorded in the office ofthe New York City Register,
               New York County.

                    This conveyance has been made with the consent of all the members of the party of the first
               part entitled to vote thereon at a meeting duly called.

                   IN WITNESS WHEREOF,the Grantor has duly executed this deed the day and year first
               above written.

                                                           Grantor:

                                                           135 WEST 52ND STREET OWNER LLC


                                                           By:
                                                           Name:             c444i,
                                                           Title:



                                                           Settlement Recovery 135 West PH2,Inc.


                                                           By:
                                                           Name: Nurlan Nurgab yev
                                                           Title: Director




         CONFIDENTIAL

Confidential
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 109 of 118




           STATE OF NEW YORK            )
                                                        )ss.:
           COUNTY OF NEW YORK)


                On the 14 IC          day of /0--fr r?6 'in the yearZ c                       ,beforeime,the
           undersigned, a Notary Public in and for said state, personally appeared he....  /ef-            •( ,Y
           personally known to me or proved to me on the basis of satisfactory evidence to be the individual
           whose name is subscribed to in the within instrument and acknowledged to me that he executed
           the same in his capacity, and that by his signature on the instrument, the individual, or the person
           upon behalf of which the individual acted, executed the instrument.



                                                                Notary Public

                                                                                MARK FRIEDMAN
                                                                         Notary Public, State of New York
                                                                                No. 01FR6079740
                                                                             Qualified Kings County
           STATE OF NEW YORK            )                               Commission Expires Sept 3, 2018
                                                        )ss.:
           COUNTY OF NEW YORK )

                          ,
                          e (5
                On the     "6.        day of          4rel7 ,in the year -'> LC"              ,,before me,the
           undersigned, a Notary Public in and for said state, personally appeared MO R                         (3, tka
           personally known to me or proved to me on the basis of satisfactory evidence to be the
           individual(s) whose name(s)is(are)subscribed to in the within instrument and acknowledged to
           me that he/she/they executed the same in his/her/their capacity, and that by his/her/their signature
           on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted,
           executed the instrument.


                                                                Notary Public
                                                                                MARK FRIEDMAN
                                                                         Notary Public, State ot New YOrk
                                                                                No. 01FR6079740
                                                                             Qualified Kings County
                                                                        Commission Expires Sept. 3,2016




         CONFIDENTIAL

Confidential                                                                                                Almaty-BTA0249910
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 110 of 118




                                                      EXHIBIT "A"



               ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of
               Manhattan, City, County and State of New York, bounded and described as follows:

               BEGINNING at a point on the Northerly side of West 52nd Street, distant 375 feet Westerly
               from the Northwesterly corner of Avenue of the Americas (formerly known as Sixth Avenue)
               and West 52nd Street;

               RUNNING THENCE Northerly and parallel with Avenue of the Americas, 100 feet 5 inches to
               the center line of the block between West 52nd Street and West 53rd Street

               THENCE Westerly along the said center line ofthe block, 82 feet 6 inches;

               THENCE Northerly parallel with Avenue of the Americas, 100 feet 5 inches to the Southerly
               side of West 53rd Street;

               THENCE Westerly along the Northerly side of West 53rd Street, 37 feet 6 inches;

               THENCE Southerly parallel with Avenue of the Americas and part of the distance through a
               party wall, 100 feet 5 inches to the center line of the block;

               THENCE Westerly along the center line ofthe block, 5 feet 0 inches;

               THENCE Southerly parallel with Avenue of the Americas, 100 feet 5 inches to the Northerly
               side of West 52nd Street;

               THENCE Easterly along the Northerly side of West 52nd Street, 125 feet 0 inches to the point or
               place ofBEGINNING.




         CONFIDENTIAL

Confidential
                                                                                                   Alm2tv-RTAn7dgQ1
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 111 of 118

    NYC DEPARTMENT OF FINANCE
    OFFICE OF THE CITY REGISTER
   This page is part of the instrument. The City
   Register will rely on the information provided
   by you on this page for purposes ofindexing
   this instrumentThe information on this page
   will control for indexing purposes in the event
   of any conflict with the rest ofthe document.
                                                                     2018031501031001001E180E
                             RECORDLNG AND ENDORSENEENT COVER PAGE                                                            PAGE 1 OF 6
   Document ID: 2018031501031001        Document Date: 03-08-2018                                               Preparation Date: 03-15-2018
   Document Type: DEED
   Document Page Count: 5
   PRESENTER:                                                       RETURN TO:
   FIRST AMERICAN TITLE INSURANCE CO NCS                            ASHER BELSKY
   666 THIRD AVENUE                                                 555 MADSION AVE 6TH FLOOR
   3020-87451NY2AS                                                  DUVAL & STACHENFELD LLP
   NEW YORK,NY 10017                                                NEW YORK,NY 10022
   212-850-0652
   ASCARP.A.@FIRSTAM.COM

                                          PROPERTY DATA
   Borough         Block Lot             Unit   Address
   MANHATTAN       1005 1109 Entire Lot P113    135 WEST 52ND STREET
           Property Type: BULK S.kLE OF CONDOMINILTMS




         .-                        — - -             - CROSS REFERENCE DATA. •                                                              —
    CRFN              or   DOCUMeritID                 or      Year    Reel  Page                              or     File Number
                                                                PARTIES
   GRANTOR/SELLER:                                                  GRANTEE/BUYER:
   135 WEST 52ND STREET OWNER LLC                                   SE1TLEMENT RECOVERY 135 WEST PH3,INC
   512 SEVENTH AVENUE                                               CIO BOIES SCHILLER FLEKNER LLP,575
   NEW YORK,NY 10018                                                LEXINGTON AVENUE,7TH FLOOR
                                                                    NEW YORK,NY 10022


                                                          FEES AND TAXES
   Mortgage:                                                        Filing Fee:
   Mortgage Amount:                  $                   0.00                                                          1                       250.00
   Taxable Mortgage Amount:          $                   0.00       NYC Real Property Transfer Tax:
   Exemption:                                                                                                          1                   179,867.46
   TAKES: County (Basic):            $                   0.00       NYS Real Estate Transfer Tax:
             City (Additional):      $                   0.00                                                          1                    27.410.00
              Spec (Additional):     $                   0.00                                        RECORDED OR FILED IN THE OFFICE
             TASF:                   $                   0.00                     ,070.7Virv-r.04,0F THE CITY REGISTER OF THE
             MTA.:                   $                   0.00                       -                             CITY OF NEW YORK
             NYCTA:                  5                   0.00                               •••;„:' - f,,
                                                                                                                 Recorciecl/Filed       03-16-2018 09:49
             Additional MRT:         5                   0.00                                         •- ,
                                                                     ,x.-..ii.                            ;i^t., City Register File No.(CRFN):
                    TOTAL:•          $                   0.00       .  •.0- . . ,                                                      2018000091302
                                                                    . v.—                                '07
    Recording Fee:                   5                  62.00         ,                                                                  ,
                                                                        4.-~:1
    _Affidavit Fee:                  $                   0.00                      :1--.0,0:11.0',--•-•
                                                                                  -,   112UU11-r;
                                                                                        -, .,...:       '
                                                                                                     City Register Official Signature


              CONFIDENTIAL

Confidential                                                                                                                   Almaty-BTA0249912
             Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 112 of 118

    NYC DEPARTMENT OF FINANCE
    OFFICE OF THE CITY REGISTER
   This page is part of the instrument. The City
   Register will rely on the information provided
   by you on this page for purposes of indexing
   this instrument.The information on this page
   will control for indexing purposes in the event
   of any conflict with the rest of the document.
                                                                    2018031501031001001E180E
                             RECORDING AND ENDORSEMENT COVER PAGE                                             PAGE 1 OF 6
   Document ID: 2018031501031001       Document Date: 03-08-2018                                Preparation Date: 03-15-2018
   Document Type: DEED
   Document Page Count:5
   PRESENTER:                                                      RETURN TO:
   FIRST AMERICAN TITLE INSURANCE CO NCS                           ASHER BELSKY
   666 THIRD AVENUE                                                555 MADSION AVE 6TH FLOOR
   3020-87451NY2AS                                                 DUVAL & STACHENFELD LLP
   NEW YORK,NY 10017                                               NEW YORK,NY 10022
   212-850-0652
   A SCARPA@FIRSTAM.COM

                                          PROPERTY DATA
   Borough         Block Lot              Unit Address
   MANHATTAN       1005   1109 Entire Lot PH3  135 WEST 52ND STREET
           Property Type: BULK SALE OF CONDOMINIUMS




                                                      CROSS REFERENCE DATA
    CRFN              or   DocumentID                or       Year    Reel         Page        or File Number

                                                               PARTIES
   GRANTOR/SELLER:                                                 GRANTEE/BUYER:
   135 WEST 52ND STREET OWNER LLC                                  SETTLEMENT RECOVERY 135 WEST PH3,INC
   512 SEVENTH AVENUE                                              C/O BOIES SCHILLER FLEXT1ER LLP,575
   NEW YORK,NY 10018                                               LEXINGTON AVENUE,7TH FLOOR
                                                                   NEW YORK,NY 10022


                                                          FEES AND TAXES
   Mortgage:                                                       Filing Fee:
   Mortgage Amount:                  $                  0.00                                  $                   250.00
   Taxable Mortgage Amount:          $                  0.00       NYC Real Property Transfer Tax:
   Exemption:                                                                                 $               179.867.46
   TAXES: County (Basic):            $                  0.00       NYS Real Estate Transfer Tax:
            City (Additional):       $                  0.00                                  $                27,410.00
             Spec (Additional):      $                  0.00
             TASF:                   $                  0.00
             MTA:                    $                  0.00
             NYCTA:                  $                  0.00
             Additional MRT:         $                  0.00
                   TOTAL:            $                  0.00
    Recording Fee:                   $                 62.00
    Affidavit Fee:                   $                  0.00




           CONFIDENTIAL

Confidential                                                                                            Almaty-BTA0249913
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 113 of 118
                                                                                           r‘
                                                                                           50-)*.. A-
                                                                                                    1/
                                                                                                     1
                                                                                                     4•&(-04
                                                                                              ra—kUOS
                                                                                                      ‘101


                                                   UNIT DEED


               THIS INDENTURE made the 8th day of March,2018, between

          135 WEST 52ND STREET OWNER LLC, a Delaware limited liability company having an
          office at 512 Seventh Avenue,New York New York 10018 "Grantor";

          and,

          Settlement Recovery 135 West PH3, Inc., residing at c/o Boies Schiller Flexner LLP, Attn:
          Matthew L. Schwartz, 575 Lexington Avenue, 7th Floor, New York,NY 10022 "Grantee";


                                              WITNESSETH:


              That the Grantor, in consideration of Ten ($10.00) Dollars and other valuable consideration
          paid by the Grantee, does hereby grant and release unto the Grantee, and the heirs or successors
          and assigns ofthe Grantee,forever:

                          The Condominium Unit (hereinafter referred to as the "Unit) known as
                  Unit PH3 in the building (hereinafter referred to as the "Building") known as the
                  135 West 52nd Street Condominium and by the Street Number 135 West 52nd
                  Street, Borough of Manhattan, County, City and State of New York, said Unit
                  being designated and described as Unit PH3 in a certain Declaration dated
                 04/27/2015, made by Grantor pursuant to Article 9-B of the Real Property Law of
                 the State of New York (hereinafter referred to as the "Condominium Act"),
                  establishing a plan for condominium ownership of the Building and the Land
                 (hereinafter referred to as the "Land") upon which the Building is situate (which
                  Land is more particularly described in Exhibit "A" annexed hereto and by
                 reference made a part hereof), which Declaration was recorded in the Office of the
                  New York City Register on 08/18/2015 in CRFN 2015000286327 (which
                  Declaration and Amendments thereto are collectively referred to as the
                 "Declaration"). The Unit is also designated as Tax Lot 1109 in Block 1005 on the
                  Tax Map of the City of New York for the County of New York and on the Floor
                 Plans of the Building, certified by John Centra on 08/10/2015 as Condominium
                 Plan Number 2605, and also filed in the Office ofthe New York City Register on
                 08/18/2015 as Condominium Map Number 2605.

              Being and intended to be part ofthe same premises as conveyed to the Grantor by
          deed dated 3/25/2013 recorded 4/29/2013 in CRFN: 2013000169272.

             TOGETHER with an undivided 1.3900% interest in the Common Elements as such term is
          defined in the Declaration (hereinafter called the "Common Elements");




         CONFIDENTIAL

Confidential                                                                                      Almaty-BTA0249914
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 114 of 118




                TOGETHER with an easement for the continuance of all encroachments by the Unit on any
           adjoining Units or Common Elements now existing as a result of construction of the Building, or
           which may come into existence hereafter as a result of settling of the Building, or as a result of
           repair or restoration of the Building, or the Unit, after damage by fire or other casualty, or after
           taking in condemnation or eminent domain proceedings, or by reason of an alteration or repair to
           the Common Elements made by or with the consent of the Board of Managers, so that any such
           encroachments may remain so long as the Building shall stand;

               TOGETHER with an easement in common with the Owners of other Units to use any
           pipes, wires, ducts, cables, conduits, public utility lines, and other Common Elements located in
           any ofthe other Units or elsewhere on the Property, and serving the Unit;

                TOGETHER with the appurtenances and all the estate and rights of the Grantor in and to
           the Unit;

                TOGETHER with all easements of necessity in favor of the Unit or in favor of other Units
           or the Common Elements;

               TOGETHER with and SUBJECT TO EASEMENTS, rights of Way, teStrictions and
           encunibrances created by the Declaration for 135 West 52" Street Condominium recorded in the
           New York County Office of the Register of the City of New York on the 18th day of
           August,2015, as CRFN 2015000286327.

                SUBJECT to the provisions of the Declaration, By-Laws, and Floor Plans of the
           Condominium recorded simultaneously with and as part of the Declaration, as the same may be
           amended from time to time by instruments recorded in the New York County Office of the
           Register ofthe City of New York, which provisions, together with any amendments thereto, shall
           constitute covenants running with the land and shall bind any person having at any time any
           interest or estate in the Unit, as though such provisions were recited and stipulated at length
           herein;

               EXCEPT as otherwise specifically permitted by the Board of Managers of the
           Condominium or provided in the Declaration or in the By-Laws, the Unit is intended for
           Residential use only;

                AND the Grantor covenants that the Grantor has not done or suffered anything whereby the
           said premises have been encumbered in any way whatsoever, except as aforesaid;

               TO HAVE AND TO HOLD the same unto the Grantee, and the heirs or successors and
           assigns ofthe Grantee,forever.

               If any provision of the Declaration or the By-Laws is invalid under, or would cause the
           Declaration or the By-Laws to be insufficient to submit the Property to, the provisions of the
           Condominium Act, or if any provision that is necessary to cause the Declaration and the By-
           Laws TO be sufficient to submit the Property to the provisions of the Condominium Act is
           missing from the Declaration or the By-Laws, or if the Declaration and the By-Laws are




         CONFIDENTIAL

Confidential                                                                                          Almaty-BTA0249915
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 115 of 118




          insufficient to submit the Property to the provisions of the Condominium Act, the applicable
          provisions of clause 17 ofthe Declaration shall control.

              The Grantor,in compliance with Section 13 ofthe Lien Law,covenants that the Grantor will
          receive the consideration for this conveyance and will hold the right to receive such
          consideration as a trust fund for the purpose of paying the cost of the improvement and will
          apply the same first to the payment of the cost of the improvements before using any part of the
          same for any other purpose.

              The Grantee accepts and ratifies the provisions of the Declaration and the By-Laws and the
          Rules and Regulations of the Condominium recorded simultaneously with and as part of the
          Declaration and agrees to comply with all the terms and provisions thereof, as the same may be
          amended from time to time by instruments recorded in the office ofthe New York City Register,
          New York County.

               This conveyance has been made with the consent of all the members ofthe party ofthe first
          part entitled to vote thereon at a meeting duly called.

              IN WITNESS WHEREOF,the Grantor has duly executed this deed the day and year first
          above written.

                                                      Grantor:

                                                      135 WEST 52ND STREET OWNER LLC


                                                      By:
                                                      Name                                    1-;
                                                      Title:



                                                      Settlement Recovery 135 West PH3,Inc.


                                                      By:
                                                      Name: Nurlan        ablyev
                                                      Title: Director




         CONFIDENTIAL

Confidential                                                                                        Almaty-BTA0249916
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 116 of 118




           STATE OF NEW YORK             )
                                                           )ss.:
           COUNTY OF NEW YORK)


                On the                day of
                                                     „n_
                                                    43,4bcr grrv, in the year 2-0(,              ,bef re me,the
           undersigned, a Notary Public in and for said state, personally appeared /W"     ye -             / ,
           personally known to me or   proved  to me  on the  basis  of satisfactory evidence to be the individual
           whose name is subscribed to in the within instrument and acknowledged to me that he executed
           the same in his capacity, and that by his signature on the instrument,the individual, or the person
           upon behalf of which the individual acted, executed the instrument.



                                                                   Notary Public


                                                                                  MARK FRIEDMAN
                                                                           Notary Public, State of New York
                                                                                  No. 01 FR6079740
           STATE OF NEW YORK              )                                    Q ualifieci Kings County
                                                           )ss.           Commission Expires Sept 3, 2018
           COUNTY OF NEW YORK )

                                                           r
                On the <5e1(1         day of                   ,in the year 2eic-Y             ,before me,-the
           undersigned, a Notary Public in and for said state, personally appeared ij1.3 (4 e4        vitt-,6474/
           personally known  to me  or proved  to me  on the basis of satisfactory evidence to be the
           individual(s) whose name(s)is (are)subscribed to in the within instrument and acknowledged to
           me that he/she/they executed the same in his/her/their capacity, and that by his/her/their signature
           on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted,
           executed the instrument.




                                                                               MARK FRIEDMAN
                                                                        Notary Public, State of New York
                                                                               No. 01FRO79740
                                                                            Qualified Kings County
                                                                       Commission Expires Sept. 3,2018




         CONFIDENTIAL

Confidential                                                                                                  Almaty-BTA0249917
               Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 117 of 118




                                                      EXHIBIT"A"



               ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of
               Manhattan, City, County and State ofNew York, bounded and described as follows:

               BEGINNING at a point on the Northerly side of West 52nd Street, distant 375 feet Westerly
               from the Northwesterly corner of Avenue of the Americas (formerly known as Sixth Avenue)
               and West 52nd Street;

           RUNNING THENCE Northerly and parallel with Avenue of the Americas, 100 feet 5 inches to
           the center line ofthe block between West 52nd Street and West 53rd Street;

           THENCE Westerly along the said center line of the block,82 feet 6 inches;

               THENCE Northerly parallel with Avenue of the Americas, 100 feet 5 inches to the Southerly
               side of West 53rd Street;

               THENCE Westerly along the Northerly side of West 53rd Street, 37 feet 6 inches;

               THENCE Southerly parallel with Avenue of the Americas and part of the distance through a
               party wall, 100 feet 5 inches to the center line ofthe block;

               THENCE Westerly along the center line ofthe block,5 feet 0 inches;

           THENCE Southerly parallel with Avenue of the Americas, 100 feet 5 inches to the Northerly
           side of West 52nd Street;

               THENCE Easterly along the Northerly side of West 52nd Street, 125 feet 0 inches to the point or
               place of BEGINNING.




         CONFIDENTIAL

Confidential
                                                                                                     Almaty-BTA0249918
           Case 1:15-cv-05345-AJN-KHP Document 1208-2 Filed 12/24/19 Page 118 of 118


      SUKENIK,SEGAL & GRAFF,P.C.
      ATTORNEYS AND COUNSELORS AT LAW                                     450 SEVENTH AVENUE,42ND FLOOR
                                                                                     NEW YORK, N.Y. 10123
                                                                                      212-725-9300 PHONE
                                                                                        212-481-5520 FAX



                                                                     March 8,2018

           Matthew Schwartz, Esq.
           Boies Schiller Flexner LLP
           575 Lexington Avenue
           New York, New York 10022


                   Re:       Settlement Agreement(the "Settlement Agreement")and Modification
                             To Settlement Agreement(the "Modification"), each dated March 8,
                             2018

           Matt:

                   By signing below, Boies Schiller Flexner LLP hereby agrees and acknowledges that
           it is holding the filly executed Settlement Agreement between our clients in escrow
           pursuant to paragraph 3 ofthe Modification, and shall release the Settlement Agreement to
           our firm upon our client's compliance with the Release Condition set forth in paragraph 3
           ofthe Modification.


                                                      Very.tn1y yours,

                                                      SUKENIK SEG         & GRAFF,P.C.


                                                      Davitrn SegaI Es


           Agreed and Acknowledged:

           BOIE                    ENVER LLP


           B Matthew Schwart Esq.




         CONFIDENTIAL

Confidential                                                                                Almaty-BTA0249919
